Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18   PageID.5042    Page 1 of
                                    207


                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 In Re Flint Water Cases,                          No. 5:17-cv-10164-JEL-MKM

                                                   Hon. Judith E. Levy

                                                   Mag. Mona K. Majzoub



 Walters, et al.,
               Plaintiffs
 v.
 Governor Richard Snyder, State of Michigan,
 City of Flint, Daniel Wyant, Andrew Dillon,
 Nick Lyon, Adam Rosenthal, Stephen Busch,
 Patrick Cook, Michael Prysby, Liane Shekter-
 Smith, Bradley Wurfel, Jeffrey Wright, Darnell
 Earley, Gerald Ambrose, Dayne Walling,
 Howard Croft, Michael Glasgow, Daugherty
 Johnson, Lockwood, Andrews and Newnam,
 P.C., Lockwood, Andrews and Newnam, Inc.,
 Leo A. Daly Company, Rowe Professional
 Services Company, Veolia LLC, Veolia Inc.,
 Veolia Water and Veolia S.A.,
               Defendants



      PLAINTIFFS’ AMENDED MASTER LONG FORM COMPLAINT
                    AND JURY TRIAL DEMAND

        Plaintiffs in this consolidated action, collectively, and by and through

 Liaison Counsel for Individual Plaintiffs, file this First Amended Master Long



 {00417884.DOCX}
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5043    Page 2 of
                                    207


 Form Complaint and Jury Demand (“Amended Master Complaint”) against

 Defendants, as an administrative device to set forth potential claims that individual

 Plaintiffs may assert against Defendants in this litigation. Plaintiffs asserting

 personal injury or property damage as a result of the contamination of the City of

 Flint’s drinking water may bring and/or adopt this Amended Master Complaint,

 and complain and allege on personal knowledge as to themselves, and on

 information and belief as to all other matters, as follows:

                      PURPOSE OF MASTER COMPLAINT

       1.     This Amended Master Complaint is administrative in nature, and sets

 forth facts and allegations common to those individual Plaintiffs whose claims

 arise from the contamination of the City of Flint’s drinking water. It includes

 allegations of personal injury, property damage and economic loss, as more fully

 set forth below.

       2.     The claims related to this case are generally brought against two sets

 of Defendants, as described more fully below, Governmental Defendants,

 including governmental individuals and entities and Engineering Defendants,

 which are full service, engineering, planning, architecture and surveying firms,

 responsible for the administration of placing the Flint Water Plant into operation

 using the Flint River as a primary source and/or for evaluating the Flint water

 system for public safety.
 {00417884.DOCX}00388391.DOCX}
                                           2
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5044    Page 3 of
                                    207


       3.     Plaintiffs seek compensatory and punitive damages, monetary

 restitution, equitable relief, and all other available remedies as a result of injuries

 caused by the Defendants. Plaintiffs claim and allege that their damages and

 injuries are a direct and proximate result of the Defendants’ conduct.

       4.     This Amended Master Complaint is intended to serve the

 administrative functions of efficiency and economy by presenting certain common

 claims and common questions of fact and law for consideration by this Court. This

 Master Complaint does not necessarily include all claims asserted in all actions

 related to the City of Flint’s drinking water, and it is not intended to consolidate for

 any purpose the separate claims of Plaintiffs in their respective actions. It is

 anticipated that individual Plaintiffs will adopt this Amended Master Complaint

 and the necessary causes of action herein through use of a separate Short Form

 Complaint. Any separate facts and additional claims of individual Plaintiffs may be

 set forth as necessary in the actions filed by the respective Plaintiffs. This

 Amended Master Complaint does not constitute a waiver or dismissal of any

 actions or claims asserted in those individual actions and, furthermore, no Plaintiff

 relinquishes the right to amend their individual claims to include additional claims

 as discovery proceeds.

       5.     As more particularly set forth herein, each Plaintiff maintains, among

 other things, that Defendants violated their legal duties and caused the Flint Water
 {00417884.DOCX}00388391.DOCX}
                                            3
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5045      Page 4 of
                                    207


 Crisis to occur, continue, worsen and persist for a longer period of time.

 Defendants also exacerbated the crisis by concealing and misrepresenting its scope,

 failing to take effective remedial action to eliminate it, and then lying about it to

 cover up their misconduct. Their misconduct has produced a significant effect,

 long lasting and sometimes permanent, upon public rights, including health, safety,

 peace, comfort and convenience.

                       INTRODUCTORY STATEMENT

       6.     This case arises from the poisoning of Plaintiffs, residents of the City

 of Flint, Michigan, with lead from Flint’s pipes and service lines, as a result of the

 switch of Flint’s drinking water supply to the Flint River, without the use of any

 corrosion control.

       7.     Defendants created and maintained this condition when the State of

 Michigan subsumed the authority of the local government; and also through the

 actions of the state’s regulatory and administrative entities and employees.

    Summary of the Constitutional and Civil Rights Violations and Injuries
       8.     Due process based on state created danger doctrine: Plaintiffs have

 sustained violations of their substantive due process rights, including their funda-

 mental right to not have the state create, inflict and/or exacerbate dangers through

 the culpable actions of public officials;


 {00417884.DOCX}00388391.DOCX}
                                             4
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5046     Page 5 of
                                    207


       9.     Due process based on bodily integrity doctrine: Plaintiffs have sus-

 tained violations of their substantive due process rights, including their fundamen-

 tal right to not have their bodily integrity violated;

       10.    Equal protection, race: Plaintiffs have sustained serious injuries as a

 result of some of the Defendants’ decision to deliver a superior water product to

 the water users in the remainder of Genesee County because that community was

 predominately white, while at the same time delivering a grossly inferior water

 product to water users in Flint because that community was predominately African

 American;

       11.    Equal protection, wealth: Plaintiffs have sustained serious injuries as

 a result of some of the Defendants’ decision to protect the health of the water users

 in the remainder of Genesee County because that community was predominately

 more affluent and at the same time disregard the health of water users in Flint

 because that community was predominately poor;

       12.    Violation of 42 U.S.C. § 1985(3): Plaintiffs have sustained serious in-

 juries as a result of the conspiracy of two or more of the Defendants to directly or

 indirectly conspire to violate Plaintiffs’ constitutional rights, said conspiracy being

 based on invidious racial animus;

       13.    Violation of Elliot Larsen Civil Rights Act (“ELCRA”): Plaintiffs

 have sustained serious injuries as a result of their denial of the full and equal en-
 {00417884.DOCX}00388391.DOCX}
                                             5
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5047    Page 6 of
                                    207


 joyment of services provided by some of the Defendants because they were resi-

 dents of a predominately African American community; and

       14.     Plaintiffs sustained personal injury, property damage, economic and

 emotional injury as a result of the constitutional and civil rights violations of the

 Defendants.

               Summary of Allegations as to Engineering Defendants

       15.     The Engineering Defendants were professionally negligent in failing

 to administer properly the distribution of water from the Flint River using the Flint

 Water Treatment Plant (“WTP”), and in failing to report the dangers associated

 with not installing proper anti-corrosive treatment when using the Flint River as a

 primary source of water.

       16.     By assuming responsibility for the administration of placing the Flint

 WTP into operation using the Flint River as a primary source and/or for evaluating

 the Flint water system for public safety, the Engineering Defendants assumed the

 responsibility to satisfy the standard of a reasonable engineer, and thoroughly

 failed to meet even the most basic standard of care. As a result, the acidic and

 corrosive water that Defendants caused to flow through Flint’s pipes and

 appliances has irreparably damaged residents’ and businesses’ pipes and

 appliances, and the damage and stigma associated with the water crisis has resulted

 in a reduction in residential and commercial property values. Despite Flint having
 {00417884.DOCX}00388391.DOCX}
                                           6
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5048    Page 7 of
                                    207


 switched back to its prior water source, pipes and appliances in residents’ homes

 and local commercial properties remain corroded and contaminated with lead and

 Legionella.

       17.     The Engineering Defendants were professionally negligent in failing

 to properly evaluate Flint’s water system and in publicly declaring its water safe

 and potable. The Engineering Defendants failed to conduct a root cause analysis,

 which would have revealed that the pipes were corroding and causing lead and

 Legionella to enter the resident’s homes. The Engineering Defendants also failed

 to mention that the addition of a corrosion inhibitor was necessary to prevent these

 serious and well-known health issues, and mandated the usage of highly acidic

 ferric chloride.

       18.     The profound and enduring injuries alleged in this Master Complaint

 were proximately caused by the Engineering Defendants.

                                 JURISDICTION

       19.     This is a civil action brought pursuant to 42 U.S.C. § 1983 seeking

 injunctive and declaratory relief together with monetary damages against

 Defendants for violations of the Thirteenth and Fourteenth Amendments of the

 United States Constitution, and Title VI of the Civil Rights Act of 1964, 42 U.S.C.

 2000d, et seq.


 {00417884.DOCX}00388391.DOCX}
                                          7
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5049    Page 8 of
                                    207


         20.   This Court has jurisdiction over Plaintiffs’ 42 U.S.C. § 1983 claims

 pursuant to 28 U.S.C. § 1331, as those claims arise under the Constitution and laws

 of the United States; and 28 U.S.C. § 2201, the Declaratory Judgment Act and

 supplemental jurisdiction over the remaining claims pursuant to 28 U.S.C. § 1367

 because they are so related to claims in this action within the Court’s original

 jurisdiction that they form part of the same case or controversy under Article III of

 the United States.

         21.   This particular action does not present novel or complex issues of State

 law that predominate over claims for which this Court has original jurisdiction.

         22.   There are no compelling reasons for declining supplemental

 jurisdiction over those of Plaintiffs’ claims that do not arise under 42 U.S.C. §

 1983.

         23.   All Defendants reside in this district within the meaning of 28 U.S.C. §

 1391(c). This Court has personal jurisdiction over all Defendants because a

 Michigan state court would have personal jurisdiction under MCL 600.701 and

 MCL 600.705.

         24.   Venue in this District is appropriate pursuant to 28 U.S.C. §

 1391(b)(1) and (2).




 {00417884.DOCX}00388391.DOCX}
                                           8
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5050    Page 9 of
                                    207


       25.    Mich. Comp. Laws 600.6440 exempt actions against State agencies

 from the jurisdiction of the Michigan Court of Claims where the claimant has an

 adequate remedy in the federal courts.

                                      PARTIES

       26.    Plaintiffs have at all times relevant been residents of Flint, Michigan

 and citizens of the State of Michigan who have suffered personal injuries as a

 result of exposure to the City of Flint’s drinking water, and/or property owners

 who have had property located in Flint damaged from exposure to the City of

 Flint’s drinking water, and/or have suffered or continue to suffer economic harm

 caused by the City of Flint’s drinking water.

       27.    As a result of Defendants’ actions, Plaintiffs have suffered injuries

 including but not necessarily limited to: various health problems (including without

 limitation hair loss, skin rashes, digestive and other organ problems), physical pain

 and suffering, mental anguish, fright and shock, disability, denial of social pleasures

 and enjoyments, embarrassment, humiliation and mortification, medical expenses,

 wage loss, brain and/or developmental injuries (including without limitation

 cognitive deficits, lost earning capacity and aggravation of pre-existing conditions),

 contract damages and property damages (including but not limited to damaged

 plumbing and lost real property value).


 {00417884.DOCX}00388391.DOCX}
                                           9
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5051     Page 10 of
                                     207


       28.    All individual Defendants are sued in their individual and/or official

 capacities, as indicated below.

                              Governmental Defendants

       29.    Defendant Richard Snyder is the Governor of the State of Michigan

 (“Governor”) and is vested with executive power pursuant to Art. V, Section 1 of

 the Michigan Constitution. The Governor is responsible for the management of

 state government for the health and welfare of its citizens and residents and is sued

 by Plaintiffs in both his individual capacity for compensation for the Plaintiffs,

 insofar as his deliberate conduct constituted an abuse and/or misuse of his

 authority, and, in his official capacity, for prospective equitable relief to correct the

 harm caused and prolonged by state government and to prevent future injury. The

 Governor is sued in his individual capacity for the injuries he caused to Plaintiffs

 resulting from his deliberately indifferent deprivation of Plaintiffs’ constitutional

 and civil rights.

       30.    The City of Flint (“Flint” or “the City”) is a Michigan municipal

 Corporation located in Genesee County, Michigan, so authorized by the laws of the

 State of Michigan that operates the Department of Public Works and provides water

 to its residents and property owners as part of its responsibilities and services. Flint

 is a Defendant because, despite the protests of a number of elected and appointed

 officials within the organization, the municipal corporation itself, through its
 {00417884.DOCX}00388391.DOCX}
                                            10
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5052    Page 11 of
                                     207


 policies, customs and practices deliberately created, increased and prolonged the

 public health crisis at issue in this case and participated in the concealment of the

 harm it caused Plaintiffs. Flint is also sued because it deprived Plaintiffs of their

 civil and constitutional rights by violating Plaintiffs’ rights to full and equal

 enjoyment of public services as guaranteed under the ELCRA.

       31.    Defendant Daniel Wyant (“Wyant”) was Director of Michigan

 Department of Environmental Quality (“MDEQ”) and is sued by Plaintiffs in his

 individual capacity because he participated in the decisions that deliberately

 created, increased and prolonged the public health crisis at issue in this case and

 participated in the concealment of the harm.

       32.    Defendant Andrew Dillon (“Dillon”) was Treasurer for the State of

 Michigan and is sued by Plaintiffs in his individual capacity because along with the

 Governor, Jeff Wright, Dayne Walling, and Edward Kurtz, caused harm to

 Plaintiffs when they developed an interim water delivery plan in June 2013, which

 favored the predominately white Genesee County water users and discriminated

 against the water users in Flint, a predominantly African American community.

       33.    Nick Lyon (“Lyon”) was Director of the Michigan Department of

 Health and Human Services (“MDHSS”) and is sued by Plaintiffs in his individual

 capacity because he participated in the decisions that deliberately created, increased


 {00417884.DOCX}00388391.DOCX}
                                          11
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5053     Page 12 of
                                     207


 and prolonged the public health crisis at issue in this case and participated in the

 concealment of the harm his department caused Plaintiffs.

       34.    Defendant Adam Rosenthal (“Rosenthal”) was a Water Quality

 Analyst assigned to the Lansing District Office of the MDEQ. Rosenthal is sued in

 his individual capacity because, as Water Quality Analyst for MDEQ, he approved

 and participated in, the decisions that deliberately created, increased and prolonged

 the public health crisis at issue in this case and participated in the concealment of

 the harm his department caused Plaintiffs.

       35.    Liane Shekter-Smith (“Smith”) was Chief of the Office of Drinking

 Water and Municipal Assistance for MDEQ, holding that position until October 19,

 2015 when she was removed from her position. Smith is sued in her individual

 capacity because during her term as Chief of Drinking Water for MDEQ, she

 approved and participated in the decisions that deliberately created, increased, and

 prolonged the public health crisis at issue in this case and participated in the

 concealment of the harm her department caused Plaintiffs.

       36.    Defendant Stephen Busch (“Busch”) was District Supervisor assigned

 to the Lansing District Office of the MDEQ. Busch is sued in his individual

 capacity because, as District Office Supervisor of MDEQ, he deliberately created,

 increased and prolonged the public health crisis at issue in this case and participated

 in the concealment of the harm his department caused Plaintiffs.
 {00417884.DOCX}00388391.DOCX}
                                           12
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5054     Page 13 of
                                     207


       37.    Defendant Patrick Cook (“Cook”) was, at all relevant times, a Water

 Treatment Specialist assigned to the Lansing Community Drinking Water Unit of

 the MDEQ. Cook is sued in his individual capacity because, as Water Treatment

 Specialist District of MDEQ, he approved of, and thereby participated in, the

 decisions that deliberately created, increased and prolonged the public health crisis

 at issue in this case and participated in the concealment of the harm his department

 caused Plaintiffs.

       38.    Defendant Michael Prysby (“Prysby”) was an Engineer assigned to

 District 11 (Genesee County) of the MDEQ. Prysby is sued in his individual

 capacity because, as Engineer assigned to District 11, he approved of, and thereby

 participated in, the decisions that deliberately created, increased and prolonged the

 public health crisis at issue in this case and participated in the concealment of harm

 his department caused Plaintiffs.

       39.    Defendant Bradley Wurfel (“Wurfel”) was the Director of

 Communications for MDEQ. Wurfel is sued in his individual capacity because, as

 Director of Communications for MDEQ, he was responsible for the deliberately

 misleading and inaccurate communications that increased and prolonged the public

 health crisis at issue in this case and for making false statements and providing false

 assurances which caused harm to Plaintiffs.


 {00417884.DOCX}00388391.DOCX}
                                           13
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5055     Page 14 of
                                     207


       40.    Defendant Jeffrey Wright (“Wright”) has been the Genesee County

 Drain Commissioner since 2001. Wright is sued in his individual capacity because,

 as the Genesee Country Drain Commissioner, he conspired with other Defendants

 to deprive Plaintiffs of their civil and constitutional rights and participated in and/or

 aided and abetted others to violate Plaintiffs’ rights to full and equal enjoyment of

 public services as guaranteed under the ELCRA and the Equal Protection Clause of

 the Fourteenth Amendment, as well as the Thirteenth Amendment of the United

 States Constitution.

       41.    Defendant Darnell Earley (“Earley”) was the Emergency Manager of

 the City of Flint appointed by the Governor on November 1, 2013 and served in this

 capacity until January 12, 2015. Earley is sued in his individual capacity because,

 during his term as Emergency Manager of Flint, he deliberately created, increased

 and prolonged the public health crisis at issue in this case and participated in the

 concealment of the harm he caused Plaintiffs. Earley is also sued because he

 conspired with other Defendants to deprive Plaintiffs of their civil and

 constitutional rights and participated in and/or aided and abetted others to violate

 Plaintiffs’ rights to full and equal enjoyment of public services as guaranteed under

 the ELCRA and the Equal Protection Clause of the Fourteenth Amendment, as well

 as the Thirteenth Amendment of the United States Constitution. Additionally, as

 Emergency Manager, he was a policymaker for Defendant City of Flint within the
 {00417884.DOCX}00388391.DOCX}
                                            14
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5056    Page 15 of
                                     207


 meaning of Monell, and as such his actions constituted customs, policies and/or

 practices of Defendant City of Flint.

       42.    Earley violated clearly established constitutional rights of Plaintiffs,

 including but not limited to the rights to bodily integrity and to be free from state

 created danger. Earley’s actions constitute gross negligence, as he had a substantial

 lack of concern and/or willful disregard for whether an injury resulted to Plaintiffs.

       43.    Defendant Gerald Ambrose (“Ambrose”) was the Emergency Manager

 of the City of Flint appointed by the Governor on January 13, 2015 and served in

 this capacity until April 28, 2015. Ambrose is sued in his individual capacity

 because, during his term as Emergency Manager of Flint, he deliberately increased

 and prolonged the public health crisis at issue in this case and participated in the

 concealment of the harm he caused Plaintiffs. Ambrose is also sued because he

 conspired with other Defendants to deprive Plaintiffs of their civil and

 constitutional rights and participated in and/or aided and abetted others to violate

 Plaintiffs’ rights to full and equal enjoyment of public services as guaranteed under

 the ELCRA and the Equal Protection Clause of the Fourteenth Amendment, as well

 as the Thirteenth Amendment of the United States Constitution. Additionally, as

 Emergency Manager, he was a policymaker for Defendant City of Flint within the

 meaning of Monell, and as such, his actions constituted customs, policies and/or

 practices of Defendant City of Flint.
 {00417884.DOCX}00388391.DOCX}
                                           15
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5057     Page 16 of
                                     207


       44.    Defendant Dayne Walling (“Walling”) was Mayor of Flint from

 August 4, 2009 until November 9, 2015 when he was unseated by Karen Weaver.

 Walling is sued in both his individual and official capacities. He is individually

 liable insofar as he personally approved of, and thereby participated in, the

 decisions that deliberately created, increased and prolonged the public health crisis

 at issue in this case and participated in the concealment of the harm he caused

 Plaintiffs. Walling is also sued because he conspired with other Defendants to

 deprive Plaintiffs of their civil and constitutional rights and participated in and/or

 aided and abetted others to violate Plaintiffs’ rights to full and equal enjoyment of

 public services as guaranteed under the ELCRA and the Equal Protection Clause of

 the Fourteenth Amendment, as well as the Thirteenth Amendment of the United

 States Constitution. Additionally, as Mayor, he was a policymaker for Defendant

 City of Flint within the meaning of Monell, and as such, his actions constituted

 customs, policies and/or practices of Defendant City of Flint.

       45.    The actions of lower level City employees, not named as defendants

 herein, in delivering residents unsafe water were constrained by policies not of their

 own making. Flint’s water treatment employees were inadequately trained, in light

 of the duties assigned to them the need for more training was obvious, and the

 inadequacy was so likely to result in the violation of constitutional rights that Flint’s

 policy makers can reasonably said to have been deliberately indifferent to the need
 {00417884.DOCX}00388391.DOCX}
                                            16
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5058     Page 17 of
                                     207


 for additional training. The City is liable because, through its policy makers, it

 violated the constitutional rights of Plaintiffs, including but not limited to the rights

 to bodily integrity and to be free from state created danger.

       46.    Defendant Howard Croft (“Croft”) was, at all relevant times, Flint’s

 Department of Public Works Director acting within the scope of his employment

 and/or authority under color of law. He is sued herein in his individual and official

 capacities. At all relevant times Croft knew that the City’s water treatment plant

 was unprepared to adequately provide safe drinking water to Flint’s residents. He

 nonetheless caused and allowed unsafe water to be delivered to Flint’s residents and

 did not disclose that Flint’s water was unsafe.

       47.    Defendant Croft also made numerous false statements about the safety

 and quality of Flint’s water that he knew to be untrue. Defendant Croft violated

 clearly established constitutional rights of Plaintiffs, including but not limited to the

 rights to bodily integrity and to be free from state created danger. Defendant Croft’s

 actions further constitute gross negligence, as he had a substantial lack of concern

 and/or willful disregard for whether an injury resulted to Plaintiffs.

       48.    Defendant Michael Glasgow (“Glasgow”) was, at all relevant times, a

 water treatment plant operator for the City of Flint acting within the scope of his

 employment and/or authority under color of law. He is sued herein in his individual

 and official capacities. Glasgow knew that the City’s water treatment plant was
 {00417884.DOCX}00388391.DOCX}
                                            17
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5059     Page 18 of
                                     207


 unprepared to adequately provide safe drinking water to Flint’s residents. He

 nonetheless allowed unsafe water to be delivered to Flint’s residents and did not

 disclose that Flint’s water was unsafe. Defendant Glasgow violated clearly

 established constitutional rights of Plaintiffs, including but not limited to the rights

 to bodily integrity and to be free from state created danger. Defendant Glasgow’s

 actions further constitute gross negligence, as he had a substantial lack of concern

 and/or willful disregard for whether an injury resulted to Plaintiffs.

        49.    Defendant Daugherty Johnson (“Johnson”) was the Utilities

 Administrator for the City of Flint. Johnson is sued in his individual capacity

 because, as Utilities Administrator, he approved of, and thereby participated in, the

 decisions that deliberately created, increased and prolonged the public health crisis

 at issue in this case and participated in the concealment of the harm he caused

 Plaintiffs.

        50.    At all relevant times hereto, the conduct of Defendants Walling, Croft,

 Glasgow and Johnson was pursuant to the customs, policies and/or practices of

 Defendant City of Flint.

        51.    Defendant Eden Wells (“Wells”) was, at all relevant times, Chief

 Medical Executive within the Population Health and Community Services

 Department of the MDHHS and was acting within the scope of her employment

 and/or authority under color of law. She is sued herein in her individual capacity.
 {00417884.DOCX}00388391.DOCX}
                                           18
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5060     Page 19 of
                                     207


 Wells participated in, directed, and/or oversaw the department’s efforts to hide

 information to save face, and to obstruct the efforts of outside researchers. Further,

 Wells knew as early as 2014 of problems with lead and Legionella contamination in

 Flint’s water and instead of fulfilling her duty to protect and notify the public, she

 participated in hiding this information. Defendant Wells violated clearly established

 constitutional rights of Plaintiffs, including but not limited to the rights to bodily

 integrity and to be free from state created danger. Defendant Wells’ actions

 constitute gross negligence, as she had a substantial lack of concern and/or willful

 disregard for whether an injury resulted to Plaintiffs.

       52.    Defendant Nancy Peeler (“Peeler”) was, at all relevant times, a

 MDHHS employee in charge of its childhood lead poisoning prevention program,

 acting within the scope of her employment and/or authority under color of law. She

 is sued herein in her individual capacity. She participated in, directed, and/or

 oversaw the department’s efforts to hide information to save face, and actively

 sought to obstruct and discredit the efforts of outside researchers. Even when her

 own department had data that verified outside evidence of a lead contamination

 problem, she continued trying to generate evidence to the contrary. Defendant

 Peeler violated clearly established constitutional rights of Plaintiffs, including but

 not limited to the rights to bodily integrity and to be free from state created danger.


 {00417884.DOCX}00388391.DOCX}
                                           19
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5061    Page 20 of
                                     207


 Defendant Peeler’s actions constituted gross negligence, as she had a substantial

 lack of concern and/or willful disregard for whether an injury resulted to Plaintiffs.

       53.    Defendant Robert Scott (“Scott”) was, at all relevant times, Data

 Manager for MDHHS’s Healthy Homes and Lead Prevention Program, acting

 within the scope of his employment and/or authority under color of law. He is sued

 herein in his individual capacity. He participated in, directed, and/or oversaw the

 department’s efforts to hide information to save face, and actively sought to

 obstruct and discredit the efforts of outside researchers. Even when his own

 department had data that verified outside evidence of a lead contamination problem,

 he continued trying to generate evidence to the contrary. He also served a key role

 in withholding and/or delaying the disclosure of data that outside researchers

 needed to protect the people of Flint. Defendant Scott violated clearly established

 constitutional rights of Plaintiffs, including but not limited to the rights to bodily

 integrity and to be free from state created danger. Defendant Scott’s actions

 constitute gross negligence, as he had a substantial lack of concern and/or willful

 disregard for whether an injury resulted to Plaintiff.

       Engineering Defendants

       54.    Defendant Lockwood, Andrews and Newnam, P.C. (“LAN PC”) is a

 Michigan professional corporation with its principal place of business located at

 1311 South Linden Road, Suite B, Flint, Genesee County, Michigan 48532. In
 {00417884.DOCX}00388391.DOCX}
                                           20
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5062    Page 21 of
                                     207


 2008, LAN PC was incorporated by Lockwood, Andrews and Newnam, Inc.,

 (“LAN Inc.”) after it was retained to conduct studies and reports of a new water

 supply that was being developed for Flint, Genesee County. At this Flint location,

 LAN PC held itself out to the world as a Leo A. Daly Company (“LAD”).

       55.    Defendant LAN Inc. is a Texas corporation with its principal place of

 business in Houston, Texas. At all relevant times, LAN Inc. conducted business in

 Genesee County, Michigan through LAN PC. Per its website, LAN Inc.’s Michigan

 office is located at 1311 South Linden Road, Suite B, Flint, Michigan 48532. LAN

 Inc. holds itself out as a full-service consulting firm offering planning, engineering

 and program management services, including civil infrastructure engineering and

 municipal water treatment and design.

       56.    Defendant LAD is a Nebraska corporation with its principal place of

 business in Omaha, Nebraska. Per its website, LAD’s “[s]ervices are extended

 through [LAN Inc.].” LAD’s own website reveals that it advertises itself to the

 world as having “experience, creativity and technical experience … in every

 service we offer[,]” which includes “[p]lanning, architecture, engineering and

 interior design, and program management [] delivered by multidisciplinary teams

 hand-picked to provide the precise combination of expertise required for project

 success.” Additionally, LAD, “[a]s a multi-disciplinary firm, engineering is an

 integral part of our process from the beginning of each project. Our engineers
 {00417884.DOCX}00388391.DOCX}
                                          21
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5063    Page 22 of
                                     207


 work closely with planners, architects and interior designers … Our in-house

 engineers also provide services for engineering projects independent of

 architectural design services.”

       57.    The corporate structure of LAD and LAN Inc. is such that LAD exerts

 nearly unfettered control over its subsidiary. The top executives between

 Defendants are identical – Leo A. Daly, III serves as Chairman and CEO of both

 LAD and LAN, and Dennis W. Petersen is the President of both. Three of LAN’s

 seven directors are high ranking LAD executives, including Mr. Daly, Mr. Petersen

 and James B. Brader, the CFO of LAD. While LAN does not appear to retain a

 CFO, LAD’s CFO is one of LAN’s seven board members. On information and

 belief, Mr. Brader serves as the de facto CFO of LAN and controls LAN’s

 finances. LAD and LAN Inc. share offices in Houston (LAN’s principal place of

 business), Los Angeles and Miami.

       58.    Defendants LAN PC, LAN Inc. and LAD (collectively the “LAN

 Defendants”) are defendants in this action based on their collective failure to

 properly place the Flint Water Plant into operation using the Flint River as a

 primary source, specifically neglecting to ensure the viability of the water source

 for use by the public, and failing to insist upon and implement the necessary

 safeguards through the plant to allow the water to be safely consumed by the

 public, and failure to report the dangers associated with not installing proper anti-
 {00417884.DOCX}00388391.DOCX}
                                          22
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5064    Page 23 of
                                     207


 corrosive treatment when using the Flint River as a primary source of drinking

 water.

          59.   The LAN Defendants maintain an office in Flint, Genesee County,

 Michigan; they regularly conduct business in Flint, Genesee County, Michigan;

 and they have committed a tort in Flint, Genesee County, Michigan, which are

 among the basis for personal jurisdiction under MCL 600.705.

          60.   Defendant Rowe Professional Services Company (“Rowe”) is a

 Michigan corporation with its principal place of business in Flint Michigan. Per its

 website, Rowe “has grown to be a leading professional consulting firm, driving

 infrastructure and development projects for our public, private, governmental,

 tribal, and not-for-profit client.” Its services include civil engineering, surveying,

 aerial photography and mapping, landscape architecture, planning, and land

 development.

          61.   Defendant Veolia LLC is a Delaware Limited Liability Company with

 its principal place of business at 200 East Randolph Drive, Suite 7900, Chicago,

 Illinois 60601.

          62.   Defendant Veolia Inc. is a Delaware Limited Liability Company with

 its principal place of business at 200 East Randolph Drive, Suite 7900, Chicago,

 Illinois 60601.

          63.   Defendant Veolia Water is a Delaware Limited Liability Company
 {00417884.DOCX}00388391.DOCX}
                                          23
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5065   Page 24 of
                                     207


 with its principal place of business at 101 West Washington Street, Suite 1400

 East, Indianapolis, Indiana 46204.

       64.   Veolia LLC, Veolia Inc. and Veolia Water design and provide water

 solutions for communities and industries across North America under the banner

 “Veolia North America.”

       65.   Defendant Veolia S.A. is a French transnational corporation with its

 principal place of business at 36-38 Avenue Kleber, 75116, Paris, France. Veolia

 S.A. provides its services through, and thus derives its revenues from, its four

 global divisions — water management, waste management, public transport and

 energy services. The divisions provide its services across the globe, and in North

 America, those services are provided under the aforementioned moniker “Veolia

 North America.”

       66.   In or around 2005, Veolia S.A. united these four global divisions

 under a single umbrella, and since then, has held out itself and all other Veolia

 entities to the world simply as one “Veolia.” Indeed, Veolia S.A. adopted this

 simple “Veolia” branding across all of its businesses, which is evidenced on its

 website and press releases.

       67.   The four global divisions are composed of the subsidiaries and other

 businesses owned and otherwise controlled by Veolia S.A.


 {00417884.DOCX}00388391.DOCX}
                                        24
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5066    Page 25 of
                                     207


       68.    Veolia S.A. and its divisions also underwent a restructuring beginning

 around 2011. As described by Veolia S.A. Chair and CEO Antoine Frerot, “[o]ur

 new organization is based on some simple principles—operating as an integrated

 company, establishing a single Veolia in each country, setting up regional

 management teams and strengthening corporate management functions.” Veolia

 2013 Annual and Sustainability Report at 10 (emphasis added), available at

 http://www.veolia.com/en/2013-activity-and-sustainability-report.              Stated

 differently, “[t]he new Veolia is one Veolia.” Id. at 14.

       69.    As a result, the corporate structure of Veolia S.A., Veolia LLC, Veolia

 Inc. and Veolia Water (collectively, the “Veolia Defendants”) is such that Veolia

 S.A. exerts nearly unfettered control over the entire Veolia empire. The Veolia

 Defendants hold themselves out to the world as a single entity, examples of which

 are numerous and readily observed in the public domain.

       70.    For example, the Veolia website makes no effort to distinguish or

 advertise any distinct legal entities, instead grouping them together and collectively

 presenting themselves to the world as “Veolia.” When “Veolia” advertises the

 number of its employees and reports its annual revenue, it does so collectively.

       71.    Upon information and belief, the Veolia Defendants are controlled by

 the same top executives, and revenues are commingled and reported as one.


 {00417884.DOCX}00388391.DOCX}
                                           25
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5067      Page 26 of
                                     207


       72.    As such, the Veolia Defendants disregard corporate formalities and do

 not adequately or separately capitalize each of their respective businesses.

       73.    The Veolia Defendants collectively maintain several offices in

 Michigan, including Westland, Livonia and Grand Rapids; regularly conduct

 business in Michigan; and have committed torts in Michigan, which are bases for

 personal jurisdiction in this Court pursuant to MCL § 600.715.

       74.    The Veolia Defendants are parties to this action based upon providing

 professionally negligent engineering services in reviewing Flint’s water system and

 declaring the water safe to drink.

       75.    The Veolia Defendants have abused the corporate form to avoid

 liability in this matter. Indeed, while it appears Veolia Water may have executed

 the subject contract with the City of Flint, the Veolia Defendants, together, as

 indistinguishable entities, performed services and presented their conclusions as

 “Veolia.” At all relevant times, the Veolia Defendants have represented to the

 world that they are not distinct legal entities, but rather one and the same.

       76.    The Veolia and LAN Defendants are parties to this action because,

 among other reasons, they were professionally negligent in failing to conduct a

 root cause analysis which would have revealed that the pipes were corroding and

 causing lead and Legionella to enter the residents’ homes, failing to advise the City

 that they were out of compliance with the Safe Drinking Water Act’s Lead and
 {00417884.DOCX}00388391.DOCX}
                                           26
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5068       Page 27 of
                                     207


 Copper Rule, failing to advise the City that the addition of a corrosion inhibitor

 was necessary to prevent lead poisoning and Legionnaires’ Disease, and advising

 the City to use or even increase the dosage of highly acidic ferric chloride.

                             STATEMENT OF FACTS

       77.    From 1964 to 2014, Flint water users received their water from Lake

 Huron via the Detroit Water and Sewerage Department (“DWSD”). During this 50

 year span, the Flint water users enjoyed safe, clean, fresh water in their homes,

 businesses, schools, hospitals and other places of public services.

 I.    Relevant Facts – Governmental Defendants

       78.    Motivated principally by the actions, political pressure and efforts of

 Genesee County Drain Commissioner Jeffrey Wright, in 2009, the communities of

 Flint, Genesee County, Sanilac County, Lapeer County and City of Lapeer, formed

 the Karegnondi Water Authority (“KWA”) to explore the development of a water

 delivery system which would draw water from Lake Huron and serve as an alter-

 native to water delivered by the DWSD.

       79.    Wright, in testimony to the Michigan Department of Civil Rights, said

 that he was motivated to develop an alternative water source for the County

 because, in his opinion and in the opinion of others, the DWSD operation was “the

 poster child for Detroit corruption.”

       80.    The projected construction cost of building the KWA water system
 {00417884.DOCX}00388391.DOCX}
                                           27
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5069   Page 28 of
                                     207


 was approximately $300 million based on the sale of 60 million gallons per day.

       81.    Flint’s share of this cost was about $85 million. The GCDC promised

 to buy 42 million gallons per day of water from KWA and ultimately Flint agreed

 to buy 18 million gallons per day with the GCDC being responsible for 65.8 % of

 the debt service and Flint responsible for 34.2% of the debt service.

       82.    To supply Lake Huron water to its contracting members, the KWA

 would be required to construct a lake water intake, 63 miles of pipe from the intake

 plant to Flint and 2 pump stations. The intake facility was financed from a $35

 million bond sale consummated in October of 2013. The KWA is authorized to

 draw up to 85 million gallons per day from Lake Huron.

       83.    Unlike the finished water from DWSD, the water to be delivered to

 Flint through the KWA system would be raw, requiring considerable treatment at

 the Flint WTP.

       84.    In 2011, Flint officials commissioned a study to determine if the Flint

 River could be safely used by the city as the primary source of drinking water. The

 “Analysis of the Flint River as a Permanent Supply for the City of Flint, July

 2011” (“2011 Report”), prepared by Rowe and LAN cautioned against the use of

 the Flint River water and the dormant Flint WTP, which would cost millions of

 dollars to upgrade.

       85.    Use of the Flint River as a primary drinking source was rejected in
 {00417884.DOCX}00388391.DOCX}
                                          28
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5070   Page 29 of
                                     207


 2011.

         86.   In August 2012, the Governor appointed Edward Kurtz as Flint’s

 Emergency Manager. Kurtz, who had the authority to obligate Flint to the KWA,

 was allied with Wright in presenting arguments for approval to state Treasurer

 Andy Dillon (“Dillon”) and Governor Snyder. Opposing Wright and Kurtz was the

 DWSD which had a strong financial interest in maintaining Flint and the GCDC as

 customers.

         87.   In November of 2012, Kurtz wrote to State of Michigan Treasurer

 Andy Dillon suggesting that Flint join the KWA due to projected cost savings over

 DWSD. This was pursuant to the Emergency Manager’s mandate to cut costs, and

 consistent with political pressure from Genesee County Drain Commissioner Jeff

 Wright, who had encouraged the formation of the KWA in 2009

         88.   Throughout 2012, DWSD presented to Kurtz, Wright, Dillon, Walling

 and the Governor compelling arguments, based on numerous studies,

 demonstrating that from a cost and water reliability standpoint, Flint needed to

 reject Wright’s pressure to join KWA and continue to receive water from DWSD.

 Most, if not all, discourse about Flint joining KWA or continuing with DWSD

 included Wright, who consistently raised arguments designed to persuade Kurtz,

 Dillon and the Governor that the DWSD cost studies were wrong.

         89.   In late 2012, Dillon, reacting to Wright’s contention that the DWSD
 {00417884.DOCX}00388391.DOCX}
                                         29
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5071    Page 30 of
                                     207


 cost studies were wrong, requested the independent engineering firm of Tucker,

 Young, Jackson and Tull (“TYJT”) to assess whether it would be cost-effective for

 Flint to switch from water supplied by DWSD and join the KWA water delivery

 system.

       90.    In February 2013, TYJT concluded that it would be more cost-

 effective for Flint on both a short term and long-term basis to continue to be

 supplied with water from DWSD.

       91.    In an email from Treasurer Dillon to Governor Snyder dated March

 17, 2013, Dillon noted that the KWA representatives were misrepresenting the

 benefits of the deal and that the “(r)eport that I got is that Flint should stay w

 DWSD.”

       92.    On March 26, 2013, in preparation for a conference call between

 MDEQ and the Department of Treasury personnel, Stephen Busch emailed MDEQ

 Director Dan Wyant, deputy director Jim Sygo, Liane Shekter-Smith, and other

 MDEQ officials raising concerns about using the Flint River as the City’s water

 source. Specifically, he noted that continuous use of Flint River water to supply the

 City of Flint would “[p]ose an increased microbial risk to public health[;]” “[p]ose

 an increased risk of disinfection by-product (carcinogen) exposure[;]” “[t]rigger

 additional regulatory requirements under the Michigan Safe Drinking Water Act . .

 . ;” and “[r]equire significant enhancements to treatment at the Flint WTP, beyond
 {00417884.DOCX}00388391.DOCX}
                                          30
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5072    Page 31 of
                                     207


 those identified in the TYJT report . . . .” Busch further explained that using the

 Flint River would impose substantial costs and upgrades to the Flint Water

 Treatment Plant due to the need to provide softening, limitations on disposal

 options for lime sludge, increased ozone capacity, and additional backup power.

       93.    Likewise, on March 26, 2013, Busch sent an email to Wyant, copying

 Shekter-Smith, discussing the risks associated with using the Flint River as a

 drinking water source for the City of Flint. Indeed, Busch stated that the use of

 Flint River water would pose increased health risks to the public, including a

 microbial risk, an increased risk of disinfection by-product [trihalomethanes often

 referred to as “Total Trihalomethanes” or “TTHM”] exposure, the triggering of

 additional regulatory requirements, and significant upgrades to the Flint Water

 Treatment Plant.

       94.    During this time, Flint continued to negotiate with DWSD to

 determine whether participation in the KWA or purchasing water from DWSD

 provided greater financial benefits for the City in the short and long term. On April

 16, 2013, DWSD presented Flint/Genesee County with a proposal that purported to

 save Flint/Genesee 50% immediately and 20% compared to KWA over the

 following 30 years. Regardless, Flint rejected DWSD’s offer. In response, Dennis

 Muchmore, Governor Snyder’s then chief of staff asked, “if the last DWSD

 proposal saves so much money, why are we moving ahead with KWA? I take it
 {00417884.DOCX}00388391.DOCX}
                                          31
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5073    Page 32 of
                                     207


 that Flint doesn’t trust them and is just fed up? Does Kurtz have his head on

 straight here?” In response, Andy Dillon replied, “That is the $64,000 question.

 DEQ is firm that KWA is better. Are they an honest broker?” (emphasis added).

 Unfortunately, that question was soon to be answered in the negative when MDEQ

 played a key role in helping Flint obtain a fraudulent ACO.

       95.    On March 27, 2013, MDEQ officials, sensing that Kurtz, Wright,

 Walling and Dillon were pushing the Governor to approve Flint joining the KWA,

 acknowledged that the decision to switch the water source for Flint was not based

 on a scientific assessment of the suitability of the Flint River water.1

       96.    On March 28, 2013, in an email from Dillon to Governor Rick

 Snyder, with copies to numerous other Treasury officials and Wyant, Dillon

 recommended that he authorize KWA going forward, even though the independent

 firm he hired to perform a cost evaluation said staying with DWSD made the most

 economic sense. Dillon wrote the Governor, explaining that, “based upon today’s

 presentations to the DEQ by the City of Flint, KWA and the engineering firm

 (Tucker Young) Treasury hired to vet the options as to whether Flint should stay


 1
    The March 2016 Flint Water Advisory Task Force Final Report (“Task Force
 Report”) is attached as Exhibit A and the Task Force Timeline is attached as
 Exhibit B. Sygo/MDEQ e-mails with Busch re: Flint River water source switch.
 “As you might guess we are in a situation with Emergency Financial Managers so
 it’s entirely possible that they will be making decisions relative to cost.” Exhibit B,
 Task Force Timeline at 4.
 {00417884.DOCX}00388391.DOCX}
                                           32
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5074    Page 33 of
                                     207


 with DWSD or join KWA, I am recommending we support the City of Flint’s

 decision to join KWA. The City’s Emergency Manager, Mayor, and City Council

 all support this decision. Dan Wyant likewise concurs and will confirm via email.”

       97.    By the spring of 2013, Wright had secured 30-year commitments from

 KWA member communities—except for Flint—to purchase millions of gallons of

 water. These commitments were necessary in order to sell $280 million worth of

 bonds to finance the project.

       98.    In what became known in the media as “Michigan’s Water War,”

 Wright, in March and April of 2013, turned his attention to securing Flint’s

 commitment to purchase millions of gallons of water from the KWA.

       99.    Without Flint’s participation in the KWA project, Wright knew that it

 was doubtful that the KWA would be able to finance the project through the sale of

 $280 million worth of bonds.

       100. It was anticipated that if the financing for the KWA project was

 secured by April of 2014, the project could be completed by the end of 2016.

       101. In order to “win the war,” Wright took on the role as Flint’s surrogate.

 For example, after the TYJT report recommended that he not authorize Flint EM

 Kurtz to sign up with KWA because staying with DWSD was a better deal for the

 people of Flint, Wright aggressively argued Flint’s case in communicating with

 Dillon and in the media.
 {00417884.DOCX}00388391.DOCX}
                                         33
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5075   Page 34 of
                                     207


        102. All state and local officials involved in the decision-making process

 knew that if Flint stayed with the DWSD as its source of drinking water, the Flint

 Water Treatment Plant (“FWTP” or “WTP”) would not have to be upgraded. On

 the other hand, they all knew that if Flint went with KWA, the Flint WTP would

 have to be upgraded to treat the raw water coming from Lake Huron.

        103. Governor Snyder was personally involved in the decisional process

 which led to the transition from DWSD to the KWA. Indeed, because both the City

 of Flint and the City of Detroit were under State of Michigan emergency

 management at the time, Snyder was briefed on reports from both Flint’s and

 Detroit’s emergency managers and issued directions to both managers as it related

 to the transition.

        104. On April 4, 2013, Governor Snyder’s Chief of Staff Dennis

 Muchmore emailed Governor Snyder and stated that “(a)s you know, the Flint

 people have requested Dillon’s ok to break away from the DWSD.” Snyder

 instructed Muchmore, Dillon, Detroit’s Emergency Manager Kevin Orr, DWSD

 personnel, and Flint Emergency Manager Ed Kurtz to require DWSD to submit an

 additional offer to continue as Flint’s water provider before allowing Dillon to

 authorize the transition away from DWSD.

        105. Later in April, DWSD submitted a final proposal to Flint’s

 Emergency Manager Ed Kurtz and the proposal, detailed background, and
 {00417884.DOCX}00388391.DOCX}
                                        34
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5076    Page 35 of
                                     207


 financial information were all forwarded to Governor Snyder by his Executive

 Director, Allison Scott, with an email stating “looks like they were following your

 instructions.”

       106. Shortly thereafter, Brom Stiblitz, a Senior Policy Advisor in the

 Michigan Department of Treasury emailed Snyder’s Executive Director, Ms. Scott,

 and informed her that Flint’s Emergency Manager Kurtz and Detroit’s Emergency

 Manager Orr had spoken and that “Flint will not accept the last offer from

 DWSD.” Again, Ms. Scott forwarded the information to Governor Snyder in an

 email dated April 29, 2013 and stated “(l)ooks like they adhered to the plan.”

       107. Governor Snyder authorized Kurtz, through Department of Treasury

 officials, to enter into a contractual relationship with KWA for the purpose of

 supplying water to Flint beginning in mid-year 2016 or 2017.

       108. Governor Snyder participated in discussions between his appointed

 Emergency Manager of Flint, Kurtz, and his appointed Emergency Manager of

 Detroit, Kevin Orr. At the time the Governor authorized his Emergency Manager

 to contractually bind Flint to the KWA project, the Governor and State officials

 knew that the Flint River would be used as an interim source.

       109. Governor Snyder knew at the time he authorized the switch to the

 Flint River that there was no agreed upon plan in place to implement the necessary

 remediation at the FWTP in order to use Flint River water as Flint’s sole source of
 {00417884.DOCX}00388391.DOCX}
                                         35
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5077    Page 36 of
                                     207


 water.

          110. In June 2013, Dillon, Kurtz, Wright and Walling developed an interim

 plan (“Interim Plan”) to use the Flint River water before the KWA became opera-

 tional. The Interim Plan would cover 2.5 years (April 25, 2014 until approximately

 October 2016).

          111. Dillon, Kurtz, Wright and Walling knew that in 2011 the Flint River

 was professionally evaluated and rejected as a drinking source and that upgrades

 for the Flint WTP would cost millions.

          112. A critical part of the of the interim water plan was to shift funds that

 would have gone to DWSD to purchase finished water to the WTP upgrades which

 would enable the WTP to treat the Flint River water and then later treat the raw

 Lake Huron water delivered when KWA became operational.

          113. When the Governor authorized the use of the Flint River as an interim

 source of water for Flint, he knew that in 2011 the use of the Flint River water as a

 primary drinking source had been professionally evaluated and rejected as danger-

 ous and unsafe.

          114. The Governor, in a timeline prepared by his office, confirmed that in

 June 2013, he knew that Flint River water would be used as an interim source of




 {00417884.DOCX}00388391.DOCX}
                                            36
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5078    Page 37 of
                                     207


 water.2

       115. In May 2013, Emergency Manager Kurtz announced his resignation

 effective July 2013. The Governor reappointed Michael Brown as Flint’s Emer-

 gency Manager.

       116. In July of 2013, Governor Snyder reappointed Michael Brown as

 Flint’s Emergency Manager.

       117. In September 2013, after Emergency Manager Brown resigned, Dar-

 nell Earley was appointed by the Governor as Flint’s Emergency Manager.

       118. As Emergency Manager, Earley was, by his own admission,

 responsible for ensuring that the City of Flint was in compliance with state and

 federal laws regarding safe drinking water. In his testimony to the United States

 House Committee on Oversight and Government Reform on March 15, 2016, he

 stated “the [e]mergency [m]anager obviously is the person responsible for making

 sure that those things get done, and I’ve always accepted that.”

       119. On March 14, 2014, Brian Larkin, then associate director of the

 Michigan Governor’s Office of Urban and Metropolitan Initiatives, foretold of the

 crisis in an email to several others in the governor’s office stating, “The expedited

 timeframe,” of switching Flint’s water sources, “is less than ideal and could lead to


 2
   “City of Flint decides to use the Flint River as a water source, per Gov. Snyder
 timeline.” Exhibit A, Task Force Report at 5.
 {00417884.DOCX}00388391.DOCX}
                                          37
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5079    Page 38 of
                                     207


 some big potential disasters down the road.”

       120. Despite having been copied on an email alerting her to the potential

 dangers of switching Flint ’s water source nearly a year earlier, on March 20, 2014

 Shekter-Smith played an integral role in ensuring that the City of Flint received an

 Administrative Consent Order that (i) required Flint to make use of the Flint Water

 Treatment Plant, (ii) attempted to prevent Flint from ever returning to the DWSD

 and (iii) mandated Flint to “undertake the KWA public improvement project or

 undertake other public improvement projects to continue to use the Flint River,

 such as additional Flint Water Treatment Plant public improvements, source water

 protection public improvements, and public improvements to obtain a backup

 water supply, in order to comply with Act 399.”

       121. Michael Glasgow, the City of Flint’s water treatment plant’s

 laboratory and water quality supervisor informed the MDEQ on April 17, 2014,

 that the FWTP was not fit to begin operations and that “management” was not

 listening to him because “they seem to have their own agenda.” Glasgow had told

 Rosenthal the day before, in the same e-mail chain, “. . . it looks as if we will be

 starting the plant up tomorrow and are being pushed to start distributing water as

 soon as possible . . . . I would like to make sure we are monitoring, reporting and

 meeting requirements before I give the OK to start distributing water.” The next

 day, Glasgow wrote Prysby and Busch of the MDEQ, that “. . . I have people
 {00417884.DOCX}00388391.DOCX}
                                         38
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5080     Page 39 of
                                     207


 above me making plans to distribute water ASAP. I was reluctant before, but after

 looking at the monitoring schedule and our current staffing, I do not anticipate

 giving the OK to begin sending water out anytime soon. If water is distributed

 from this plant in the next couple of weeks, it will be against my direction. I need

 time to adequately train additional staff and to update our monitoring plans before I

 will feel we are ready. I will reiterate this to management above me, but they seem

 to have their own agenda.”

       122. Johnson and Croft had the professional capacity and power to require

 Glasgow to undertake the switch to the Flint River water.

       123. Glasgow later told State investigators that he received pressure from

 superiors—particularly Defendants Johnson and Croft—to begin the switch to the

 Flint River.

       124. On April 18, 2014, Joshua Spencer, who was responsible for handling

 public relations for the City of Flint, urged the City to issue a press release stating,

 “The Tests are in. The Water is Good!;” “In an effort to dispel myths and promote

 the truth about the Flint River and its viability as a residential water resource, there

 have been numerous studies and tests conducted on its water by several different

 independent organizations;” and “For nearly 10 years Mike Glasgow has worked in

 the laboratory at the City of Flint Water Service Center. He has run countless tests

 on our drinking water to ensure its safety for public use. Mike has not only
 {00417884.DOCX}00388391.DOCX}
                                           39
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5081    Page 40 of
                                     207


 conducted tests on water provided to us by Detroit, but also on local water from

 nearby rivers, lakes and streams including the Flint River. When asked if over the

 last decade of he has seen any abnormalities of major concern in the water, his

 response was an emphatic, ‘No.’” Johnson told Early that as an MDEQ Official, he

 was “comfortable releasing the ad.”

       125. MDEQ’s Cook signed a permit in 2014 that was the last approval

 necessary for the use of the Flint Water Treatment Plant.

       126. On April 25, 2014, under the direction of Emergency Manager Earley

 and State officials from MDEQ, Flint water users began receiving Flint River water

 from their taps even though Glasgow warned that the WTP was not ready.

       127. Beginning in June 2013 and continuing through April 25, 2014, the

 State created a dangerous public health crisis for the users of Flint tap water when

 it, Kurtz and Earley ordered and set in motion the use of highly corrosive and toxic

 Flint River water knowing that the WTP was not ready.

       128. For at least a year prior thereto, the State knew that using the Flint

 River water was dangerous and could cause serious public health issues.3

       129. In addition, recognizing that WTP could not process water for both

 Flint and Genesee County, a group of people including Wright, Dillon, and
 3
  “January 23, 2013: Mike Prysby/MDEQ e-mails colleague Liane Shekter Smith
 and others about feasibility of Flint switching to the Flint River, highlighting water
 quality concerns.” Exhibit A, Task Force Report at 16.
 {00417884.DOCX}00388391.DOCX}
                                          40
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5082   Page 41 of
                                     207


 Walling decided that the people of Flint would receive its drinking water from the

 Flint River and that the out-county residents would continue to receive water

 directly from DWSD.

       130. At the time that this decision was made, the County and City water

 systems were physically connected so that the WTP could have processed drinking

 water from the Flint River and delivered to the County customers.

       131. The City and County operated their water systems jointly. Wright was

 in control of the County side of the jointly operated water systems and Walling,

 Kurtz, Ambrose, and Earley, together with the Governor and Treasure Dillon

 exercised control over the Flint side of the combined water systems during the

 relevant time. Moreover, the two water systems were operated for decades as a

 unified system. Because the two systems were physically connected, the County

 could have been the recipient of the Flint River water output from the WTP. And

 because of the joint operation of the combined water systems, each of these

 officials played a role in the decision to provide the predominately African

 American Flint community with the high risk water and provide the predominately

 white customers of the County with the safe water from DWSD.

       132. Wright had apparent contractual authority over the water supply

 choices that were made in 2013 and 2014. Wright, in a April 1, 2014 Official

 Statement to prospective bond purchasers stated, “[i]nasmuch as the County
 {00417884.DOCX}00388391.DOCX}
                                        41
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5083   Page 42 of
                                     207


 Agency has a valid contract with Flint for the supply of water via DWSD, Flint is

 contractually obligated to continue to purchase water from DWSD in order to

 supply water to the County Agency. This may be accomplished, notwithstanding

 Flint utilizing the Flint River for a water source, by Flint continuing to purchase

 water from DWSD and directing the water to be transmitted directly to the County

 Agency by isolation valves currently installed in the Flint System.”

       133. In the same Official Statement, Wright noted that the County entered

 into contract negotiations with DWSD to secure water directly from DWSD.

 Wright noted that during the interim period DWSD had agreed to supply water to

 the County via Flint without a contract being in place.

       134. Despite Wright’s statement, the 1973 water supply contract between

 the City and County required the City to supply drinking water to the County

 which met regulatory standards. The contract did not require the City to sell to the

 County DWSD water.

       135. In his Official Statement, Wright points out that Flint negotiated an

 administrative consent order (“ACO”) with MDEQ—discussed further below—

 that permitted the temporary use of the Flint River and that the ACO required Flint

 to upgrade the WTP and eventually become part of the KWA.

       136. Wright believed the KWA project, as he envisioned it, would not

 materialize without Flint’s participation. The Home Rule debt limit prohibited
 {00417884.DOCX}00388391.DOCX}
                                          42
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5084    Page 43 of
                                     207


 Flint’s participation in the bond sale unless an “emergency” could be created.

       137. Wright, with the assistance of Emergency Manger’s Earley and

 Ambrose, created an “emergency” which required a “sweetheart” ACO to be

 developed.

       138. The State of Michigan has alleged in criminal indictments that the

 ACO process was a fraudulent scheme designed to move Flint into Wright’s KWA

 project and to permit the issuance of bonds to cover Flint’s share of the debt

 service.

       139. According to the criminal indictment of Emergency Manager’s

 Darnell Early and Gerald Ambrose, they allegedly participated in a process that

 allowed the use of bonds to fund the construction of the KWA pipeline despite

 Flint’s problem with its high debt level.

       140. The City of Flint, with MDEQ approval, used an exception to state

 law by claiming the bonds were needed to fund an emergency cleanup of a

 retention pond, when in fact the funds were intended to pay for Wright’s KWA

 project.

       141. During that time, Early and others actively worked in various fashions

 to discourage a return to using water produced by the Detroit Water and Sewer

 Department, required the use of Flint River water through a Flint Water Treatment

 Plant, that was deemed unready for service by several people involved with its
 {00417884.DOCX}00388391.DOCX}
                                             43
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5085   Page 44 of
                                     207


 management, and to ensure the construction of the KWA.

       142. As early as May 2014, the State knew that it had indeed created a

 dangerous public health crisis, yet failed to take any remedial steps.4

       143. In June 2014, citizen complaints about contaminated water continued

 without the State doing anything to address these complaints. Many Flint water

 users reported that the water was making them ill.

       144. On October 14, 2014, Flint’s public health emergency was a topic of

 significant discussion in the Governor’s office.

       145. By October 2014, the Governor and his staff knew full well of the on-

 going public health threat to the people of Flint, yet he did absolutely nothing to

 assist the desperate people of Flint.5

       146. By October 2014, the threat of deadly Legionnaires disease was




 4
    The Governor’s office received citizen complaints and was well aware of
 numerous press stories about water quality problems as early as May 2014 and
 continuing throughout 2015.” Id. at 36.
 5
   The Task Force Report was critical of the Governor’s failure to answer the Flint
 citizen calls for help in October 2014. “The suggestion made by members of the
 Governor’s executive staff in October 2014 to switch back to DWSD should have
 resulted, at a minimum, in a full and comprehensive review of the water situation
 in Flint, similar to that which accompanied the earlier decision to switch to KWA.
 It was disregarded, however, because of cost considerations and repeated
 assurances that the water was safe. The need to switch back to DWSD became
 even more apparent as water quality and safety issued continued and lead issues
 began to surface in 2015, notwithstanding reassurances by MDEQ.” Id. at 38.
 {00417884.DOCX}00388391.DOCX}
                                           44
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5086    Page 45 of
                                     207


 adding to the public health safety crisis.6

        147. On October 13, 2014, the General Motors Corporation announced that

 it would no longer use Flint River water in its Flint plant. Despite this clear

 evidence of serious and significant danger, none of the Defendants took any action

 to alter the course of the health crisis.7

        148. Governor Snyder’s senior executive staff was immediately aware of

 the ramifications of GM’s decision and the adverse health effects confronting the

 citizenry of Flint. In an email written only the day after GM’s decision to withdraw

 from Flint River-sourced water, Deputy Legal Counsel and Senior Policy Advisor

 to the Governor Valerie Brader wrote:

        Now we are getting comments about being lab rats in the media,
        which are going to be exacerbated when it comes out that after the
        boil water order, there were chemicals in the water that exceeded
        health-based water quality standards. I think we should ask the EM to
        consider coming back to the Detroit system in full or in part as an
        interim solution to both the quality, and now the financial, problems
        that the current solution is causing.

        149. Brader’s email was addressed to Dennis Muchmore, Governor


 6
   “[October 2014] Genesee County Health Department initially expresses concern
 to Flint Water re: increased incidence of Legionellosis and possible connection to
 water supply.” Exhibit B, Task Force Timeline at 7.
 7
   “GM announces it is switching from City of Flint water system to Flint Township
 (Lake Huron) water for its Flint Engine Operations facility until KWA connection
 is complete, citing corrosion concerns. Prysby/MDEQ notes Flint water chloride
 levels are “easily within” public health guidelines. Annual revenue loss of
 $400,000. Id. at 7.
 {00417884.DOCX}00388391.DOCX}
                                              45
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5087    Page 46 of
                                     207


 Snyder’s Chief of Staff, Michael Gadola, the Governor’s Legal Counsel and Jarrod

 Agen, the Governor’s Communications Director. Brader also noted that she

 intentionally did not distribute her email to officials at MDEQ to keep the

 communication secret and hidden under the Freedom of Information Act. But she

 noted that she had been in touch with MDEQ officials to brief Flint’s Emergency

 Manager “directly on the water quality issues.”

       150. Richard Baird, Governor Snyder’s “Transformation Manager” and

 close confidant, who also received a copy of Brader’s email, was then present for a

 conference call with Earley during which Earley rejected the idea of returning to

 the Detroit Water & Sewer Department.

       151. The following day, Governor Snyder’s Legal Counsel Michael Gadola

 issued a more frank assessment of the health issues associated with using the Flint

 River as the drinking water source for the population of Flint calling its use

 “downright scary.” Gadola advised that, “[t]hey should try to get back on the

 Detroit system as a stopgap ASAP before this thing gets too far out of control.”

       152. On October 17, 2014, Flint officials became aware of the threat of

 Legionnaires disease resulting from the use of Flint River water. No action was

 taken by Flint or Genesee County Health officials.8


 8
  “Genesee Co. Health Department (GCHD) representatives hold conference call
 with Glasgow and Wright/Flint DPW re: county’s concerns about Legionellosis
 {00417884.DOCX}00388391.DOCX}
                                         46
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5088       Page 47 of
                                     207


       153. On October 21, 2014, the MDHHS was notified of the health crisis

 caused by the Flint River water. Again, no action was taken.9

       154. In January 2015, State officials met to discuss the ongoing threat to

 public health posed by the Legionella bacteria in the Flint River water.10 The pub-

 lic health crisis was not addressed in any serious and/or non-frivolous way.

       155. On January 13, 2015, Earley resigned his position as Emergency

 Manager and the Governor replaced him with Gerald Ambrose.

       156. On January 21, 2105, State officials ordered water coolers to be

 installed in State buildings operating in Flint. State officials were concerned that

 this action, if it became widely known by the public, would reveal their dishonesty

 because they had been advising the residents of Flint that it was safe to drink the

 tap water and at the same time arranging for alternative water sources for the State

 employees who were working in Flint.11


 outbreak and possible connection to city's water system. DPW “acknowledges that
 the distribution system has areas of concern.” Id. at 7.
 9
    “Susan Bohm/MDHHS e-mails GCHD officials re: Shekter Smith's concern that
 Flint water would be publicly linked to Legionellosis outbreak in Flint.’ I told her
 the Flint water was at this point just a hypothesis.’” Id. at 7.
 10
     “January 2015 (date unclear): Staff from Genesee County hospitals, MDHHS,
 MDEQ and GCHD meet, and MDHHS Director Nick Lyon directs GCHD to
 conduct and complete its evaluation of the causes of the increased Legionellosis
 cases that had begun to occur in 2014.” Id. at 18.
 11
     “MDEQ staff (Prysby, Shekter Smith, Benzie, numerous others) communicate
 via e-mail re: decision to provide water coolers at Flint’s State Office building.
 Some discussion re: how this decision will affect Flint residents’ perceptions of
 {00417884.DOCX}00388391.DOCX}
                                          47
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5089    Page 48 of
                                     207


       157. On January 27, 2015, Flint was placed on notice that the Genesee

 County Health Department (“GCHD”) believed there was an association between

 the spike in Legionella disease reports and the onset of the use of Flint River water.

 Again, Defendants did nothing about the impending health catastrophe. 12

       158. Nick Lyon, the director of the MDHHS, received materials on or

 about January 28, 2015 from a departmental epidemiologist showing an outbreak

 of Legionnaires’ disease in Genesee County in 2014.

       159. On January 29, 2015, State officials recognized that the public health

 crisis was caused by the corrosion of the entire infrastructure of the Flint water

 system. No action was taken to warn the public of the health crisis or to correct the

 harm caused by the State’s decision to switch from DWSD water to Flint River

 water.13

       160. On January 29, 2015, Sue McCormick, the Director of DWSD, of-

 fered Ambrose an opportunity to purchase DWSD water at attractive rates.




 drinking water safety, and how the decision will "make it more difficult . . . for
 ODWMA staff.” Id. at 8.
 12
    “FOIA request sent by GCHD environmental hygienist James Henry to Flint
 DPW and Flint Mayor for information on water treatment to support the county’s
 investigation of Legionellosis cases.” Exhibit A, Task Force Report at 18.
 13
    Sygo and Shekter Smith/MDEQ e‐mail re: Flint water quality problems. Shekter
 Smith identifies the problem as corrosion across the distribution system rather than
 a ‘premise plumbing’ issue.” Exhibit B, Task Force Timeline at 8.
 {00417884.DOCX}00388391.DOCX}
                                          48
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5090    Page 49 of
                                     207


 DSWD’s proposal included waiving the reconnection fee. This offer was rejected

 by Ambrose.

       161. In January 2015, Flint home owner, LeeAnne Walters, called the

 United States Environmental Protection Agency (“EPA”) regarding water issues

 that she was experiencing at her Flint home. She informed the EPA that she and

 her family members were becoming physically ill from exposure to the Flint River

 water coming from her tap.

       162. By the end of January 2015, the Governor’s office was fully aware of

 the public health emergency caused by the rise in Legionella bacteria found in the

 Flint River and launched a cover-up of the public health crisis.14

       163. On February 1, 2015, the Governor was fully informed of the health

 crisis in Flint. Given the months of complaints from Flint water users that the

 water was discolored, foul smelling/tasting and making them visibly sick, the

 Governor knew that there was an imminent threat to the people of Flint. 15


 14
     “January 30, 2015: Brad Wurfel/MDEQ e-mails Dave Murray, Governor
 Snyder’s deputy press secretary, re: Legionella, saying said he didn’t want MDEQ
 Director Wyant “to say publicly that the water in Flint is safe until we get the
 results of some county health department trace back work on 42 cases of
 Legionellosis in Genesee County since last May.” Exhibit A, Task Force Report at
 18.
 15
    Briefing memo is prepared for Gov. Snyder on Flint water situation, including
 info on residents' complaints about water quality, Mayor Walling’s call for
 assistance, and MDEQ ‘backgrounder’ downplaying health risks.” Wurfel: “It's not
 like an imminent threat to public health.” Exhibit B, Task Force Timeline at 9.
 {00417884.DOCX}00388391.DOCX}
                                          49
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5091     Page 50 of
                                     207


       164. Yet, neither the Governor, nor State and local public officials, took

 corrective action.

       165. On February 17, 2015, Flint water users staged public demonstrations

 demanding that Flint reconnect with DWSD. Once again, Ambrose refused to re-

 store Detroit water for Flint water users. State and local public officials falsely in-

 sisted that the water was acceptable for use and took no action.

       166. On February 26, 2015, Jennifer Crooks of the EPA wrote an email to

 MDEQ and EPA representatives. Crooks noted that Walters complained of “black

 sediment in her water.” She noted that the iron contamination was so high that the

 testing instrumentation could not measure it.16

       167. In a second email on February 26, 2015, Crooks stated that Miguel

 Del Toral (“Del Toral”) of the EPA is of the opinion that the “black sediment” in

 the Walters water was actually lead.17



 16
    Crooks said in her email: “But, because the iron levels were so high [Michael
 Glasgow, Flint Utilities Administrator], suggested testing for lead and copper.
 WOW!!!! Did he find the LEAD! 104 ppb. She has 2 children under the age of 3.
 ..Big worries here. ..I think Lead is a good indication that other contaminants are
 also present in the tap water that obviously were not present in the compliance
 samples taken at the plant. .We also talked about Dr. Joan Rose from Michigan
 State being on the Flint Tech Advisory committee--would want to dive further into
 this. .she and her family are also exhibiting the rashes when exposed to the water,
 and her daughter’s hair is falling out in clumps.”
 17
    Crooks stated that “Miguel is wondering if Flint is feeding Phosphates. Flint
 must have Optimal Corrosion Control Treatment-is it phosphates? From a public
 {00417884.DOCX}00388391.DOCX}
                                           50
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5092   Page 51 of
                                     207


       168. On February 27, 2015, Stephen Busch advised Del Toral that the City

 was using corrosion control. This statement was false and Busch knew it was false

 when he made this statement to the EPA.18

       169. Defendant Cook similarly misled the EPA regarding the necessity of

 using corrosion control in Flint after the switch when he allegedly forwarded

 information he knew to be false to the EPA in response to its inquiry.

       170. Likewise, Defendant Johnson inhibited efforts by Genessee County

 Health Department (“GCHD”) to obtain information about Flint’s water through

 the Freedom of Information Act (“FOIA”). On January 27, 2015, James Henry,

 Environmental Health Supervisor at the GCHD, sent a FOIA request to the City of

 Flint requesting “testing locations and laboratory results within the City of Flint

 public water system for Coliform, E-Coli, Heterotrophic Bacteria and

 Trihalomethanes from January 1, 2010 to January 27, 2015. . . [and] a map or list

 of locations, detailing dead ends, pooling, [and] low pressure . . . areas.” A week

 later, on February 5, 2015, Flint Utilities Administrator Johnson responded that he

 had not received Mr. Henry’s FOIA request but would “fulfill [the] request as soon


 health perspective, can we assume that the high lead levels in Mrs. Walters’
 neighborhood are isolated to just her area? Or are they more widespread?”
 18
    “Busch/MDEQ responds to Del Toral/EPA saying that the City of Flint ‘Has an
 Optimized Corrosion Control Program,’ LeeAnne Walters's house is ‘not part of
 the City's established sample site pool’ and the residence has PVC plumbing.”
 Exhibit B, Task Force Timeline at 10.
 {00417884.DOCX}00388391.DOCX}
                                         51
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18            PageID.5093   Page 52 of
                                     207


 as possible.” Despite Johnson’s assurances, by March 2015, GCHD still had not

 received the information they requested by FOIA.

       171. On March 5, 2015, the Governor and officials in the Governor’s office

 realized that they had a massive public health emergency which probably included

 widespread lead poisoning on their hands and began discussing distributing water

 filters to Flint water users. These public officials took no action to warn or

 otherwise protect Plaintiffs, and continued to conceal from them and the public the

 true nature, extent and severity of the public health crisis.19

       172. By March 10, 2015, James Henry of the GCHD raised concerns that

 he was being stonewalled by the State and City in accessing public health

 information about the Legionella outbreak in Genesee County. The concealment of

 the public health emergency by City and State officials – Defendants herein – was

 shocking and unconscionable.

       173. As of March 10, 2015, the Defendants knew that the extreme public

 health emergency involved lead poisoning, deadly Legionella bacteria and a host

 of other ailments.20


 19
     “Officials in Governor's Office and MDEQ begin discussing providing water
 filters to Flint citizens.” Id.
 20
    “James Henry/GCHD e-mails Howard Croft/Flint DPW, Prysby/MDEQ, Mayor
 Walling and others citing the city’s and state's lack of cooperation and failure to
 respond to his requests for information ---- and a Jan. 2015 FOIA ---- to support
 county's investigation of potential causes of Legionellosis outbreak in Flint. ‘This
 {00417884.DOCX}00388391.DOCX}
                                            52
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5094     Page 53 of
                                     207


       174. Indeed, Defendant Shekter-Smith acknowledged as much on March

 12, 2015 when, in connection with a FOIA request from the Genesee County

 Health Department regarding the outbreak of legionella, she emailed MDEQ

 employees Brad Wurfel, Jim Sygo, and Sarah Howes that “[w]hile the change in

 source may have created water quality conditions that could provide additional

 organic nutrient source to support legionella growth, there is no evidence or

 confirmation of legionella coming directly from the Water Treatment Plant or in

 the community water supply distribution system at this time” (emphasis added).

       175. Despite acknowledging internally that the switch could have caused

 the legionella outbreak, the very next day, on March 13, 2015, Shekter-Smith


 is rather glaring information and it needs to be looked into now, prior to the
 warmer summer months when Legionella is at its peak and we are potentially faced
 with a crisis.’” Exhibit B, Task Force Timeline at 9. The Task Force Report
 highlights the government misconduct which prolonged the danger created by the
 State when it decided to use the highly corrosive Flint River water. The Task Force
 stated in its report that “[a]s the Flint water crisis unfolded, certain state agencies’
 perceived need to defend the original decision to switch to the Flint River and
 resist a return to DWSD resulted in public relations and communications efforts
 that have, at times, been inappropriate. In the spring and summer of 2015, for
 example, this perceived need to defend a flawed decision manifested itself in
 attempts by MDEQ and MDHHS to discredit accurate information on lead in
 drinking water and elevated blood lead levels provided by outside experts. Citizen
 concerns were at times derided and dismissed, in spite of the fact that various
 members of the Governor’s staff had expressed—and were expressing—concerns
 about the water situation in Flint at the same time.”…In any event, the facts in
 this case point to the reality that state government, as the entity in charge of
 Flint decision-making, failed to protect the health of the city’s residents.
 Emphasis added. Exhibit A., Task Force Report at 37, 40.
 {00417884.DOCX}00388391.DOCX}
                                           53
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5095     Page 54 of
                                     207


 approved and praised Stephen Busch on his on his response to the Genesee County

 Health Department wherein Defendant Busch stated, among other things, that:

            “conclusions that legionella is coming from the public water system
             without the presentations of any substantiating evidence from your
             epidemiologic investigations appears premature and prejudice toward
             that end;

            “[i]t is highly unlikely that legionella would be present in treated
             water coming from the City of Flint water treatment plan given the
             treatment plant’s use of ozone along with complete treatment and
             chlorine disinfect contact time to comply with federal surface water
             treatment rules for potable water;” and

            “there is no direct correlation that can be made to the presence of
             legionella.”

        176. That same day, Wurfel wrote in an email to Snyder administration

 officials, “Political flank cover out of the City of Flint today regarding the spike in

 Legionnaire cases. . . . Also, area ministers put a shot over the bow last night …

 with a call for Snyder to declare a state of emergency there and somehow ‘fix’ the

 water situation …”

        177. On March 25, 2015, Flint City Council voted to reconnect to Detroit’s

 water system. Governor Snyder’s appointed Emergency Manager, Gerald

 Ambrose, exacerbated the State-created danger by rejecting this vote of the Flint

 public officials.21


 21
   The Task Force further notes that in March, 2015, Emergency Manager Ambrose
 completely ignored numerous alarms and warnings that the Flint River water was
 {00417884.DOCX}00388391.DOCX}
                                           54
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5096   Page 55 of
                                     207


       178. In March 2015, Jarrod Agen, Governor Snyder’s Director of

 Communications and later Chief of Staff, participated in conference calls with

 Harvey Hollins, an aide to the Governor, and others in which Hollins stated that he

 was hearing from Flint-area pastors that people were complaining about the odor

 and the look of the water and that they had requested water filters.

       179. On April 24, 2015, Patrick Cook of the MDEQ emailed Miguel Del

 Toral at the U. S. EPA and in referring to Flint’s Water Treatment Plant (“WTP”)

 stated: “Flint is currently not practicing corrosion control at the WTP.”

       180. On April 28, 2015, Governor Snyder’s Chief of Staff Dennis

 Muchmore emailed Governor Snyder, his Executive Director Allison Scott, his

 Director of Communications Jarrod Agen, his Chief Legal Counsel Elizabeth

 Clement, Lieutenant Governor Calley to propose announcing that “Flint is ready to

 take its city under its own control…” The email warned as follows: “Outside of the

 issues over the water we feel pretty confident going forward. The water issue

 continues to be a danger flag.” (emphasis added).



 dangerous to the health of the Flint water users. “Flint City Council votes 7--1 to
 end Flint River service and return to Detroit water service; the vote is non-binding
 since Flint is under EM control Flint EM Ambrose: ‘It is incomprehensible to me
 that... Flint City Council would want to send more than $12 million a year to the
 system serving Southeast Michigan, even if Flint rate payers could afford it. (Lake
 Huron) water from Detroit is no safer than water from Flint.’” Exhibit B, Task
 Force Timeline at 10.
 {00417884.DOCX}00388391.DOCX}
                                          55
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5097    Page 56 of
                                     207


       181. On June 24, 2015, Del Toral of the EPA prepared a memorandum en-

 titled, “High Lead Levels in Flint Michigan-Interim Report” (“Del Toral Re-

 port”). On the following day, Del Toral wrote an internal email with respect to the

 elevated lead in Flint water at EPA stating:

       “I understand that this is not a comfortable situation, but the State is
       complicit in this and the public has a right to know what they are do-
       ing because it is their children that are being harmed.”

       182. Del Toral further warned that the failure to inform Flint water users of

 the elevated lead levels was “bordering on criminal neglect.”

       183. The Del Toral Report was shared with, among others, MDEQ’s Chief

 of Office of Drinking Water and Municipal Assistance, Liane Shekter-Smith,

 MDEQ’s Water Treatment Specialist, Patrick Cook, MDEQ’s District Supervisor,

 Stephen Busch, and MDEQ’s Engineer assigned to District 11 (Genesee County),

 Michael Prysby.

       184. Nonetheless, State and local public officials failed to undertake any

 measures to effectively address any of the dangers, including lead poisoning, iden-

 tified by EPA Agent Del Toral.

       185. On June 24, 2015, the aforementioned Del Toral Report warned of

 “High Lead Levels in Flint Michigan.” On the following day, Del Toral wrote an

 internal email with respect to the elevated lead in Flint water at EPA stating:


 {00417884.DOCX}00388391.DOCX}
                                          56
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5098     Page 57 of
                                     207


        I understand that this is not a comfortable situation, but the State is complicit

 in this and the public has a right to know what they are doing because it is their

 children that are being harmed.

        186. On June 30, 2015, Mayor Walling notified EPA Region 5 Director,

 Dr. Susan Hedman (“Hedman”) that Del Toral was speaking publicly about the

 Flint environmental crisis.

        187. On July 2, 2015, Hedman advised Walling that he was given a pre-

 liminary draft and that it would be “premature to draw any conclusions based on

 that draft.”

        188. On July 10, 2015, MDEQ official Brad Wurfel, in an effort to conceal

 the public health crisis, appeared on public radio and advised listeners that Flint

 water was safe and that it was not causing “any broad problem” with lead leaching

 into residential water. Parents, worried about the lead poisoning of their children,

 demanded answers from Wurfel. He told the concerned parents, “[l]et me start

 here-anyone who is concerned about lead in the drinking water can relax.”

 Wurfel, at the time he made this statement, knew his statements were false and he

 deliberately misled the public about the seriousness of the crisis.

        189. By July 2015, multiple agencies within the State of Michigan, includ-

 ing the Governor, the Governor’s Office and MDEQ, had actual notice of high lead


 {00417884.DOCX}00388391.DOCX}
                                           57
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5099    Page 58 of
                                     207


 exposure and other dangers, including Legionnaires’ disease, associated with Flint

 water.

          190. But there is no doubt that the Government Defendants were well

 aware of the dangers facing Flint’s residents. On July 9, 2015—nearly three

 months before the City first issued a lead advisory to the public—Mike Glasgow

 sent an email to MDEQ’s Adam Rosenthal with the following “Key Points” listed

 in all caps:

                a.     Flint has lots of lead pipe, no corrosion control treatment, and
          has had no legitimate LCR testing for at least a year.
                b.    Amongst low income infants, breast feeding rates are lower,
          and formula use is higher. Many Flint[] residents cannot afford to flush due
          to higher water rates. They cannot afford bottled water. This is an
          unprecedented situation and EPA needs to take this seriously. Now.

                  c.     We have one child with an elevated blood lead already…In
          fact, that is the only reason we know about any of the above.

                 d.    MDEQ is still publicly insisting Flint water has tested safe, is
          safe, and that flint has no violations of any sort.

          191. On July 22, 2015, Governor Snyder’s Chief of Staff, Dennis Much-

 more, wrote to MDHHS Director Lyon and stated that the Plaintiffs’ concerns

 regarding lead poisoning and other dangers were being “blown off” by the

 Defendants.

          192. Also in the Summer of 2015, Harvey Hollins, Governor Snyder’s

 Director of Urban Initiatives, spoke directly to Governor Snyder and advised him

 {00417884.DOCX}00388391.DOCX}
                                            58
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5100     Page 59 of
                                     207


 of the growing concerns among Flint residents that they were being exposed to

 toxic levels of lead.

       193. On July 24, 2015, Wurfel continued to promote the cover-up of the

 health crisis. In response to the recognition that the Defendants were blatantly ig-

 noring the concerns of Flint residents, he stated, “In terms of near-future issues, the

 bottom line is that residents of Flint do not need to worry about lead in their water

 supply, and DEQ’s recent sampling does not indicate an imminent health threat

 from lead or copper.”

       194. But the State’s sampling did not comply with regulations. Rather, the

 sampling purposefully skewed results to minimize the crisis. According to an email

 from Professor Marc Edwards of Virginia Tech that was forwarded to Shekter-

 Smith and Stephen Busch, among others, on September 21, 2015, the State did,

 “not have an approved lead sampling pool. Only 13 of the lowest lead sampled

 homes from 2014, were resampled in 2015. The homes sampling high in 2014,

 were not asked to be resampled.” Professor Edwards continues on to describe a

 video available on the ACLU website in which, “Mike Glasgow (Flint LCR

 program) notes what is perfectly obvious from looking at the MDEQ FOIA

 materials. ‘we threw out bottles everywhere just to collect as many as we can, just

 to hit our number, and we just turn in every result we get in.’” Professor Edwards


 {00417884.DOCX}00388391.DOCX}
                                           59
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5101    Page 60 of
                                     207


 then proceeds to note several instances in which the MDEQ covered up high

 samples.

       195. Indeed, Michael Glasgow essentially admitted that the City’s testing

 procedures were inadequate when he pleaded no contest to willful neglect of duty

 and agreed to cooperate with the Attorney General’s investigation after being

 accused of distorting the City’s water test results by instructing residents to run

 their water—or “flush” it—before testing, and failing to obtain water from certain

 houses. These inaccurate results were reported in a February 27, 2015 report

 entitled, Lead and Copper Report and Consumer Notice of Lead Result.”

       196. Several MDEQ officials—including Defendants Busch, Rosenthal,

 and Prysby—similarly deceived the public about the water’s quality. Glasgow has

 stated publicly that Defendants Busch and Prysby directed him to alter water

 quality reports and remove the highest lead levels. And following an investigation

 involving numerous witness interviews and reviewing thousands of documents, the

 Michigan Attorney General’s office charged both Busch and Prysby for their

 involvement in the crisis. The Attorney General’s investigation similarly led to

 criminal charges against Rosenthal, including for his willful participation in the

 manipulation of lead testing results and falsely reported that the 90th percentile of

 the results for lead water testing was below the federal action level. Eventually, a


 {00417884.DOCX}00388391.DOCX}
                                          60
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5102    Page 61 of
                                     207


 July 28, 2015 report was altered to exclude some high lead tests and Rosenthal

 forwarded the altered report on.

         197. In August 2015, Professor Marc Edwards of Virginia Polytechnic

 Institute and State University (“Virginia Tech”), determined that there was serious

 lead contamination of the Flint water system and stated that the people of Flint

 faced a major public health emergency.

         198. Wurfel, speaking for the State, immediately dismissed and discredited

 Edwards by stating that Edwards’s team “only just arrived in town and (have)

 quickly proven the theory they set out to prove, and while the state appreciates ac-

 ademic participation in this discussion, offering broad, dire public health advice

 based on some quick testing could be seen as fanning political flames irresponsi-

 bly.”

         199. By late 2014 or early 2015, Lyon was aware from MDHHS data that

 there was a dramatic increase in the percentage of Flint children with elevated

 blood lead level readings from blood drawn during the second and third quarters of

 2014, and that Legionnaires’ disease was on the rise during the same period of

 time. Lyon was aware of this dangerous condition but did nothing to report the

 findings to the Plaintiffs or the public.

         200. Lyon knew that these elevated blood lead levels, and an increase of

 Legionnaires’ disease found in its own database, correlated with the introduction of
 {00417884.DOCX}00388391.DOCX}
                                             61
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5103    Page 62 of
                                     207


 the corrosive Flint River water into the Flint water distribution system. Lyon did

 not order that any action be taken to warn the public.

       201. The increase in elevated blood lead levels in Flint’s children, and

 Lyon’s failure to do anything to prevent further injury to the people of Flint, iden-

 tifies yet another aspect of this unconscionable government-created health and

 public safety emergency. Lyon, aware of the elevated blood lead levels in Flint’s

 children, failed to report the evidence to the MDEQ, Governor’s Office, EPA or

 the Flint community. His concealment of this critical information increased the risk

 and exacerbated the danger.22

       202. The Defendants and the MDHHS immediately accused Dr. Hanna-

 Attisha of providing false information to the public.



 22
    The Task Force Report states that in July, 2015, the MDHHS knew that there
 was a spike in elevated blood lead levels of Flint children which correlated with
 the onset of the Flint River water as a drinking water source for Flint water users.
 The MDEQ knew its public statement in September about no elevated blood lead
 levels was false. (“July 28, 2015: MDHHS epidemiologist Cristin Larder finds that
 children’s blood lead tests conducted in summer 2014 “lie outside the control
 limit” compared with prior years and that this finding “does warrant further
 investigation.” On the same day, CLPPP data manager Robert Scott analyzes the
 data over a 5-year period and concludes that “water was not a major factor.” Later
 that day, CLPPP manager Nancy Peeler concludes that the lack of persistently
 elevated blood lead levels in children in Flint beyond the summer months indicates
 no connection to the change in water in Flint in 2014. Larder then receives email
 communication from Peeler: Peeler has concluded from CLPPP data and
 communicated with MDHHS leadership that there is no problem with children's
 lead levels in Flint.” Exhibit A, Task Force Report at 20.
 {00417884.DOCX}00388391.DOCX}
                                          62
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5104    Page 63 of
                                     207


       203. No genuine effort was made to investigate Dr. Hanna-Attisha’s

 findings. To the contrary, on September 28, 2015, in response to Dr. Hanna-

 Attisha’s testing results, Defendant Lyon directed his staff to provide “an analysis

 of the Vtech/Hurley data and their conclusions,” in addition to demanding a

 “strong statement with a demonstration of proof that the lead blood levels seen are

 not of the ordinary and are attributable to seasonal fluctuations.”

       204. In September 2015, the MDEQ continued to falsely assure the public

 that use of Flint Water was safe and continued to deny the public health crisis at

 hand.23

       205. On September 25, 2015, Wurfel falsely advised media and the public

 that MDHHS officials have reexamined its blood lead level data and that the

 MDHHS statistics do not show the same upward trend documented by Dr. Hanna-

 Attisha.


 23
    An example of this type of misleading public statement is found in a MDEQ
 document entitled, “DEQ Frequently Asked Questions, Water Lead Levels in the
 City of Flint, September, 2015” which stated, “Are there other ways the city
 monitors for lead exposure? The County Health Departments, overseen statewide
 by the Michigan Department of Health and Human Services, regularly monitors
 blood levels in children throughout Michigan communities. The leading cause of
 lead poisoning is exposure to lead paint. Blood lead level testing results for the 12-
 month period just after the City of Flint changed its water source (May 2014 –
 April 2015) showed no significant change in the pattern of blood lead levels in
 Flint, compared to the previous three years. This data suggests the recent change in
 water source by the City of Flint has not contributed to an increase in lead
 exposure throughout the community.” (Emphasis added)
 {00417884.DOCX}00388391.DOCX}
                                           63
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5105   Page 64 of
                                     207


       206. On September 28, 2015, Wurfel stated publicly that the Flint water

 crisis was becoming “near-hysteria” because of Dr. Hanna-Attisha’s report. He

 said that he wouldn’t call her reports “...irresponsible. I would call them unfortu-

 nate.” Wurfel finished his remarks that day by falsely stating that “Flint’s drinking

 water is safe in that it’s meeting state and federal standards.”

       207. On September 29, 2015, Wurfel referred to EPA Del Toral as a “rogue

 employee.”

       208. By late September 2015, reconnecting to the Detroit water system was

 the only reasonable option to protect the health and safety of the Flint water users.

 Yet the State deliberately chose not to proceed in this fashion. Instead, on or about

 October 2, 2015, State officials announced that the State would appoint a Flint

 Water Advisory Task Force and would provide water filters designed to eliminate

 the lead in the water to Flint water users.

       209. On October 8, 2015, the Governor recognized that he could no longer

 pretend that the water from the Flint River was safe. He finally ordered Flint to

 reconnect with the Detroit water system, which contained corrosion control

 chemicals.

       210. The reconnect to DWSD took place on or about October 16, 2015.




 {00417884.DOCX}00388391.DOCX}
                                           64
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5106    Page 65 of
                                     207


          211. Throughout the period of time between April 2014 (when Flint’s

 water source changed to the Flint River) through October 16, 2015 (when Flint ’s

 water source switched back to the DWSD) MDEQ officials either:

         a.   Falsely represented that Flint was using optimized corrosion control
 chemicals to treat the water for purposes of preventing lead poisoning, when in
 fact, they were not; or

        b.    Adhered to the faulty regulatory position that Flint could poison its
 citizens with lead contaminated water for two six month monitoring intervals and
 then decide if corrosion control chemicals were necessary.

          212. On October 18, 2015, MDEQ Director Wyant emailed Governor

 Snyder and admitted that the delayed implementation of optimized corrosion

 control for two six-month intervals while Flint’s citizens were being lead poisoned

 was improper. Wyant wrote:

          Simply said, our staff believed that they were constrained by two
          consecutive six-month tests. We followed and defended that protocol. I
          believe now we made a mistake. For communities with a population
          above 50,000, optimized corrosion control should have been required
          from the beginning. (emphasis added).
          213. The next day, on October 19, 2015, City of Flint Technical Advisory

 Committee meeting, LAN was listed as the “owner” of the “corrosion control”

 issue.

          214. Starting in approximately November of 2015, the State of Michigan

 Department of Health and Human Services began publicly reporting blood lead

 level test results for “Flint Zip Codes 48501-48507.” However, the use of zip code
 {00417884.DOCX}00388391.DOCX}
                                         65
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5107     Page 66 of
                                     207


 level data for these reports is misleading and significantly underreports the

 prevalence of lead contamination in blood for Flint residents. Academics studying

 the data have noted that the zip codes relied upon by MDHHS (48501-48507)

 include both people who receive their water from the City of Flint and large

 geographic areas outside of the City of Flint where people receive their water from

 safe sources. In spite of these noted inaccuracies in the data, MDHHS officials

 (and their attorneys in court) continue to misleadingly rely upon this inaccurate

 data to downplay the severity of the crisis.

       215. In December of 2015, Governor Snyder was advised by Harvey

 Hollins that in addition to the elevated levels of lead in Flint water, there was also a

 public health threat from potential exposure to legionella.

       216.    Flint is currently in a State of Emergency: Mayor Karen Weaver de-

 clared a State of Emergency on December 14, 2015. On January 4, 2016, the

 Genesee County Commissioners declared a State of Emergency. On January 5,

 2016, Governor Snyder declared a State of Emergency. On January 13, 2016, the

 Governor activated the Michigan National Guard to assist the people of Flint. On

 January 14, 2016, the Governor asked President Barak Obama and the Department

 of Homeland Security, Federal Emergency Management Agency (“FEMA”) to

 declare Flint a Major Disaster. On January 16, 2016, FEMA issued an emergency

 declaration to assist the people of Flint.
 {00417884.DOCX}00388391.DOCX}
                                              66
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5108   Page 67 of
                                     207


       217.    The relief efforts of State public officials have been ineffective, in-

 deed often frivolous, in mitigating the devastation caused by its creation of the

 public health crisis. The ineffective relief efforts have prolonged the dangerous

 conditions and, in many cases, the failed mitigation efforts have further exacerbat-

 ed the effects of the public health calamity created by the State.

       218.    Governor Snyder was directly aware of potential exposure of Flint’s

 residents to legionella bacteria and, for a period of at least three weeks, failed to

 disclose those risks to the citizens of Flint. Governor Snyder was also aware by the

 Summer of 2015 that lead contaminants in Flint Water posed a significant public

 health threat to the citizens of Flint. In spite of this knowledge, Governor Snyder’s

 Administration continued to issue statements that misleadingly, and dangerously,

 downplayed the public health threat of consuming Flint Water until January 5,

 2016 (for lead) and January 13 (for legionella).

       219.    Governor Snyder has entered into a joint defense agreement with

 other State Defendants, including several who have been criminally charged for

 their participation in the Flint Water crisis, which provides that they will

 coordinate their defense of this action.

       220.    Governor Snyder testified to the House Oversight and Governmental

 Reform Committee that he did not know that Flint’s water contained dangerous

 levels of lead until October 1, 2015.
 {00417884.DOCX}00388391.DOCX}
                                            67
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5109     Page 68 of
                                     207


       221.    But on September 25, 2015, Mr. Muchmore wrote Governor Snyder,

 (at what appears to be his personal email address because it is redacted as “PPI”),

 “The issue of Flint water and its quality continues to be a challenging topic. The

 switch over to use Flint river water has spurred most of the controversy and

 contention. The DEQ and DCH feel that some in Flint are taking the very sensitive

 issue of children’s exposure to lead and trying to turn it into a political football

 claiming the departments are underestimating the impacts on the populations and

 particularly are trying to shift responsibility to the state” (emphasis added). So at

 least five days before Governor Snyder admits knowing that Flint’s children were

 exposed to lead, he was trading emails with his Chief of Staff about the political

 implications of that exposure.

       222.    Mr. Muchmore continued, “We have put an incredible amount of

 time and effort into this issue because of the impacted neighbors and their children,

 and the KWA/DWSD controversy and Dillon’s involvement in the final decision.

 Kildee is asking for a call with you. That’s tricky because he’s sure to use it

 publicly, but if you don’t talk with him it will just fan the narrative that the state is

 ducking responsibility. I can’t figure out why the state is responsible except that

 Dillon did make the ultimate decision so we’re not able to avoid the subject.” Mr.

 Muchmore further states, “the real responsibility rests with the County, city and

 KWA.”
 {00417884.DOCX}00388391.DOCX}
                                            68
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5110    Page 69 of
                                     207


       223.   But of course, Mr. Muchmore knew exactly what he and the

 Governor had done to contribute to the problems in Flint—they had actively

 ignored them and undermined them. Mr. Muchmore came close to admitting as

 much in a partially redacted email to Wayne Workman at treasury where he stated,

 “I have a lot of complaints about myself and this Flint thing. If I had acted more

 quickly on some of my minister’s complaints we at least would have had a more

 robust discussion.” But rather than act quickly on those complaints, he dismissed

 them as simply a product of “old-time negative racial experiences” to use his own

 words.

       224.   Several facts suggest that Governor Snyder knew about the serious

 safety concerns involving Flint’s water long before he admits having known that

 the “state’s experts were wrong” on October 1, 2015 or received Mr. Muchmore’s

 September 25, 2015 email.

       225.   At least as early as February 18, 2015 Governor Snyder’s right-hand

 man, Dennis Muchmore was putting the pieces in place to evade responsibility for

 the Flint water crisis. In response to his office’s efforts to try and negotiate an

 arrangement that would allow Flint to resume purchasing water from DWSD he

 stated, “[t]his train is leaving and we’ll be holding the bag if we don’t work out a

 deal on DWSD for Flint.”


 {00417884.DOCX}00388391.DOCX}
                                         69
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5111   Page 70 of
                                     207


       226.   In fact, for many months before Governor Snyder admits having

 become aware of the existence of toxic lead in Flint’s water several of his most

 senior advisors—including Dennis Muchmore his chief of staff; Harvey Hollins,

 his director of Urban Initiatives; Treasury officials Thomas Saxton and Wayne

 Workman; and Stacie Clayton. Indeed, one of the Governor’s spokespersons—Sara

 Wurfel—was married to the MDEQ employee who is alleged to have knowingly

 lead the disinformation campaign designed to wrongly assure Flint citizens that the

 water was safe.

       227.   Moreover, for at least the month of September 2015, and possibly

 longer, MDEQ officials were working with EPA to devise a plan for addressing

 lead in Flint’s water and the attendant need for corrosion control. Additionally,

 emails from that time reflect planning for a press conference regarding the lead

 issues that occurred in late September—prior to the conference in early October

 2015. It is highly unlikely that the MDEQ devised a plan for addressing lead issues

 in conjunction with the EPA and scheduled a press conference without the

 Governor being informed about the situation.

       228.   For Governor Snyder’s testimony before the House Committee to be

 accurate, he would have had to disbelieve months of news articles regarding lead

 in Flint’s drinking water and have been shielded from the issue by his Chief of

 Staff, at least four other senior officials in the Governor’s office, the MDEQ, the
 {00417884.DOCX}00388391.DOCX}
                                         70
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5112    Page 71 of
                                     207


 EPA, and the communications preparing for the press conference. This is

 especially so in light of Mr. Muchmore’s April 28, 2015 email to Governor Snyder

 accurately warning that, “[t]he water issue” in Flint “continues to be a danger

 flag.”

          229.   Plaintiffs allege, pursuant to Federal Rule of Civil Procedure

 11(b)(3), that after a reasonable opportunity for further investigation or discovery,

 there will likely be evidentiary support that Governor Snyder personally knew:

 a.       by, at the latest, the Summer of 2015, that there were imminent public health
          hazards posed by Flint Water and its role in causing lead poisoning;
 b.       by, at the latest, January of 2015, that there were imminent public health
          hazards posed by Flint Water and its role in causing legionella outbreaks;
          and

 c.       that public assurances provided by members of his Administration that
          Flint’s water was “safe” were recklessly false, and caused or contributed to
          the poisoning of Flint’s citizenry.

          230.   The likelihood of evidentiary support alleged pursuant to Federal

 Rule of Civil Procedure 11(b)(3) is based upon, among other things, the breadth of

 knowledge of the danger associated with Flint Water within high levels of

 Governor Snyder’s cabinet and Executive Office and the multiple staffers who

 reported to the Governor, his cabinet members, and Executive Office staff about

 the problems associated with Flint Water, including inter alia, the following:




 {00417884.DOCX}00388391.DOCX}
                                            71
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5113    Page 72 of
                                     207


       a.     Communications within the Governor’s Executive Office in March of

 2014 that the expedited timeframe for transition to Flint River water “could lead to

 some big potential disasters down the road”;

       b.     Communications among officials within the MDHHS in the Summer

 of 2014 identifying an outbreak in Legionnaires disease;

       c.     Public communications in October 2014 that General Motors was

 switching off of Flint water, and the internal communications within multiple

 members of Governor Snyder’s cabinet and Executive Office staff, including the

 recommendation of the Governor’s legal counsel that Flint’s water was “downright

 scary” and that “[t]hey should try to get back on the Detroit system as a stopgap

 ASAP before this thing gets too far out of control”;

       d.     January 2015 communications within the MDHHS and between

 MDHHS Director Nick Lyon, the Governor and his cabinet regarding the existence

 of legionella contamination in Flint water;

       e.     Communications in March 2015 from (i) the Governor’s Director of

 Urban Initiatives Harvey Hollins identifying lead poisoning in Flint, (ii)

 communications from Defendant Wurfel that they cover their “political flank”

 regarding legionella contamination; and (iii) the email from Governor Snyder’s

 Chief of Staff Muchmore to the Governor stating that Flint water continued to be a

 “danger flag”;
 {00417884.DOCX}00388391.DOCX}
                                          72
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5114     Page 73 of
                                     207


       f.        Public reports in the Summer of 2015 from EPA officials identifying

 that State of Michigan actions related to Flint water “bordered on criminal

 neglect”; and

       g.        Communications between Harvey Hollins and Governor Snyder in

 the Summer of 2015 that identified the existence of lead contamination in Flint

 Water.

       231.      The relief efforts of State public officials have been ineffective,

 indeed often frivolous, in mitigating the devastation caused by its creation of the

 public health crisis. The ineffective relief efforts have prolonged the dangerous

 conditions and, in many cases, the failed mitigation efforts have further

 exacerbated the effects of the public health calamity created by the State.

       232.      Moreover, the reaction of many of the Defendants to this wholly

 preventable crisis has been cold to say the least. For example, when Wurfel was

 forwarded a response from Bob Wheaton (Manager of Communications for

 MDHHS), in which ABC News asked about Head start programs giving bottled

 water to children in Flint after a DHS report talked about the risks of lead.

 Wheaton had responded to ABC News saying that the bottled water report “was a

 recommendation – not an order.” Wurfel forwarded it to his wife and David

 Murray, saying only: “Laughing so hard I’m crying right now.”

 II.   Relevant Facts – Engineering Defendants
 {00417884.DOCX}00388391.DOCX}
                                          73
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5115        Page 74 of
                                     207


       233. Like the residents of any American city, residents of Flint rely on a

 steady supply of safe and clean water to go about their daily lives. Flint also has

 commercial and other non-residential properties whose owners rely upon clean and

 safe water.

       234. The Flint WTP was constructed in 1917 to draw water from the Flint

 River as the source of Flint’s drinking water for nearly 50 years until 1964.

       235. As early as 1964, the U.S. Geological Survey (“USGS”) noted high

 levels of chloride in the Flint River. Due to the concerns regarding the adequacy of

 the Flint River to provide safe drinking water, Flint evaluated alternatives for a

 new water supply, and ultimately switched providers. From 1964 to 2014, Flint

 water users received their water from Lake Huron via purchase from the Detroit

 Water and Sewerage Department (“DWSD”). This water did not require treatment

 through the Flint WTP.

       236. On June 9, 1964, Detroit and Flint signed an initial water service

 agreement. This agreement stated that Detroit would provide water from its Lake

 Huron Intake when it completed its pipeline to Flint and that Flint would buy its

 drinking water from Detroit. This Agreement also gave Flint exclusive rights to

 distribute Detroit water throughout the rest of Genesee County. Flint did not

 receive water under this agreement until the pipeline was completed in 1967.

       237. On December 20, 1965, Flint “mothballed” the WTP and contracted
 {00417884.DOCX}00388391.DOCX}
                                          74
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5116   Page 75 of
                                     207


 with the DWSD for treated water pumped along a 70-mile pipeline extending from

 Lake Huron west to Flint. Flint resold the water to the Genesee County Drain

 Commission (“GCDC”), which then resold the water to many of its wholesale and

 retail customers.

       238. On June 28, 1973, Genesee County, acting through the County Agent,

 GCDC, agreed to “accept water as delivered from the water system of the City

 provided said water meets all requirements of the various State regulatory

 Agencies.” The 1973 water supply contract did not require Flint to supply the

 County with DWSD water.

       239. The County water system mains were connected to the City system

 “to provide an adequate water supply from the City system to the County’s

 system….” In addition, the City agreed that it “shall provide water to the County

 system at such points as may be mutually agreed upon and in amounts generally

 sufficient to supply the County’s system use.”

       240. In October 2003, the 1973 City/County water agreement was

 supplemented. The “City agree[d] to sell water to the County Agency in such

 quantities as will meet the demands of the County Agency’s customers” and “the

 County Agency agree[d]to purchase water exclusively from the City through the

 term of this Agreement or the date it may be earlier terminated . . . .”

       241. During this half-century, Flint water users enjoyed safe, clean, fresh
 {00417884.DOCX}00388391.DOCX}
                                           75
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5117     Page 76 of
                                     207


 water in their homes, businesses, hospitals and other places of public services.

       242. However, since approximately the 1990s, Flint and other local

 governmental entities had growing concerns over the cost of the DWSD water

 supply. Amidst these growing concerns, Flint and the other local governmental

 entities, which included Genesee County, Lapeer County and Sanilac County,

 commissioned studies for alternative water supplies. Certain studies were

 completed in 1992.

       243. A 2001 report by the Department of Natural Resources noted that

 certain businesses along the Flint River had permits to discharge runoff from

 industrial and mining activities, as well as petroleum and gasoline cleanups.

       244. In 2004, a technical assessment of the Flint River raised concerns

 about using the river as a source of drinking water. One of the key points from the

 technical assessment, entitled “Source Water Assessment Report for the City of

 Flint Water Supply – Flint River Emergency Intake,” prepared by the U.S.

 Geological Survey, the MDEQ and the Flint Water Utilities Department, was that

 the Flint River was a highly sensitive drinking water source that was susceptible to

 contamination.

       245. Flint and the local governmental entities again commissioned studies

 for alternative water supplies, which were completed in 2006 and 2009.

       246. The 2009 study, prepared by Rowe, LAN and others, evaluated two
 {00417884.DOCX}00388391.DOCX}
                                          76
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5118    Page 77 of
                                     207


 alternatives for water supply – continue to purchase from DWSD or construct a

 new pipeline (later known as the Karegnondi Water Authority (“KWA”) pipeline)

 from Lake Huron.

       247. Also in 2011, Flint government officials commissioned a study (or

 studies) by LAN and Rowe to determine if the Flint River could be safely used by

 the City as the primary source of drinking water. One of those studies, entitled

 “Analysis of the Flint River as a Permanent Water Supply for the City of Flint”

 (the “2011 Report”), which bore LAN’s and Rowe’s respective logos, was

 published in July 2011.

       248. The 2011 Report stated that chemically treating Flint River water on a

 continuous basis would be a challenge and more expensive than chemically

 treating lake water. It concluded that “water from the river can be treated to meet

 current regulations; however, additional treatment will be required than for Lake

 Huron Water … Although water from the river can be treated to meet regulatory

 requirements, aesthetics of the finished water will be different than that from Lake

 Huron.” The study further concluded that such treatments to Flint River water

 could be done if improvements were made to the Flint WTP. However, if used as a

 water supply, the study noted that “a source water protection management plan

 should be developed to … identify potential sources of contamination … ”

       249. LAN also prepared an additional analysis, attached to the 2011 Report
 {00417884.DOCX}00388391.DOCX}
                                         77
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5119   Page 78 of
                                     207


 as an appendix, which detailed over $69 million in improvements that would have

 to be made to bring the Flint WTP up to current standards. This additional analysis

 specifically projected costs for corrosion control chemicals that would be required

 to ensure the safety of water to be drawn from the Flint River.

 III.   Rowe Served As City Engineer for Flint during the Relevant Time
        Period
        250. The Flint City Charter requires that Flint have somebody serving in

 the capacity of City Engineer. In order to receive State and Federal funding for

 projects, it is mandatory for Flint to have a City Engineer to certify and submit

 required documentation.

        251. In 2007, Rowe was awarded the job to provide professional

 engineering services as City Engineer to Flint for a five-year period. Rowe

 provided those services to Flint pursuant to City Contract 07-103 under the broad

 categories of engineering, surveying, and project management / administration

 (both design and construction) and technical assistance.

        252. In January 2012, Flint Emergency Manager Jerry Ambrose executed a

 resolution authorizing Flint to enter into Change Order No. 9, which would extend

 Rowe’s contract as City Engineer from January 1, 2012 to June 30, 2013.

        253. On January 7, 2013, Rowe sent a letter to Kurtz regarding Rowe’s

 review of the December 21, 2012 TJYT presentation on the City of Flint’s Water

 {00417884.DOCX}00388391.DOCX}
                                          78
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5120    Page 79 of
                                     207


 Supply Assessment.

       254. Rowe’s cost analysis review of the TYJT presentation “summarizes

 the primary differences between the TYJT assessment and [Rowe’s] previous

 studies and provides explanations of why we believe there are differences.”

       255. The January 7, 2013 letter states that “it will be necessary to upgrade

 the Flint WTP and dams to provide reliable, continuous service and compliance

 with recent surface water treatment regulations.”

       256. The letter further states that “Water from the river will require greater

 effort to treat than water from Lake Huron (more chemicals, power, and

 residuals).”

       257. In August 2013 Rowe Professional Services Company completed an

 engineering proposal for improvements to the Flint WTP that would allow

 continuous operation of the WTP utilizing the Flint River in lieu of continuing

 service from the DWSD until completion of the KWA pipeline.

       258. The August 2013 Rowe report failed to recommend the use of any

 corrosion control, including phosphates, to make the Flint River water less

 corrosive.

       259. On August 22, 2013, James Redding, Director of Engineering for

 Rowe, emailed Prysby a summary of the upgrades Rowe proposed that are

 necessary at the Flint Water Treatment Plant. None of the proposed upgrades from
 {00417884.DOCX}00388391.DOCX}
                                         79
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5121   Page 80 of
                                     207


 the August 22, 2013 email included any corrosion control.

       260.   In September 2013, Rowe was re-hired by Flint for professional

 services for the 2014 fiscal year, wherein Rowe would continue to serve as City

 Engineer.

 IV.   Flint’s Water Supply is Switch to the Flint River Without the Provision
       of Corrosion Control
       261. In August 2012, the Governor appointed Edward Kurtz as Flint’s

 Emergency Manager.

       262. In November 2012, Emergency Manager Ed Kurtz wrote to State of

 Michigan Treasurer Andy Dillon suggesting that Flint join the yet to be formed

 KWA due to projected cost savings over DWSD. This was pursuant to the

 Emergency Manager’s mandate to cut costs.

       263. In December 2012, during a meeting with the State of Michigan

 Treasury, Flint rejected the Flint River as a water source because of the

 comparatively high costs of preparing the Flint WTP to treat water drawn from the

 Flint River to applicable standards.

       264. In early 2013, Flint Emergency Manager Kurtz signed an agreement

 to switch Flint’s primary drinking water source from the DWSD to the newly

 formed KWA, which was scheduled to become operational sometime in 2016.

 Upon information and belief, Flint assumed it would continue to purchase its water

 {00417884.DOCX}00388391.DOCX}
                                        80
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5122    Page 81 of
                                     207


 from DWSD until the KWA pipeline became operational.

         265. Upon discovery of Flint joining the KWA, DWSD protested,

 attempted to convince Flint to reconsider switching over to the KWA, and continue

 purchasing its water from the DWSD. Flint declined, so in April 2013, DWSD

 gave Flint notice that their long-standing water agreement would terminate in April

 2014.

         266. The KWA depended on an infrastructure that had not yet been built,

 and that would not be completed until at least 2016. Kurtz then proposed drawing

 drinking water from the Flint River until the KWA was completed as a cost-cutting

 measure.

         267. In or around June 2013, Emergency Manager Kurtz hired LAN to

 advise the City with respect to using the Flint River as the City’s water source

 during the construction of infrastructure for the KWA. LAN advised the City

 regarding the design of an upgrade to the Flint Water Plant and stated that “quality

 control could be addressed.”

         268. On June 10, 2013, LAN submitted a proposal to Flint for upgrading

 the Flint WTP entitled “Flint Water Treatment Plant Rehabilitation – Phase II.”

 The proposal was to make “improvements . . . intended to help the City operate[]

 the plant on a full time basis using the Flint River.” The proposal was signed by J.

 Warren Green, Professional Engineer (Project Director) and Samir F. Matta,
 {00417884.DOCX}00388391.DOCX}
                                         81
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5123    Page 82 of
                                     207


 Professional Engineer (Senior Project Manager).

       269. LAN claimed in its proposal that it’s “staff has the knowledge,

 expertise and the technical professionals to handle all aspects of the projects. Our

 staff has firsthand knowledge of the [Flint WTP] …

       270. The proposal included the following relevant sections:

       a.    A “Scope of Services” section that stated the “project involves the
       evaluation and upgrade of the Flint Water Plant to provide continuous water
       supply service to the City of Flint (Flint) and its customers.” The upgrades
       and improvements would allow the use of the Flint River as a water supply.
       b.    A “Standards of Performance” section where LAN “agree[d] to
       exercise independent judgment and to perform its duties under this contract
       in accordance with sound professional practices.” As part of the proposal, it
       was understood that Flint was relying upon the professional reputation,
       experience, certification and ability of LAN.

       271. On or about June 26, 2013, Kurtz signed a resolution authorizing Flint

 to enter into a professional services contract with LAN to place the Flint WTP into

 full-time operational use, which would draw water from the Flint River as its

 primary source of water until the completion of the KWA.

       272. Flint formally retained LAN as the design engineer for improvements

 and upgrades to the Flint WTP for the treatment of new water sources, including

 both the Flint River and the KWA pipeline. In deciding to proceed with the

 transition to the Flint River, the City of Flint noted LAN's "extensive experience in

 this field," and relied upon LAN's identification of the "engineering, procurement,

 {00417884.DOCX}00388391.DOCX}
                                          82
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5124     Page 83 of
                                     207


 and construction needs for the project." Although the City recognized that water

 from the Flint River "would be more difficult to treat," the City concluded, based

 on LAN's recommendations, that the Flint River was "viable as a source" for the

 City's water. See City of Flint, Water System Questions & Answers (Jan. 13,

 2015), available at http://mediad.publicbroadcasting.netlp/michiganlfiles/201512/

 CoF-Water-SystemFAQ-1-16-2015.pdf. LAN continued to advise the City with

 respect to its transition to the Flint River through 2015, and ultimately was paid

 more than $3.8 million for its engineering services. City officials, including then-

 Mayor Walling, relied upon LAN's advice in pronouncing the City's water to be

 safe.

         273. The transition to the Flint River as a primary water source presented

 many well-known challenges and dangers. Flint’s water treatment plant had not

 been needed to treat the water received from DWSD, as DWSD provided the water

 in an already treated state. It is critical that a new source of water be properly

 studied and treated to ensure that its use will not result in the corrosion of pipes in

 the delivery system. This is particularly important where portions of the delivery

 system, included but not limited to service lines, are made of lead. According to

 the EPA, “it is critical that public water systems, in conjunction with their primacy

 agencies and, if necessary, outside technical consultants, evaluate and address

 potential impacts resulting from treatment and/or source water changes.” Various
 {00417884.DOCX}00388391.DOCX}
                                           83
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5125    Page 84 of
                                     207


 factors specific to individual water sources necessitate different treatments,

 including but not limited to the use of chemical additives. The water obtained from

 the Flint River was substantially more corrosive than the treated water Flint had

 been receiving from DWSD. Water becomes more corrosive when it contains

 greater quantities of chloride, which can enter the water from manmade and natural

 sources. Flint River water is known to contain about eight times more chloride than

 Detroit water. It is well known that corrosive water that is not properly treated

 results in the corrosion of pipes, such that the metals in the pipes, including lead,

 will leach into drinking water. Phosphates are often added to corrosive water as a

 method of corrosion control, to prevent metals from leaching into the water.

       274. Upon information and belief, there were no bids submitted by LAN or

 any other firm for this work, nor were any other firms considered for this work.

 The contract was awarded without competitive bidding.

       275. On June 29, 2013, LAN met with representatives of Flint, the Genesee

 County Drain Commissioners Office and the MDEQ to discuss:

       a.     Using the Flint River as a water source;

       b.     The ability to perform the necessary upgrades to the Flint WTP;

       c.     The ability to perform quality control;

       d.     The ability for Flint to provide water to Genesee County;

       e.     The ability to meet an April or May 2014 timeline; and
 {00417884.DOCX}00388391.DOCX}
                                          84
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5126   Page 85 of
                                     207


       f.    Developing a cost analysis.

       276. According to incomplete meeting minutes, “the conversation was

 guided with focus on engineering, regulatory, and quality aspects … ” of the items

 previously referenced, and the following determinations were made:

       a.    The Flint River would be more difficult to treat, but was viable as a
       source;

       b.    It was possible to engineer and construct the upgrades needed for the
       treatment process;

       c.     It was possible to perform quality control “with support from LAN
       engineering which works with several water systems around the state,
       quality control could be addressed”;

       d.     The Flint WTP did not have the capacity to treat and distribute
       sufficient water to meet the needs of Flint and Genesee County;

       e.   There were many obstacles to overcome, but completion by the April
       or May 2014 timeline was reachable; and
       f.    The next steps were for LAN to present Flint with a proposal that
       would include engineering, procurement and construction needs for the
       project along with cost estimates.

       277. LAN was directly involved in conversations about the potential for

 lead contamination following the switch. According to a September 3, 2015 email

 with the subject “Flint Water,” sent to Warren Green and Samir Matta of LAN,

 along with various city and state officials, Public Works Director Howard Croft

 addressed concerns about the amount of lead found in the water, stating, “[a]t the

 onset of our plant design, optimization for lead was addressed and discussed with

 {00417884.DOCX}00388391.DOCX}
                                           85
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5127   Page 86 of
                                     207


 the engineering firm and with the DEQ.”

       278. Upgrading the Flint WTP would have its challenges. Since 1965, the

 Flint WTP served as a secondary and backup water supply system to the DWSD.

 Typically, a secondary supply for a public water system would be needed only

 during emergency situations, and is normally designed for short-term operation,

 such as providing the average daily demand for only a few days.

       279. Upon information and belief, the Flint WTP was previously upgraded

 in or around 2004 in order to allow it to operate for an extended short-term period

 (i.e., approximately six weeks) because of a perceived high risk that the DWSD

 supply would fail and remain out of service for an extended duration.

       280. Due to the aforementioned 2013 agreement, the Flint WTP needed

 upgrading to operate on a full-time basis, otherwise it would be unable to provide

 the citizens of Flint with sufficient quantities of water.

       281. In April 2014, LAN, Flint and MDEQ officials addressed and

 discussed optimization for lead, and they decided that having more data was

 advisable before implementing an optimization method.

       282. On April 9, 2014, the City received the necessary permits from

 MDEQ to draw Flint River water for distribution as the supply source for its water

 distribution system during the multi-year transition to the new KWA facility.

       283. Despite receiving these permits, the water system was not ready to
 {00417884.DOCX}00388391.DOCX}
                                            86
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5128    Page 87 of
                                     207


 become operational.

       284. The Flint water system was not prepared for the switch to Flint River

 water. The Flint River, it turned out, was contaminated 'with rock-salt chlorides

 washed into the river from road surfaces over the course of many harsh Michigan

 winters’. The level of chlorides in the Flint River was eight times the levels

 provided in DWSD water. Chlorides are highly corrosive, and must be neutralized

 with anticorrosive agents before entering public water systems.

       285. LAN knew, if not recommended, that the Flint WTP would begin

 drawing water from the Flint River later that month that would not be treated with

 anti-corrosive measures. Moreover, the potential consequences in endangering the

 public health as a result of not using anti-corrosive treatments when using water

 from the Flint River as the primary source were or should have been well-known

 and foreseeable to LAN, an engineering firm that, according to its website, is a

 “national leader in the heavy civil infrastructure engineering industry,” “one of the

 most respected engineering firms in the United States today,” and “a recognized

 leader in the industry with a rich history of serving a diverse group of heavy civil

 infrastructure clients across the country.”

       286. From July 2013 through April 2014, LAN provided its professional

 services, but failed to meet its duty of care and competence. LAN was responsible

 for providing engineering services to make Flint’s inactive water treatment plant
 {00417884.DOCX}00388391.DOCX}
                                           87
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5129     Page 88 of
                                     207


 sufficient to treat water from each of its new sources. LAN’s actions facilitated the

 transfer of Flint’s water source to river water without proper corrosion control

 treatment. The improvement and upgrade plans to the Flint WTP were approved by

 MDEQ in April 2014, pursuant to plans and specifications signed and sealed by

 LAN. LAN, as Flint’s outside contractor, had a duty to recognize the need for

 corrosion control and advise that it should be implemented. Yet, incredibly, at the

 time of the switch to Flint River water, no phosphates were being added to the

 water supply. In fact, nothing whatsoever was being done to account for the

 corrosive nature of the Flint River water. Moreover, LAN did not require water

 quality standards to be set for the Flint River water that would be delivered to

 Flint’s residents and property.

       287. On April 25, 2014, Flint officially began using the Flint River as its

 primary water source, despite the fact that the proper preparations had not been

 made and Glasgow had warned that the FWTP was not ready.

       288. Within weeks of switching water sources, complaints began to pour in

 from residents regarding the smell, taste, and color of the drinking water.

       289. In the midst of growing concerns about the safety of its water, Flint

 engaged two engineering companies to provide their professional opinion

 regarding the necessary changes to render the water compliant with state and

 federal laws. First, the City engaged LAN.
 {00417884.DOCX}00388391.DOCX}
                                          88
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5130        Page 89 of
                                     207


       290. On August 14, 2014, Flint’s water tested above legal limits for total

 coliform and E. coli bacteria. The City issued boil water advisories on August 16,

 2014 and September 5, 2014 in response.

       291. To address the bacteria problem, the water was treated with additional

 chlorine. However, as has been well known for decades, in corroded pipes,

 chlorine preferentially reacts with the bare metal instead of attacking solely

 bacteria. The addition of substantial amounts of chlorine to a water supply was

 thus ineffective in treating bacteria – so more chlorine was added.

       292. The use of chlorine to disinfect water produced various disinfection

 byproducts,    including   trihalomethanes     (often   referred      to   as    “Total

 Trihalomethanes” or “TTHM”). When bare pipes are not protected with a

 corrosion control protocol, more chlorine yields more TTHM.

       293. Immediately after the discovery of Flint’s bacterial problems, it was

 apparent that Flint’s TTHM levels were high. This should have been a red flag that

 the steel in the pipes had been laid bare by the high salt concentrations the water

 pumped from the Flint River.

       294. Moreover, PowerPoint slides circulated among MDEQ officials—

 including Busch, Prysby, and Rosenthal—in March and April 2015 showed that

 MDEQ officials knew as early as May 2014 that the water contained TTHM levels

 above the EPA’s maximum contaminant level. According to the presentation, the
 {00417884.DOCX}00388391.DOCX}
                                          89
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5131     Page 90 of
                                     207


 City and MDEQ had also been receiving complaints about the water for some time,

 including about the water’s taste, odor, color, and that it was causing rashes but

 this failed to prompt any action

       295. As officials were beginning to assess the extent of Flint’s TTHM

 problems, another problem emerged in the summer of 2014; MDHHS reported an

 outbreak of Legionnaires’ disease – another red flag.

       296. Legionnaires’ disease is a severe form of pneumonia which, when

 treated early enough, has a mortality rate of 20%; if left untreated, the rate rises to

 80%. Infection in humans occurs when water droplets contaminated with

 Legionella bacteria are inhaled or when water-containing Legionella enters the

 trachea. Extensive studies of Legionella have established that the pathogen enters

 the water supply when the “bio-film” protecting pipes is stripped away, which is

 exactly what happened when the River’s corrosive water entered the City’s pipes.

       297. In addition to a rise in the reported incidence of Legionnaires’ disease,

 MDHHS first noted another potential problem related to Flint’s water in September

 2014; lead poisoning rates “were higher than usual for children under age 16 living

 in the City of Flint during the months of July, August and September, 2014.”

       298. As early as October 1, 2014, it was known that one of the causes of

 the bacterial contamination was the existence of iron pipes in the City’s water

 distribution system.
 {00417884.DOCX}00388391.DOCX}
                                           90
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5132    Page 91 of
                                     207


       299. Most of Flint’s 550 miles of water mains are now over 75 years old

 and constructed of cast iron piping. Cast iron pipe is subject to internal corrosion,

 called tuberculation, which causes buildup on the pipe interior, leading to water

 quality issues, reduced flow and pressures, and leakage. Tuberculation also

 encourages the development of biofilms, layers of bacteria that attach to the

 interior pipe wall.

       300. On October 13, 2014, the General Motors Corporation ceased the use

 of Flint River water at its engine plant because of fears that it would cause

 corrosion due to high levels of chloride.

       301. On December 31, 2014, the first round of lead monitoring showed

 results exceeding the Lead and Copper Rule’s action levels for lead, 15 parts per

 billion (“ppb”). Worse yet, these samples were not drawn from the highest risk

 homes as required by the Lead and Copper Rule.

       302. In January 2015, David Murray, Governor Snyder’s deputy press

 secretary, saw an email from Wurfel stating, “I don’t want my director to say

 publicly that the water in Flint is safe until we get back the results of some county

 health department of epidemiological trace-back work on 41 cases of

 Legionnaires’ disease in Genesee County since last May.”




 {00417884.DOCX}00388391.DOCX}
                                             91
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5133     Page 92 of
                                     207


       303.    On January 9, 2015, the University of Michigan – Flint water tests

 revealed high lead levels in two locations on campus, causing the university to

 turn off certain water fountains.

       304.    That same day, Earley refused to return to DWSD water, according

 to the Attorney General’s investigation into the crisis.

       305.    In addition to these events, the City conducted six (6) sampling

 events on the corrosivity of the “treated” drinking water that occurred either

 before or concurrently with the creation of reports by the Engineering Defendants.

 The sampling events were in May 2014, August 2014, October 2014, February

 2015, May 2015, and August 2015. The sampling results all showed that the

 drinking water was very corrosive, and yet none of the reports produced by the

 Engineering Defendants mentioned these sampling results.

 V.    The Corrosive Water Cause Widespread Damage
       306.    As a result of the failure to properly treat water from the Flint River,

 corrosive water was delivered throughout the Flint Water System. The water

 predictably corroded metal pipes, causing them to leach into water. An estimated

 15,000 of Flint’s 30,000 residential service lines are composed, at least partially,

 of lead. The exact number is presently unknown.

       307. Setting standards and optimal ranges for water quality is necessary to

 prevent widespread impacts from substandard or dangerous water. Lead is a
 {00417884.DOCX}00388391.DOCX}
                                           92
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5134    Page 93 of
                                     207


 powerful neurotoxin that can have devastating, irreversible impacts on the

 development of children. There is no safe level of lead, as its effects are harmful

 even at low levels. Lead exposure in children causes heightened levels of lead in

 the blood and body, resulting in problems including decreased IQ, behavioral

 problems, hearing impairment, impaired balance and nerve function, infections,

 skin problems, digestive problems and psychological disorders.

       308. Lead contamination is not the only problem that is caused when

 corrosive water is distributed in a public water system. When water corrodes iron

 pipes, the iron leaching into the water system can consume chlorine. This can

 eliminate the chlorine necessary to prevent the growth of microorganisms that can

 cause disease. With chlorine consumed by iron, the risk of infection by organisms

 such as Legionella increases.

 VI.   LAN Was Asked to Evaluate the Problems But Failed to Do So Properly
       309. In November 2014, LAN was on actual notice of the need to assess

 the factors contributing to high TTHM levels following the water source change

 because LAN was engaged to evaluate this issue by Flint and provide a report of its

 findings, which it did in August 2015.

       310. LAN issued a 20-page Operational Evaluation Report on November

 26, 2014, intended to address compliance with EPA and MDEQ operations and

 regulations. LAN entirely failed to address the hazard of lead associated with the
 {00417884.DOCX}00388391.DOCX}
                                          93
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5135    Page 94 of
                                     207


 corrosive water flowing through the pipes, at least half of which were made of

 lead.

 VII. The Water Problem Became Publicly Known
         311. On January 2, 2015, the City of Flint mailed a notice to its water

 customers indicating that it was in violation of the Safe Drinking Water Act

 (“SWDA”) due to the presence of trihalomethanes, which was a product of

 attempting to disinfect the water. It was claimed that the water was safe to drink

 for most people with healthy immune systems.

         312. The fact that the Flint River water contained such high levels of

 bacteria is a product of the horrific decision not to implement corrosion control.

         313. In late 2014 or early 2015, a study by MDHHS was published that

 showed a dramatic spike in elevated blood lead levels in Flint’s youngest children.

 The testing occurred in the Third Quarter of 2014.

         314. This aforementioned spike meant that, by the Third Quarter of 2014,

 the percent of Flint children with known elevated blood lead level tests rose from

 2.5% to about 7%.

         315. This upward spike coincided precisely with the exposure of Flint’s

 children to the toxic water of the untreated Flint River, in their homes, schools and

 other public locations.

         316. That the aforementioned spike occurred at the time of the exposure to
 {00417884.DOCX}00388391.DOCX}
                                          94
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5136   Page 95 of
                                     207


 the Flint River water constituted clear and certain notice that a major health

 emergency confronted the children of Flint.

       317. On January 9, 2015, the University of Michigan – Flint discovered

 lead in campus drinking fountains.

 VIII. Veolia Was Hired to Evaluate and Respond to the Water Problem
       318. Veolia submitted to Flint its “Response to Invitation to Bid for Water

 Quality Consultant,” Proposal No. 15-573. Veolia proposed “to address the

 immediate reliability and operational needs” of Flint’s water system.

       319. Flint had requested engineering services:

                 a. To review and evaluate “the City’s water treatment process . . .
                    and procedures to maintain and improve water quality”;

                 b. To develop and report with recommendations “to maintain
                    compliance with both State of Michigan and federal agencies”;
                    and

                 c. To assist the City in implementing the recommendations.

       320. Veolia, however, responded that “addressing the fundamental issues

 concerning water quality compliance and operational reliability is much more

 complex than the recommendations study and advisory services outlined [in City

 of Flint’s request].” Veolia proposed to respond to Flint’s requested scope of work

 by:

                 a. Calibrating “daily water quality samples with the City’s
                    hydraulic model”;

 {00417884.DOCX}00388391.DOCX}
                                         95
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5137        Page 96 of
                                     207


                 b. Refining “the operational strategies for the plant and
                    distribution system”;

                 c. Coordinating “daily efforts across plant, operations and
                    maintenance staff”; and

                 d. Alleviating  “continued        concerns     from       the    public
                    communications process.”

       321. In February 2015, Veolia was hired through a resolution that

 incorporated a standard of performance clause, which stated that “the City is

 relying upon the professional reputation, experience, certification, and ability of

 [Veolia].”

       322. Defendant Veolia’s task was to review Flint’s public water system,

 including treatment processes, maintenance procedures and actions taken. As water

 treatment professionals, Veolia had an opportunity to catch what LAN and Rowe

 had missed or refused to warn about – corrosive water was being pumped through

 lead pipes into the homes of Flint residents without corrosion control.

       323. On February 10, 2015, Veolia and the City issued a joint press release

 to the community at large, indicating that Veolia was an “urban water expert” in

 “handling challenging river water sources” and that it would be evaluating all of

 the City’s water treatment processes.

       324. The press release contained no limitation on Veolia’s scope of work.

 David Gadis, the Vice President of Veolia North America’s Municipal &


 {00417884.DOCX}00388391.DOCX}
                                          96
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5138      Page 97 of
                                     207


 Commercial Business stated, “We understand the frustration and urgency in

 Flint[.] We are honored to support your community with our technical expertise so

 that together we can ensure water quality for the people of the city of Flint.” He

 continued, “We have extensive experience handling challenging river water

 sources, reducing leaks and contaminants and in managing discolored water.”

 Based on these representations, the people of Flint had every reason to rely on

 Veolia’s subsequent representations of safety.

       325. On February 12, 2015, Rob Nicholas, Veolia’s Vice President stated,

 “We’re going to look at the numbers, we’re going to look at the plant, we’re going

 to decide how the equipment’s functioning, look at the raw water, look at the

 finished water, decide how it’s getting through the pipe to the house, and from that,

 decide how to fix each of those problems as we go forward.”

       326. Despite its representations that it would conduct a thorough, all-

 encompassing review of the Flint Water system, it took Veolia only six days to

 issue an interim report on its findings, which it presented to a committee of Flint’s

 City Council on February 18, 2015. Per the interim report, the only issue not in

 Veolia’s scope of study was “why the change from [Lake Huron water via the

 Detroit system pipeline to Flint River water] or the history of the utility.”

       327. In the interim report, Veolia indicated that Flint’s water was “in

 compliance with drinking water standards.” It also noted that “[s]afe [equals]
 {00417884.DOCX}00388391.DOCX}
                                           97
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5139    Page 98 of
                                     207


 compliance with state and federal standards and required testing.” Veolia

 effectively declared publicly that Flint’s water was safe.

       328. Veolia’s interim report also noted that the discoloration in Flint’s

 water “raises questions,” but “[d]oesn’t mean the water is unsafe.” It noted that

 among Veolia’s “next steps” were to “carry out more detailed study of initial

 findings” and “[m]ake recommendations for improving water quality.”

       329. In response to potential questions about “[m]edical problems,”

 Veolia’s interim report dismissively claimed that “[s]ome people may be sensitive

 to any water.”

       330. Veolia issued its final “Water Quality Report” dated March 12, 2015.

       331. In the final report, Defendant Veolia noted that it had conducted a

 “160-hour assessment of the water treatment plant, distribution system, customer

 services and communication programs, and capital plans and annual budget.” The

 final report claims that “a review of water quality records for the time period under

 our study indicates compliance with State and Federal water quality regulations.”

       332. The final report states that “the public has also expressed its

 frustration of discolored and hard water. Those aesthetic issues have

 understandably increased the level of concern about the safety of the water. The

 review of the water quality records during the time of Veolia’s study shows the

 water to be in compliance with State and Federal regulations, and based on those
 {00417884.DOCX}00388391.DOCX}
                                          98
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5140    Page 99 of
                                     207


 standards, the water is considered to meet drinking water requirements.”

       333. Specifically addressing the lack of corrosion control, the final report

 notes that “[m]any people are frustrated and naturally concerned by the

 discoloration of the water with what primarily appears to be iron from the old

 unlined cast iron pipes. The water system could add a polyphosphate to the water

 as a way to minimize the amount of discolored water. Polyphosphate addition will

 not make discolored water issues go away. The system has been experiencing a

 tremendous number of water line breaks the last two winters. Just last week there

 were more than 14 in one day. Any break, work on broken valves or hydrant

 flushing will change the flow of water and potentially cause temporary

 discoloration.”

       334. Therefore, in addition to missing the connection between the lack of

 corrosion control and lead contamination, Defendant Veolia made a permissive

 “could” suggestion aimed only at reducing aesthetic deficiencies while suggesting

 that Flint’s drinking water met all applicable requirements and was safe to drink.

       335. In fact, not only did the report fail to discuss lead corrosion, the use of

 polyphosphate, as suggested, only deals with iron corrosion and could worsen lead

 corrosion.

       336. As a result of Veolia’s actions, the residents of Flint, including

 Plaintiffs, continued to be exposed to poisonous water beyond February and March
 {00417884.DOCX}00388391.DOCX}
                                          99
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5141    Page 100 of
                                     207


  of 2015.

  IX.   LAN and Veolia Fail to Conduct a Root Cause Analysis
        337. Both LAN and Veolia were hired to ensure Flint’s water system was

  protective of human health and compliant with federal and state environmental

  statutes. In February 2015, LAN issued its report “Trihalomethane Formation

  Concern,” and on March 12, 2015, Veolia issued its report, “Flint Michigan Water

  Quality Report.” Critically absent from both reports was a root cause analysis of

  why the high TTHM levels existed. A root cause analysis is the standard process

  used by engineers to determine the origin, case and interrelationship of events. It is

  a standard practice used by environmental, health, safety and infrastructure

  engineers whenever an adverse event occurs. Understanding why an event

  occurred is critical to developing effective recommendations for dealing with an

  event. It is important to note that a root cause analysis would not have required

  invasive testing, just consideration of the facts known to date and drawing a

  conclusion about their interrelationship. Had such an analysis been done, the

  consultants would have discovered the corrosion of the pipes, and the presence of

  lead and Legionella in the water system.

        338. The causal relationship of events leading to the high TTHM levels is

  not complex science. It is widely known in the scientific community that:


  {00417884.DOCX}00388391.DOCX}
                                           100
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5142    Page 101 of
                                     207



         Road salt from decades of deicing contaminates northern rivers
          such as the Flint River;
         Road salt contains chloride, which is highly corrosive to steel and
          lead pipes and that such pipes are used throughout Michigan and
          Flint;
         Chloride strips pipes of protective surfaces, which frees Legionella
          and lead;
         Urban rivers contain high levels of E. coli;
         While chlorine is effective in treating E. coli, it becomes far less
          effective when bare metal has been exposed because the chlorine
          preferentially reacts with the metal;
         The need to add excessive chlorine indicates that bare metal has
          been exposed and that corrosion is occurring; and
         Excessive chlorination causes high TTHM levels.

        339. LAN’s and Veolia’s failure to conduct a root cause analysis

  recognizing the corrosion’s role in Flint’s water problems is truly inexplicable

  because, as detailed above, all of these events had been highly publicized before

  they issued their report:

         The Flint River had been highly impacted by road salt for decades
          — the river had eight times more salt than water supplied by the
          DWSD;
         Lead and steel pipes are ubiquitous in the United States, Michigan
          and Flint;
         In the summer of 2014, Flint suffered one of the worst outbreaks of
          Legionnaires’ disease in U.S. history;
         On October 14, 2014, the General Motors Corporation stops using
          the City’s water because of corrosivity. It was reported next day in
          press;
         On January 9, 2015, the University of Michigan – Flint shut its
          water fountains because lead exceed federal standards; and
         In February 2015, if not before, lead in drinking water in other
          locations also exceed the standards.

  {00417884.DOCX}00388391.DOCX}
                                         101
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5143    Page 102 of
                                     207


        340. Any of these red flags, and indeed the general knowledge in the

  scientific community, should have alerted LAN and Veolia to the extensive

  corrosion and resultant release of lead and Legionella in the City’s drinking water

  system.

        341. For example, it should have been obvious to LAN and Veolia, as

  professed experts on water quality and treatment issues, that a small river in an

  urban environment, such as the Flint River, would be contaminated by chlorides

  from salt used in road de-icing operations during many Michigan winters. Indeed,

  in February 2004, the MDEQ, the U.S. Geological Survey (“USGS”), and the City

  completed an assessment of the Flint River as a possible source of drinking water

  and concluded that it had a very high susceptibility to potential contamination

  sources. Moreover, a simple comparison of the chloride levels in the Flint River

  with that provided by the DWSD, Flint’s prior water source, should have quickly

  alerted LAN and Veolia to potentially serious corrosion issues as the Flint River

  contains about eight times more chloride than the DWSD-supplied water. The Flint

  River water also had an extremely high chloride-to-sulfate mass ratio (“CSMR”) of

  1.6. Normally, a CSMR ratio of greater than 0.5 is a cause for serious concern. Had

  LAN or Veolia investigated the chloride-to-sulfate ratio in the Flint River, as

  would be expected of an engineer of ordinary diligence, they would have

  immediately had reason to believe that Flint’s CSMR posed serious corrosion
  {00417884.DOCX}00388391.DOCX}
                                         102
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5144    Page 103 of
                                     207


  risks.

           342. The City’s inability to effectively treat E. coli with chlorine should

  have likewise alerted LAN and Veolia to the existence of corrosion. It is well

  established by governmental authorities and the scientific community that the

  inability to treat E. coli with chlorine is often caused by heavily corroded piping.

  According to a study published by the EPA, high E. coli concentrations are a

  product of corrosion, and the inability to treat E. coli with chlorine is caused by

  corroded pipes. Flint’s inability to treat E. coli with moderate amounts of chlorine,

  – and the resulting high TTHM concentrations, should have placed LAN and

  Veolia on notice that Flint’s pipes were corroding and releasing lead and other

  materials into the drinking water supply. The uptick in reported cases of

  Legionnaires’ disease, reported during a press conference prior to LAN’s and

  Veolia’s retention, should have put LAN and Veolia on notice that Flint’s water

  system exhibited signs of corrosion. Legionella, the bacteria that causes

  Legionnaires’ disease, grows on the film on the inside of pipes, which when

  stripped away by corrosion frees the Legionella into the drinking water system.

  Outbreaks of Legionnaires’ disease are rare unless pipes have been stripped of

  their bio-film by warm, corrosive water, which is exactly what exists in the Flint

  River and water supply. Yet neither LAN nor Veolia drew a connection between


  {00417884.DOCX}00388391.DOCX}
                                           103
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5145     Page 104 of
                                     207


  the outbreak and the cause of the outbreak. Nor for that matter, did they make any

  recommendations to treat the water to prevent or abate an outbreak.

        343. In addition, it was also very well known in the scientific community

  that pipes, especially old municipal water service lines, contain lead and that

  corroded pipes leach lead into the drinking water supply. “Lead has been a

  challenge and a bane for water suppliers since historical times … The numerous

  articles printed in leading scientific journals, in the United Kingdom and United

  States, in the late nineteenth century, documenting thousands of cases of lead

  poisoning caused by lead water pipes, have largely faded in the mist of history.

  These cases often resulted in death, paralysis, blindness, insanity, convulsions,

  miscarriages and still births.” Dr. Colin Hayes et al., Best Practice Guide on the

  Control of Lead in Drinking Water, Foreword (Dr. Colin Hayes ed. 2010). As just

  one of hundreds of examples, a summer 2010 report by the Water Research

  Foundation stated, “Lead concentrations in tap water are strongly influenced by

  distribution system water chemistry. In response to changes in water chemistry,

  high lead concentrations can also be observed in systems with no previous history

  of a lead problem … Solubility and dissolution rates of corrosion products are

  affected by water chemistry parameters including pH, dissolved inorganic carbon,

  orthophosphate, and the concentration and type of disinfectant residual.” These are

  the exact conditions that existed in Flint’s water supply. Finally, just the color of
  {00417884.DOCX}00388391.DOCX}
                                          104
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5146       Page 105 of
                                     207


  Flint’s water should have led any reasonable engineer to the conclusion that Flint’s

  pipes were dangerously corroded. The source of Flint’s water discoloration was

  rust, a product of steel and lead corrosion. The presence of rust in the water should

  have alerted LAN and Veolia that Flint’s water was corroding its pipes, and that

  there was thus a danger that lead was leaching into the Flint water system.

  X.    LAN and Veolia’s Conclusions Made the Situation Worse
        344. The conditions leading to the release of lead are heavily regulated by

  the federal government, and indeed Veolia agreed in its scope of work with the

  City to determine whether such regulatory standards had been met. The federal

  government mandates the implementation of corrosion control protocols in order to

  protect the public against the possibility of lead entering the drinking water due to

  corroding pipes. Concern over lead concentrations in drinking water motivated the

  passage of the Lead and Copper Rule (“LCR”) in 1991. The LCR requires utilities

  to implement methods to control lead corrosion if the 90th percentile of samples

  exceeds the action level of 0.015 mg/L. See 40 C.F.R. pt. 141, sub. E and I. Flint’s

  own sampling analysis indicated that its system violated the LCR standards.

        345. Veolia, however, failed to conduct any analysis. Nevertheless, it made

  the false statement in its March 12, 2015 report that its “review of water quality

  records for the time period under our study indicates compliance with State and

  Federal water regulations.” Veolia and LAN knew, or should have known, that the
  {00417884.DOCX}00388391.DOCX}
                                          105
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5147    Page 106 of
                                     207


  Flint water system was in violation of federal safe drinking water standards.

  Veolia’s statement that Flint’s water system complied with the LCR prolonged the

  crisis to this day.

         346. Another reason for the corrosion of pipes is the drinking water’s

  acidity. It is well known that the decay of pathogens and other organic materials

  such as those found in the Flint River causes water to become more acidic.

         347. It is also well known to water quality engineers that the addition of

  acidic water quality treatment chemicals, such as ferric chloride which is used as a

  coagulant to settle out particles at the water treatment plant, can further increase

  the water’s acidity. According to the EPA, “[i]f the raw water for a utility has a

  relatively high concentration of chloride and a history of lead corrosion problems,

  coagulants that add to chloride concentration should be avoided. Also, since a

  lower pH will increase corrosion in almost all cases, a utility should consider the

  finished water pH goal before implementing enhanced coagulation.” U.S. EPA

  Office of Water, Enhanced Coagulation and Enhanced Precipitative Softening

  Guidance Manual § 6.4, (EPA 815-R-99-012, May 1999).

         348. Veolia should have recommended maintaining the drinking water’s

  neutral pH by adding phosphate, but instead, in direct contradiction of federal

  authorities, recommended increasing the dosage of ferric chloride – a very potent,

  corrosive acid. According to the Centers for Disease Control and Prevention:
  {00417884.DOCX}00388391.DOCX}
                                          106
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5148    Page 107 of
                                     207


        Chemical additives are added to water during the water treatment
        process. More than 40 chemical additives can be used to treat drinking
        water. Many of these commonly used additives are acidic, such as
        ferric chloride and aluminum sulfate, which are added to remove
        turbidity and other particulate matter … These acidic water treatment
        additives can interfere with corrosion protection … Lead and copper
        are rarely detected in most drinking water supplies. However, these
        metals are a concern to consumers. Because some household
        plumbing fixtures may contain lead or copper, corrosive waters may
        leach (pick up) lead and copper from household plumbing pipes after
        entering a home … The most common reason for water utilities to
        add corrosion inhibitors is to avoid lead and copper corrosion with
        older homes, and the second most common reason is to minimize
        corrosion of pipes in the distribution system … The tendency of
        water to be corrosive is controlled principally by monitoring or
        adjusting the pH, buffer intensity, alkalinity, and concentrations of
        calcium, magnesium, phosphates, and silicates in the water.

  Centers for Disease Control and Prevention, Fluoridation of Drinking Water and

  Corrosion of Pipes in Distribution Systems Fact Sheet,

  http://www.cdc.gov/fluoridation/factsheets/engineering/corrosion.htm (last updated

  July 10, 2013).

        349. Nowhere did Veolia recommend that the City take steps to institute

  corrosion control to prevent lead and Legionella from spreading throughout the

  City’s water supply. Veolia merely suggested the implementation of corrosion

  control (here the addition of phosphates or other corrosion controls) as a possible,

  but not wholly effective means for minimizing water discoloration. There was no

  mention of the need to add corrosion control to prevent the release of lead and

  Legionella. Veolia’s report states, “The water system could add a polyphosphate to
  {00417884.DOCX}00388391.DOCX}
                                          107
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5149   Page 108 of
                                     207


  the water as a way to minimize the amount of discolored water.” (Emphasis

  added). The report explains that, “Polyphosphate addition will not make discolored

  water issues go away.” (Emphasis added). Thus, rather than recognizing that

  corrosion control was required to render Flint’s water system compliant with

  federal regulations and prevent catastrophic corrosion, Veolia merely suggested

  adding phosphate to address water discoloration. Even Veolia’s suggested dosage

  to address discoloration, 0.5 mg/L was far too low. In February 2016, the City was

  adding four to eight times as much phosphate, 2 to 4 mg/L.

        350. Veolia’s conclusion that no efforts needed to be undertaken to

  maintain the neutrality of the water supply, is presented as a scientific certainty

  however. Its March 2015 report states that prior to arriving at its conclusions,

  Veolia undertook “laboratory testing” and concluded that, “[c]urrent ferric chloride

  dosages are too low and dosages of 100 mg/L or more are recommended.” Veolia

  acknowledged that its recommended increase was significant: “This increase to

  100 mg/L is twice what is currently being fed and much higher than what had

  previously been fed last year.”

        351. At the same time that Veolia gave the unqualified opinion that the

  current dosage is “too low,” and should be doubled, Veolia knew that the City had

  no corrosion control protocol and knew, or should have known, that significant

  corrosion was already occurring. Veolia’s directive that the City double its dosage
  {00417884.DOCX}00388391.DOCX}
                                          108
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5150    Page 109 of
                                     207


  of ferric chloride was unqualified and in no way warned that acidic water would

  increase corrosion.

        352. In August 2015, LAN made the same recommendation to increase the

  dose of ferric chloride.

        353. LAN and Veolia should have told the City to reduce the concentration

  of ferric chloride, and that adding phosphate as a pH buffer was mandatory. No

  such recommendation was made, and as a result, the lead and Legionella courses

  through the City’s water supply to this day.

        354. A graph prepared by the Flint Water Study Group from Virginia Tech

  shows that the pH of Flint’s water distribution system became more acidic after the

  Veolia Report was issued in March, even as the pH in the Flint River became less

  acidic:




        355. The graph above shows that the Flint River had a harmless pH at or

  above 8.0 for all of 2015, and steadily increased after June. By comparison, the
  {00417884.DOCX}00388391.DOCX}
                                          109
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5151    Page 110 of
                                     207


  graph shows that the pH in Flint’s municipal water supply started dropping steadily

  from 7.9 in March (just after Veolia made its recommendation to double the ferric

  chloride concentration) to 7.3 in August. This difference is significant. pH is

  measured on a logarithmic scale, meaning that a pH of one whole number, such as

  7.0 is ten times more corrosive than a pH of another whole number, such as 8.0

  The drop in pH from 7.9 to 7.3 indicates a dramatic increase in the corrosivity of

  Flint’s water.

        356. The graph above is punctuated with quotes from Defendants’ emails

  and other documents that illustrate the contradictory information provided by State

  officials regarding the existence of corrosion control measures and lead in Flint’s

  drinking water.

        357. On June 24, 2015, the EPA reached a similar conclusion about the

  City’s addition of ferric chloride:

        In addition, following the switch to using the Flint River, the City of
        Flint began adding ferric chloride, a coagulant used to improve the
        removal of organic matter, as part of the strategy to reduce the TTHM
        levels. Studies have shown that an increase in the chloride-to-sulfate
        mass ratio in the water can adversely affect lead levels by increasing
        the galvanic corrosion of lead in the plumbing network.

  Memorandum, High Lead Levels in Flint, Michigan - Interim Report, from Miguel

  A. Del Toral, Regulations Manager, Ground Water and Drinking Water Branch, to

  Thomas Poy, Chief Ground Water and Drinking Water Branch (June 24, 2015)

  {00417884.DOCX}00388391.DOCX}
                                         110
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5152    Page 111 of
                                     207


  (emphasis added).

        358. Both LAN and Veolia analyzed the pH in Flint’s water. Both made

  recommendations about the addition of chemicals that affect pH. Both were

  negligent in their analysis of the pH and their recommendations. Had the City

  started adding polyphosphate or otherwise controlled for corrosion, or decreased

  the dosage of ferric chloride, less lead and Legionella would have been released

  into Flint’s water supply.

  XI.   Veolia and LAN Mislead the Public, Falsely Assuring Them Water Was
        Safe
        359. Not only were LAN and Veolia hired for the express purpose of

  determining the cause of Flint’s water problems and identifying the corrective

  measures necessary to render Flint’s water system compliant with state and federal

  regulations, they were hired to give assurances to the residents that their water was,

  quite simply, safe to drink. LAN and Veolia complied with their mandate, and

  provided assurances that the water was safe to drink — when it was not.

  XII. Lead’s Devastating Health Effects and Other Personal Injuries Cause
       by Flint’s Water Crisis
        360. Lead's catastrophic effects are indisputable. According to the EPA,

  "[y]oung children, infants, and fetuses are particularly vulnerable to lead because

  the physical and behavioral effects of lead occur at lower exposure levels in

  children than in adults. A dose of lead that would have little effect on an adult can
  {00417884.DOCX}00388391.DOCX}
                                           111
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5153        Page 112 of
                                     207


  have a significant effect on a child. In children, low levels of exposure have been

  linked to damage to the central and peripheral nervous system, learning disabilities,

  shorter stature, impaired hearing, and impaired formation and function of blood

  cells."

            361. According to the World Health Organization, "lead affects children's

  brain development resulting in reduced intelligence quotient (IQ), behavioral

  changes such as shortening of attention span and increased antisocial behavior, and

  reduced educational attainment. Lead exposure also causes anemia, hypertension,

  renal impairment, immunotoxicity and toxicity to the reproductive organs. The

  neurological and behavioral effects of lead are believed to be irreversible."

            362. The behavioral effects of lead poisoning in children cannot be

  overstated. According to many of the leading researchers on lead, increased lead

  levels in childhood are associated with an increased likelihood of ADHD

  behaviors, delinquent behaviors and arrests, including arrests involving violent

  offenses.

            363. Lead is so harmful that, according to the EPA, "ingestion of lead can

  cause seizures, coma and even death."

            364. The effects of lead exposure are long lasting. The EPA has explained

  that, "[l]ead can accumulate in our bodies over time, where it is stored in bones

  along with calcium. During pregnancy, lead is released from bones as maternal
  {00417884.DOCX}00388391.DOCX}
                                            112
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5154    Page 113 of
                                     207


  calcium and is used to help from the bones of the fetus. This is particularly true if a

  woman does not have enough dietary calcium. Lead can also cross the placental

  barrier exposing the fetus to lead. This can result in serious effects to the mother

  and her developing fetus, including: reduced growth of the fetus [and] premature

  birth."

            365. Lead is also harmful to adults. The EPA warns that "[a]dults exposed

  to lead can suffer from: Cardiovascular effects, increased blood pressure and

  incidence of hypertension, [d]ecreased kidney function, [and] [r]eproductive

  problems (in both men and women)."

            366. The costs of lead poisoning are real and substantial. It has been

  estimated that each case of childhood lead poisoning leads to $5.9 million in

  medical care costs over the course of appropriate treatment. Leonardo Trasande

  and Yinghua Liu, Reducing The Staggering Costs Of Environmental Disease In

  Children, Estimated At $76.6 Billion In 2008, Health Affairs, 30, no.5 (2011): 863-

  870.

            367. The World Health Organization explains that the direct medical costs

  of lead exposure include treatment for acute lead poisoning (typically chelation

  therapy), as well as the treatment of cardiovascular disease in adults who develop

  hypertension following lead exposure.

            368. Given the long-lasting risks of lead exposure and the potential for lead
  {00417884.DOCX}00388391.DOCX}
                                             113
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5155      Page 114 of
                                     207


  sediment to be disturbed and re-mobilized into the water system, Plaintiffs will

  require regular medical and tap water testing and evaluation, at bare minimum, in

  accordance with government standards.

        369. Additionally, as described more fully above, the water crisis in Flint

  caused an outbreak of Legionnaires' disease. As explained above, the presence of

  Legionella was a direct and proximate result of the switch to the Flint River as a

  water source and related conduct. At least 87 Flint residents contracted

  Legionnaires' and at least nine died. Those individuals who became infected with

  Legionnaires’ disease suffered death, and for those who lived, incurred pain and

  suffering as well as substantial medical costs due to Defendants' conduct.

        370. Finally, as a direct and proximate result of Defendants' conduct,

  Plaintiffs have suffered extreme emotional distress.

  XIII. Flint’s Children: Catastrophic Lifetime Losses
        371. Flint's most vulnerable, its children, have suffered the most disastrous

  consequences from lead exposure – diminished potential over the entire course of

  their lives. The World Health Organization states, "[t]hese costs are sometimes

  referred to as lost opportunity costs … When exposure to lead is widespread in a

  society, the aggregate loss of intelligence (and thus economic productivity) can be

  substantial."

        372. Notably, this estimate is conservative as it relates solely to lost
  {00417884.DOCX}00388391.DOCX}
                                          114
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18            PageID.5156   Page 115 of
                                     207


  earning potential and does not include costs related to special educational, medical,

  sociological, disability and occupational services, or long-term monitoring and

  treatment costs.

        373. According to an analysis of the economic losses attributable to lead

  exposure in 2009, "[t]he present value of Michigan's economic losses attributable

  to lead exposure in the 2009 cohort of 5 year-olds ranges from $3.19 billion (using

  U.S. blood lead levels) to $4.85 billion (using Michigan blood lead levels) per year

  in loss of future lifetime earnings." Michigan Network for Children's

  Environmental Health, The Price of Pollution: Cost Estimates of Environment

  Related Childhood Diseases in Michigan (June 2010). This report, of course, does

  not include estimates of the fallout from Flint's lead crisis.

        374. Other researchers have estimated the economic impact of childhood

  lead poisoning to be as high as $50.9 billion per year in lost economic productivity

  resulting from reduced cognitive potential from preventable childhood lead

  exposure. See supra, Trasande & Liu.

        375. As a direct and proximate result of Defendants' conduct, Flint's

  children have suffered specific, measurable damages in the form of lost earning

  potential. They have also incurred damages in the form of required special

  educational, medical, sociological, occupational and disability services and related

  education assistance programs.
  {00417884.DOCX}00388391.DOCX}
                                            115
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5157    Page 116 of
                                     207


  XIV. Property Damage Caused by Defendants’ Conduct
        376. In addition to the devastating health effects and lost economic

  productivity caused by lead exposure, Defendants' conduct, as described above, has

  caused significant property damage.

        377. The property damages sustained by Plaintiffs fall into three basic

  categories. First, the Plaintiff owned pipes and appliances themselves have

  corroded, shortening their life span, and causing further damage when they break.

  Second, the corroded pipes and appliances remain a continuing source of lead and

  potentially Legionella, thus pipes and appliances must be replaced or else remain a

  continuing source of harmful exposure. Finally, the value of Plaintiffs' real

  property has been substantially diminished as a result of the continuing

  questionable safety of Flint's water and existence of corroded pipes and appliances.

        378. Although the City has begun adding polyphosphate to its system to

  reduce the leaching of lead from its service lines, this is unlikely to render Flint's

  water safe because many of the pipes have become so corroded that not even

  phosphate will be able to fully encapsulate the surface of the pipes and prevent

  lead from leaching into the water supply.

        379. The residents' homes have been affected in the same fashion. Even

  with the addition of phosphate, their pipes and appliances will remain corroded

  until replaced, and continue to be a source of lead and potentially Legionella.
  {00417884.DOCX}00388391.DOCX}
                                           116
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5158    Page 117 of
                                     207


  Solubilized and particulate lead and Legionella remain in portions of the piping

  system and appliances, and can become remobilized at any time, causing further

  damage and health effects.

        380. The effect of corrosive water on residential and commercial piping

  and appliances is well understood. For example, a 2014 study by the Water

  Research Watershed Center stated, “[w]ith respect to the corrosion potential of

  YOUR drinking water, the primary concerns include the potential presence of

  TOXIC Metals, such as lead and copper; deterioration and damage to the

  household plumbing, and aesthetic problems such as: stained laundry, bitter taste,

  and greenish-blue stains around basins and drains.”

        381. The Water Research Watershed Center has further explained that,

  “The cost of corrosion can be expensive. Corrosion can impact you and your

  family's health, aesthetic quality of your water, waste money, and damage your

  household piping and fixtures.”

        382. Not only does corrosion cause the "premature failure of household

  plumbing and plumbing fixtures," the Water Research Watershed Center has

  explained, corrosion also “decreases the efficiency of hot water heaters and may

  cause premature failure to the heater." According to a Michigan Radio news story,

  Virginia Tech researchers have recently returned to Flint out of concern that "lead

  and other metals leaching from damaged pipes have accumulated in their hot water
  {00417884.DOCX}00388391.DOCX}
                                         117
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5159    Page 118 of
                                     207


  heaters making bathing hazardous." The Virginia Tech researchers will be testing

  water heaters for lead and Legionella bacteria.

        383. Moreover, residents have already reported damage to major

  appliances such as dishwashers and washing machines following Flint's decision to

  switch water sources.

        384. According to emails from Governor Snyder's office, the State

  estimates that replacing Residents' pipes alone could cost between $6,000 and

  $8,000 per household. Other estimates of those replacement costs are far higher.

        385. Corroded pipes not only present a continuing health threat, they also

  risk further damage to one's property because corrosion can result in deep pits in

  the pipe or tank walls that can eventually break, causing substantial water damage

  to homes and businesses.

        386. Although the City has stated it intends to begin replacing some City-

  owned pipes, this is far from sufficient to render Flint's water safe. Sergio Kapusta,

  a fellow at NACE International, an industry organization that develops corrosion

  prevention and control standards in Houston, has explained that "changing all the

  mains in the city will not really solve the problem for the homeowners" because

  the lead piping in these homes probably has been severely compromised. "The

  corrosion is not going away. It's still there."

        387. Plaintiffs have been left to pay for the damage caused by the
  {00417884.DOCX}00388391.DOCX}
                                             118
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5160    Page 119 of
                                     207


  Engineering and Governmental Defendants. This has proven nearly impossible, as

  many of the City's residents survive on very little money. To make matters worse,

  the Washington Post has reported that, "many in Flint say banks are refusing to

  offer refinancing that could free up money to pay for the retrofitting, and that the

  costs are not covered by insurance. The crisis has created a perfect storm to strip

  their houses of their remaining value, they say."

        388. Replacing the piping and affected appliances in each home and

  business is the only way to guarantee that a home or business will be unaffected by

  corrosion and lead. The cost of such replacements will range into the tens of

  thousands, if not more, per structure.

        389. Moreover, the problems associated with Flint's water have had and are

  having a significant impact on residential and commercial property values and

  rental rates in the City. As Daniel Jacobs, an executive with Michigan Mutual

  explained, "[t]he tragedy is an already depressed community is now likely to see

  housing values plummet not only because of the hazardous water, but because

  folks cannot obtain financing."

        390. Certain banks and mortgage companies have refused to make loans,

  unless the borrower establishes that its water is potable. A Wells Fargo & Co.

  spokeswoman said it is reviewing government lending guidelines: "[u]ntil [water]

  testing and potability is affirmed, it will be difficult to lend," said the
  {00417884.DOCX}00388391.DOCX}
                                           119
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5161    Page 120 of
                                     207


  spokeswoman, who said such difficulties would apply to all lenders.

  Representatives from Bank of America and J.P. Morgan similarly have

  acknowledged requiring verification of potable water to provide financing to Flint's

  residents. Lenders claim their hands are tied. As the Federal Housing

  Administration, which backs loans to less-creditworthy borrowers, explained,

  government regulations require "a continuing and sufficient supply of safe and

  potable water" to provide home financing.

        391. This creates a catch-22. Despite having switched back to receiving its

  water from DWSD, the current extent of corrosion in Flint renders the water unsafe

  because the pipes and appliances will remain corroded and sources of lead until

  they are replaced. However, residents cannot obtain financing to replace their pipes

  and appliances until the water is deemed safe.

     XV. Defendants’ Miscount Has Resulted in Criminal Charges and Other
         Government Investigations
        392. As the events that gave rise to this lawsuit emerged, multiple

  government investigations were launched including congressional hearings.

        393. One such investigation has been spearheaded by the Michigan

  Attorney General’s Flint legal team which interviewed over 180 witnesses,

  reviewed hundreds of thousands of documents, and ultimately filed criminal

  charges against several current and former City and State officials, many of whom

  {00417884.DOCX}00388391.DOCX}
                                          120
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18                PageID.5162      Page 121 of
                                     207


  are Defendants in this case. The Attorney General' s investigation resulted in the

  following charges24:

                  Defendants                                   Criminal Charges

                                         City Officials
  Darnell Earley – Emergency Manager        False Pretenses, Felony
                                            Conspiracy to Commit False
                                             Pretenses, Felony
                                            Misconduct in Office, Felony
                                            Willful Neglect of Duty in Office,
                                             Misdemeanor
  Gerald Ambrose - Emergency Manager  False Pretenses, Felony
                                            Conspiracy to Commit False
                                             Pretenses, Felony
                                            Misconduct in Office, Felony
                                            Willful Neglect of Duty,
                                             Misdemeanor
  Michael Glasgow - City of Flint             Willful Neglect of Duty,
  Laboratory and Water Quality                  Misdemeanor (pleaded no
  Supervisor                                    contest)
                                              Tampering with Evidence,
                                                Felony (charged dismissed as
                                                part of plea)
  Howard Croft – City of Flint Director       False Pretenses, Felony
  of the Department of Public Works           Conspiracy to Commit False
                                                Pretenses, Felony
  Daugherty Johnson – City of Flint           False Pretenses, Felony (charge
  Utilities Director for the Department of      dismissed as part of plea
  Public Works                                  agreement)
                                              Conspiracy to Commit False
                                                Pretenses, Felony (charged
     24
        Corinne Miller, MDHHS Former Director of the Bureau of Epidemiology and State
  Epidemiologist, was also charged as part of the Attorney General’s investigation. As part of a
  plea agreement, Miller pleaded no contest to willful neglect of duty and must cooperate with the
  Attorney General' s investigation into the Flint Water Crisis.
  {00417884.DOCX}00388391.DOCX}
                                                121
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18   PageID.5163   Page 122 of
                                     207



                                            dismissed as part of plea
                                            agreement)
                                         Pled no contest to one added
                                            misdemeanor public records
                                            charge as part of plea agreement
                               MDEQ Officials
  Stephen Busch - MDEQ District 8        Misconduct in Office, Felony
  Water Supervisor                       Conspiracy – Tampering with
                                            Evidence, Felony
                                         Tampering with Evidence,
                                            Felony
                                         Treatment Violation, Michigan
                                         Safe Drinking Water Act,
                                            Misdemeanor
                                         Monitoring Violation, Michigan
                                            Safe Drinking Water Act,
                                            Misdemeanor
  Michael Prysby – MDEQ District 8       Two counts of Misconduct in
  Water Engineer                            Office, Felony
                                         Conspiracy – Tampering with
                                            Evidence, Felony
                                         Tampering with Evidence,
                                            Felony
                                         Treatment Violation, Michigan
                                         Safe Drinking Water Act,
                                            Misdemeanor
                                         Monitoring Violation, Michigan
                                            Safe Drinking Water Act,
                                            Misdemeanor
  Liane Shekter-Smith - MDEQ Former      Misconduct in Office, Felony
  Chief of Drinking Water and            Willful Neglect of Duty,
  Municipal                                 Misdemeanor
  Assistance
  Adam Rosenthal - MDEQ Water            Misconduct in Office, Felony ▪
  Quality Analyst                           Willful Neglect of Duty,
                                         Misdemeanor
                                         Tampering with Evidence,

  {00417884.DOCX}00388391.DOCX}
                                      122
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18                PageID.5164      Page 123 of
                                     207



                                              Felony
                                           Conspiracy – Tampering with
                                              Evidence, Felony25
  Patrick Cook - MDEQ Specialist for       Willful Neglect of Duty,
  Community Drinking Water Unit               Misdemeanor
                                           Misconduct in Office, Felony
                                           Conspiracy, Felony
                                 MDHHS Officials
  Nick Lyon - MDHHS Director               Involuntary Manslaughter,
                                              Felony
                                           Misconduct in Office, Felony
  Eden Wells - MDHHS Chief Medical         Obstruction of Justice, Felony
  Executive                                Lying to a Peace Officer,
                                              Misdemeanor
  Nancy Peeler - MDHHS Director,           Misconduct in Office, Felony
  Program for Maternal, Infant, and        Conspiracy, Felony
  Early Childhood Home Visiting            Willful Neglect of Duty,
                                              Misdemeanor
  Robert Scott - MDHHS Data Manager        Misconduct in Office, Felony
  for the Healthy Homes and Lead           Conspiracy, Felony
  Prevention Program                       Willful Neglect of Duty,
                                              Misdemeanor


     XVI. Efforts to Remediate the Harms Alleged Herein Are Inadequate
          394. In March 2017, a settlement was reached in Concerned Pastors

  forSocial Action v. Khouri, Case No. 2:16-cv-10277 (E.D. Mich. filed Jan.

  27,2016). That suit was brought by citizens of Flint, Michigan against the State of

  Michigan and related entities for their failure to comply with the Safe Drinking


     25
         In December 2017, Adam Rosenthal agreed to plead no contest to a public records charge,
  resulting in dismissal of all previous charges. The public records charge was later dismissed in
  September 2018.
  {00417884.DOCX}00388391.DOCX}
                                                123
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5165    Page 124 of
                                     207


  Water Act, 42 U.S.C. § 300j-8(a). The settlement provides that the State of

  Michigan will provide $97 million for service line replacement, tap water

  monitoring, filter installation, bottled water distribution, and health programs.

        395. The prospective relief provided for in the Concerned Pastors

  settlement fails to adequately fund service line pipe replacement or necessary

  health programs. Moreover, it does not even attempt to remediate the harm caused

  by the Government Defendants’ unconstitutional conduct.

        396. For example, corroded private service lines and appliances present an

  ongoing public health concern as these stripped pipes are a breeding ground for

  potentially life-threatening bacteria. The Concerned Pastors settlement fails to

  impose an ongoing obligation for the Government Defendants to repair this private

  property.

        397. Moreover, the health effects of lead poisoning often go undetected for

  some time—the Concerned Pastors settlement does not provide for ongoing

  medical monitoring nor does it provide for educational programs or other remedial

  programs necessary to remediate the broad societal impact resulting from the

  Government Defendants’ unconstitutional conduct.


  XVIII.      Governor Snyder and MDEQ Treated Flint’s Predominantly
       African American Citizens Differently than Other Communities in
       Flint.

  {00417884.DOCX}00388391.DOCX}
                                           124
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5166    Page 125 of
                                     207


           398. The preceding paragraphs describe in detail how the legal protections

  that exist to prevent tragedies of this magnitude were not afforded to the citizens of

  Flint. As described in more detail in the following section, key MDEQ officials

  including Defendants Dan Wyant, Liane Shekter-Smith, Michael Prysby, and

  Stephen Busch blatantly and unjustifiably ignored and transgressed the very

  environmental laws they were charged with enforcing. No rational basis exists for

  MDEQs failure to apply the law to the Citizens of Flint. Moreover, the number and

  significance of these transgressions, their disproportionate effect on African

  Americans and persons of color, MDEQ’s serious and unexplained deviations from

  its existing procedures, internal correspondence demonstrating a callousness

  toward the people of Flint, and MDEQ’s history of discrimination toward African

  Americans and willful refusal to enact a satisfactory nondiscrimination policy

  warrant an inference of discriminatory intent.

           399. State law grants MDEQ the, “power and control over public water

  supplies and suppliers of water.”26 Thus throughout the course of the events

  described in this complaint, MDEQ had jurisdiction and authority to regulate the

  public water supplies in Flint and throughout the state.

           400. MDEQ officials failed to comply with the law and their own internal

  policies in the following respects: (1) granting a fraudulent Administrative Consent

     26
          MCLA 325.1003.
  {00417884.DOCX}00388391.DOCX}
                                           125
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5167       Page 126 of
                                     207


  Order to allow Flint to borrow funds to participate in the KWA; (2) issuing the

  Flint Water Treatment Plant a permit pursuant to the Michigan Safe Drinking

  Water Act without observing the statutorily mandated 45-day notice and comment

  period; (3) failing to comply with sampling and optimized corrosion control

  protocols as required under the State and Federal Lead and Copper Rule; and (4)

  lacking any nondiscrimination policy for more than 30 years and ignoring EPA

  requirements to update its policy for years.

          401. The misconduct described herein was exacerbated by Governor

  Snyder’s refusal to acknowledge the unfolding crisis in Flint and declare a state of

  emergency. Article V, Section 1 of the Michigan Constitution provides that, “[t]he

  executive power is vested in the governor.” Additionally, pursuant to the Michigan

  Emergency Management Act, the Governor may declare a “state of emergency” or

  “state of disaster” and “activate applicable relief forces if an emergency or disaster

  or imminent threat thereof exists.”27 Therefore, throughout Governor Snyder’s

  tenure as Governor, he has had the authority to declare a state of emergency for

  any city, state, or other community within the State of Michigan.

          402. Governor Snyder’s decision to wait months before formally

  recognizing the public health emergency facing Flint denied citizens’ access to key


     27
         Michigan State Police, Disaster Declaration Process,
  https://www.michigan.gov/msp/0,4643,7-123-72297_60152_68994-318833--,00.html.
  {00417884.DOCX}00388391.DOCX}
                                           126
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18               PageID.5168      Page 127 of
                                     207


  State resources, unnecessarily prolonging citizens’ exposure to toxic substances

  including lead. Governor Snyder’s delay deviated from his swift response to

  disasters in white and/or affluent communities and lacked any rational basis.

          403. Flint as it exists today is a product of racial discrimination and

  segregation. The Michigan Civil Rights Commission’s Report entitled, “The Flint

  Water Crisis: Systemic Racism Through the Lens of Flint” (February 17, 2017),

  explains that because of discriminatory (and now illegal) zoning restrictions and

  hiring practices, Flint was originally home to a majority-white population. When

  the City’s largest employer—GM—required additional workers to help it respond

  to increased demand from World War II and changed its hiring practices to allow

  African Americans to occupy a larger number of positions, Flint’s African

  American population quickly grew, more than quadrupling between 1940 and

  1960. Subsequent policies aimed at promoting homeownership in certain

  neighborhoods resulted an exodus of Flint’s white citizens.28

          404. Today Flint’s 102,290 citizens are 54.3% African American or Black

  and 59.6% minority/non-white.29 By comparison, the State of Michigan is only



     28
         See The Flint Water Crisis: Systemic Racism Through the Lens of Flint at 23-85, Michigan
  Civil Rights Commission (Feb. 17, 2017),
  https://www.michigan.gov/documents/mdcr/VFlintCrisisRep-F-Edited3-13-
      17_554317_7.pdf.
      29
         QuickFacts – Flint City, Michigan, U.S. Census Bureau,
  https://www.census.gov/quickfacts/fact/table/flintcitymichigan/PST045217.
  {00417884.DOCX}00388391.DOCX}
                                               127
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18             PageID.5169      Page 128 of
                                     207


  14.1% African American or Black and only 20.6% minority/non-white.30 This

  places Flint in the top ten cities with 100,000 or more total population and the

  highest percentages of Blacks or African Americans, alone or with other races.31

  Flint’s citizens are also poor as compared the rest of the State. In Flint, the median

  income is only $25,65032 as compared to $50,803 in the rest of the state33—a

  difference of nearly 200%.

          405. The Michigan Civil Rights Commission asked, “Would the Flint

  water crisis have been allowed to happen in Birmingham, Ann Arbor or East

  Grand Rapids?” and concluded, “We believe the answer is no[.]” 34 The allegations

  set forth herein provide context and support for the Commission’s conclusion.

                1. MDEQ Officials Deviated From The Law and Their Own
                   Internal Policies in Issuing a Fraudulent Administrative
                   Consent Order.
          406. As discussed herein, the switch to the Flint River as a drinking source

  followed from the decision of Flint to join the KWA.                However, subsequent

  investigation has revealed that Flint was only able to fund its portion of the KWA

  because of a fraudulent ACO issued by MDEQ officials and premised on the use of

  the Flint River as a water source.

     30
         QuickFacts – Michigan, U.S. Census Bureau, https://www.census.gov/quickfacts/mi.
     31
         The Black Population: 2010 at Table 7, U.S. Census Bureau (Sept. 2011),
  https://www.census.gov/prod/cen2010/briefs/c2010br-06.pdf.
      32
         U.S. Census Bureau, QuickFacts – Flint City, Michigan, supra note 7.
      33
         U.S. Census Bureau, QuickFacts – Michigan, supra note 8.
      34
         Michigan Civil Rights Commission, supra note 6, at 4.
  {00417884.DOCX}00388391.DOCX}
                                              128
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5170      Page 129 of
                                     207


        407. When Flint and MDEQ initially considered interim sources of water

  in the event Flint chose to join the KWA, use of the Flint River as a sole water

  source was rejected. According to notes from a March 20, 2012 meeting between

  officials from the KWA, City of Flint, and MDEQ, it was recognized that the Flint

  Water Treatment Plant (“Flint WTP”) could not safely treat water from the Flint

  River. The meeting minutes provide that, “Rehabilitation of the Flint WTP, for

  daily operation using Flint River water, is not an option.” The minutes further

  explain that, “high bacteria and high carbon concentrations are present in Flint

  River water and fluctuate depending on rain events.” Accordingly, “[t]here was

  strong opinion expressed that Flint River water is a difficult water to treat due to

  temperature, flow variability and water quality changes in general!” Participants

  further noted that use of the Flint River “could require tertiary treatment at both

  [waste water treatment plant] facilities, if the WTP withdraws too much water,

  even in the interim period. Truly a concern for both the County and City!”

        408. Because of the difficulties presented in treating the Flint River and

  concerns regarding whether it could supply sufficient yields, the minutes reflect

  that the participants affirmatively rejected using the Flint River as the primary

  source of water, instead choosing to explore whether Flint’s WTP could adequately

  treat blended water from Lake Huron and the Flint River or DWSD and Lake

  Huron. The notes state that it was, “agreed that Flint City would draft a proposal,
  {00417884.DOCX}00388391.DOCX}
                                          129
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5171     Page 130 of
                                     207


  soon, ON BLENDING, and give to MDEQ for review and approval.”

        409. Throughout 2012 and into 2013, City and State officials continued to

  explore the financial advantages of joining the KWA versus negotiating a new

  contract with DWSD. On January 8, 2013, Eric Kline from the Department of

  Treasury called Mike Prysby as part of Treasury’s investigation into whether it was

  in Flint’s financial interest to stay with DWSD or join the KWA project.

  According to Prysby’s notes from the call, Flint was still only exploring the option

  of using Flint’s WTP for blended water. He wrote, “The city of Flint may elect to

  utilize their WTP for the blending of treated water from the Flint River with water

  purchased from DWSD or KWA provided that all applicable drinking water

  standards are maintained.”

        410. On March 26, 2013, in preparation for a conference call between

  MDEQ and the Department of Treasury personnel, Stephen Busch emailed MDEQ

  Director Dan Wyant, deputy director Jim Sygo, Liane Shekter-Smith, and other

  MDEQ officials raising concerns about using the Flint River as the City’s water

  source. Specifically, he noted that continuous use of Flint River water to supply the

  City of Flint would “[p]ose an increased microbial risk to public health[;]” “[p]ose

  an increased risk of disinfection by-product (carcinogen) exposure[;]” “[t]rigger

  additional regulatory requirements under the Michigan Safe Drinking Water Act. .

  . ;” and “[r]equire significant enhancements to treatment at the Flint WTP, beyond
  {00417884.DOCX}00388391.DOCX}
                                          130
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5172   Page 131 of
                                     207


  those identified in the TYJT report . . . .” Busch further explained that using the

  Flint River would impose substantial costs and upgrades to the Flint Water

  Treatment Plant due to the need to provide softening, limitations on disposal

  options for lime sludge, increased ozone capacity, and additional backup power.

        411. During this time, Flint continued to negotiate with DWSD to

  determine whether participation in the KWA or purchasing water from DWSD

  provided greater financial benefits for the City in the short and long term. On April

  16, 2013, DWSD presented Flint/Genesee County with a proposal that purported to

  save Flint/Genesee 50% immediately and 20% compared to KWA over the

  following 30 years. Regardless, Flint rejected DWSD’s offer. In response, Dennis

  Muchmore, Governor Snyder’s then chief of staff asked, “if the last DWSD

  proposal saves so much money, why are we moving ahead with KWA? I take it

  that Flint doesn’t trust them and is just fed up? Does Kurtz have his head on

  straight here?” In response, Andy Dillon replied, “That is the $64,000 question.

  DEQ is firm that KWA is better. Are they an honest broker?” (emphasis added).

  Unfortunately, that question was soon to be answered in the negative when MDEQ

  played a key role in helping Flint obtain a fraudulent ACO.

        412. EM Kurtz ultimately rejected DWSD’s final offer, choosing instead to

  join KWA. Dillon subsequently approved this decision. However, the decision to

  participate in KWA raised a key question: how would Flint, pay for such a
  {00417884.DOCX}00388391.DOCX}
                                          131
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5173     Page 132 of
                                     207


  substantial financial undertaking? Flint’s share of the $220.5 million project was

  34.2%--more than $70 million.

        413. Because Flint was in receivership at the time, the Home Rule City Act

  limited the City’s ability to borrow funds. The Home Rule City Act contained an

  exception, however, that would allow the City to borrow additional funds only

  under the following circumstances: “[i]n case of fire, flood, or other calamity, the

  legislative body may borrow for the relief of the inhabitants of the city and for the

  preservation of municipal property . . . .” Taking advantage of this provision,

  however, required the City to obtain an Administrative Consent Order (“ACO”)

  from a State Agency attesting to some sort of “calamity.”

        414. On December 19, 2013 Nicole Zacharda of MDEQ’s Water Resource

  Division emailed several other MDEQ employees including Liane Shekter-Smith

  and Stephen Busch. She wrote that she had recently, “received a call form Mike

  Robinson (he’d initially contacted Barry) seeking what [she’d] characterize as a

        415. ‘sweetheart’ ACO intended to ease the City’s ability to access bond

  funding for their possible new water intake from Lake Huron. As a trade of sorts,

  Mike was suggesting that his client would resolve Part 31 issues at their water

  treatment residual lagoon. I told Mike that while I understood the Part 31 angle,

  this really seems like a Drinking Water program lead.” Mike Robison was a lawyer

  for Warner Norcross who handled environmental issues for the City of Flint.
  {00417884.DOCX}00388391.DOCX}
                                          132
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5174    Page 133 of
                                     207


         416. Ms. Zachardo then wrote, “Having met with Steve Busch [of the DEQ

  drinking water section] and others ... my suspicions have been confirmed and this

  really does not strike me as our issue in the WRD (Water Resources Division).”

  She continued, “[p ]rovided that you & Liane concur, my recommendation at this

  point is that I check back in with Mike Robinson and suggest that he work through

  Steve and his staff . . . .”

         417. Liane Shekter-Smith’s initial reaction was hesitant, stating that she,

  “need[ed] more information” because her division did not “have an enforcement

  action” with the City. She then stated she would, “need to speak to Stephen Busch

  to understand what the ‘ask’ is . . . .” Indeed, it is believed that Shekter-Smith’s

  initial hesitancy regarding the inappropriateness of this request was shared by

  others.

         418. MDEQ’s hesitancy was short-lived, however, and they soon became

  an active participant in helping push through the bogus ACO. On February 10,

  2014, Michael Robinson, an attorney assisting the City of Flint with

  environmental, emailed Stephen Busch dictating the language that the City’s bond

  counsel required in the consent order so that the City could move forward with

  obtaining bonds to pursue the KWA. That language stated, “The respondent plans

  to use the Flint River as its temporary source of untreated water supply until KWA

  water is available. The respondent must undertake the KWA public improvement
  {00417884.DOCX}00388391.DOCX}
                                          133
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18           PageID.5175     Page 134 of
                                     207


  project or undertake other public improvement projects to continue to use the Flint

  River, such as additional water treatment plant improvements, source water

  protection public improvements and public improvements to obtain back-up water

  supply, in order to comply with Act 399.”

        419. On February 14, 2014, Busch responded that, “[t]he language you

  provided in relation to the bond counsel’s needs appears to be acceptable and

  should be added to the final version.” Eight days later, on February 18, 2014,

  Stephen Busch emailed Richard Brim, John Craig, and Jim Arduin—all of the

  MDEQ— asking them to insert the exact language in the ACO that Mr. Robinson

  had said the City’s bond counsel required.

        420. When the process slowed, KWA’s bond attorney, David Massaron,

  emailed to Flint-finance director Gerald Ambrose and EM Early to emphasize the

  urgency of obtaining the ACO. He explained that KWA was ready to proceed with

  a $220-million bond issue so it could continue pipeline construction. “However,

  we cannot take that step until the DEQ Administrative Consent Order . . . is

  effective,” Massaron wrote, and “the City needs the ACO in place by the end of

  this week. . . . In order to ensure that the entire project can be financed . . . and that

  the City will have some debt capacity in the future, the ACO is a condition

  precedent to proceeding . . . .” Unless the MDEQ and City moved quickly to get

  the ACO, Massaron continued, “the KWA will have expended its initial resources
  {00417884.DOCX}00388391.DOCX}
                                             134
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5176    Page 135 of
                                     207


  and be forced to stop construction and the project will be delayed for at least one

  construction cycle.”

        421. Not wanting to risk KWA’s ability to push forward with the bond

  offering on its desired schedule, officials from the department of Treasury

  intervened to ensure MDEQ’s cooperation. On March 18, 2014, Gerald Ambrose

  forwarded Massaron’s email to Wayne Workman of the Department of Treasury,

  and stated the following: “We greatly appreciate the call made after our last

  meeting to [M]DEQ by Eric Cline regarding the pending ACO. It has moved

  along, but still in process. Any additional assistance you an [sic] give would be

  greatly appreciated.”

        422. MDEQ received the message and quickly finalized efforts to push the

  ACO through. The ACO was executed on March 20, 2014. Pursuant to the

  aforementioned ACO, the City of Flint was bound to the use of the Flint River as

  its interim water source. After obtaining the ACO, Flint entered a Bond Purchase

  Agreement allowing it to borrow funds despite being in receivership so that the

  KWA could move on to the next phase of construction. Unfortunately, the Flint

  Water Treatment Plant was nowhere near ready to begin distributing water.

              2. MDEQ Officials Deviated from the Law and MDEQ’s Own
                 Internal Practices and Procedures in Issuing the April 9, 2014
                 Permit for the Flint Water Treatment Plant.
        423. With the ACO executed, KWA moved forward with the bond
  {00417884.DOCX}00388391.DOCX}
                                         135
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5177    Page 136 of
                                     207


  issuance and City and MDEQ officials were left to fulfill the requirements of the

  ACO: namely obtaining a permit to upgrade the Flint Water Treatment Plant such

  that it would treat and distribute Flint River water.

        424. The Lead and Copper Rule requires states to “review and approve the

  addition of a new source or long-term change in water treatment before it is

  implemented by the water system.” 40 C.F.R. 141.81(b)(3)(iii). The Michigan Safe

  Drinking Water Act regulates the MDEQ’s authority over Michigan’s water

  systems as well as its authority for issuing permits impacting the state’s water

  systems. Section 325.1004 of the Michigan SDWA details the requirements for

  evaluating and issuing permits for proposed water systems. It provides that, “The

  department shall provide public notice that it is conducting an evaluation under

  subsection (3) and shall provide a public comment period of not less than 45 days

  before making a determination on that evaluation.” MCL 325.1004(4). Subsection

  3 outlines the types of water systems subject to this requirement to include water

  systems that would, “[p]rovide new total designed withdrawal capacity of more

  than 2,000,000 gallons of water per day from the waters of the state.” MCL

  325.1004(3).

        425. The Flint Water Treatment Plant was intended to withdraw more than




  {00417884.DOCX}00388391.DOCX}
                                            136
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18               PageID.5178      Page 137 of
                                     207


  14,000,000 gallons of water per day from the Flint River35 and thus would have

  been subject to the Michigan SDWA’s requirement for public comment.

          426. As of March 28, 2014, three weeks before the City planned to start

  using the Flint River as its primary water source, the City had not even submitted

  an application to the State for approval to make the change. Stephen Busch is

  quoted in the article as stating, “[i]n regards to the actual application, we haven’t

  received one.. . . We’ve received preliminary design plans and preliminary

  specifications and we’ve commented on those. They may be waiting until they

  have the commentsworked out before they submit the application.”36

          427. According to an article in Michigan Live, Busch explained that, “If

  the state hasn’t approved Flint’s use of river water by April 18, Busch said, the city

  would just continue to buy water from Detroit on a non-contract price until Flint

  has state [sic] OK to begin using the river.”37 The article also stated, “[Howard]

  Croft said there will be a series of public forums where residents can ask questions




     35
         City of Flint Water Reliability Study at 26, Rowe Professional Services Company & Potter
  Consulting (Dec. 2013),
  https://www.michigan.gov/documents/snyder/Rowe_2013_Reliablity_Study_comp
  ressed_515343_7.pdf.
      36
         Dominic Adams, State says Flint hasn’t applied for permit to use river as
      drinking water source, Michigan Live (Mar. 28, 2014),
  http://www.mlive.com/news/flint/index.ssf/2014/03/state_says_flint_hasnt_applied
      _1.html.
      37
         Id.
  {00417884.DOCX}00388391.DOCX}
                                               137
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18            PageID.5179     Page 138 of
                                     207


  about the city’s water transition, what that will mean for rates and others.”38

          428. According to the issued permit, the City of Flint submitted its

  application for a permit three days later on March 31, 2014. The application

  proposed various, “[i]mprovements to the City of Flint Lime Sludge Lagoons . . .

  to allow lime sludge form the Flint WTP to be stored during the interim period

  when the plant [would] be treating Flint River water.” The application further

  provided for, “[p]lugging and abandonment of 8” inlet piping; construction of 306

  LF of new inlet piping; installation of bulkhead on existing outlet structure to

  prevent discharge to surface water.” Additionally, the application proposed to

  construct a, “new decant tower structure, 8” gravity sewer, and decant pump

  station” and other changes.

          429. On April 9, 2014—just nine days after the application was submitted

  – the MDEQ issued the permit. It was signed by Defendant Cook who writes in the

  line designated, “Reviewed by,” “Patrick Cook for MFP for Mike Prysby.”

          430. MDEQ’s Public Involvement Handbook provides that, “[p]ublic

  involvement in decision-making and in policy formation is an essential element of

  environmental programs.”39 The Handbook further provides that, “The DEQ is a


     38
       Id.
     39
       Public Involvement Handbook at i, Michigan Department of Environmental Quality (Jan.
  2014), https://www.michigan.gov/documents/deq/deq-oea-caupublicinvolvementhandbook_
  415012_7.pdf.
  {00417884.DOCX}00388391.DOCX}
                                             138
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18     PageID.5180    Page 139 of
                                     207


  regulatory agency. It’s charge of environmental protection is often facilitated

  through the use of permits, which are issued to prevent adverse effects to the

  environment. . . . Many of the DEQ permit programs inform the public about

  pending permit decisions through newspaper legal ads, the DEQ Calendar,

  bulletins, online permit tracking systems, and mailing lists. Often these public

  notices provide a time period (usually a 30 day public comment period) for

  interested persons to send comments to the DEQ on a permit before it is issued or

  denied.”40

           431. When MDEQ issued the April 9th FWTP permit, it not only failed to

  comply with Michigan laws by ignoring the mandatory 45-day notice and

  comment period, it also failed to adhere to its own policies as articulated in the

  Public Involvement Handbook which seek public involvement in decision-making.

  According to MDEQ calendars from that year it does not appear that there was any

  notice of the permit application.

           432. The permit issued by MDEQ would not have fallen under the State

  SDWA’s provision for expedited permits because that provision expressly

  excludes permits “involving water treatment processes, ground or elevated storage

  tanks, chemical feed systems, wells, booster stations, pumps, new proposed water

  works systems subject to a capacity assessment, or projects funded under the state

     40
          Id. at 6.
  {00417884.DOCX}00388391.DOCX}
                                         139
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5181     Page 140 of
                                     207


  drinking water revolving fund established under section 16b of the shared credit

  rating act, 1985 PA 227, MCL 141.1066b.” MCLA              325.1004a(7).The     permit

  application expressly involved several of these matters.

        433. The April 9, 2014 FWTP permit was a construction permit that

  provided for the construction of several different plant components. Many water

  treatment components are not “off the shelf” and instead must be manufactured

  specifically for the plant they’re intended for. Given the scope of work described in

  the April 9, 2014 FWTP permit, completion of the identified projects would likely

  have taken at least 60 days. Regardless, the FWTP began distributing water just 16

  days later.

                3. MDEQ Officials Abdicated Their Responsibility to Enforce
                   Michigan’s Safe Drinking Water Act, the Lead and Copper
                   Rule, and MDEQ Internal Procedures.
        434. As discussed in more detail herein MDEQ officials failed to correctly

  apply LCR sampling protocols as well as the LCR’s rule requiring optimized

  corrosion control.

        435. MDEQ subsequently claimed to have “misinterpreted” the Safe

  Drinking Water Act’s requirements that water systems such as Flint’s include

  optimized corrosion control. But documents from MDEQ’s files belie their lack of

  knowledge. Specifically, on April 21, 2004 then-director of the MDEQ Steven

  Chester wrote the U.S. EPA regarding MDEQ’s obligations under the Lead and
  {00417884.DOCX}00388391.DOCX}
                                          140
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5182    Page 141 of
                                     207


  Copper Rule (LCR) pertaining to schools and day care facilities. In that letter, he

  specifically acknowledged that in “schools and day care centers connected to

  CPWS [community public water systems] serving more than 50,000 residents”

  those “water systems have had to demonstrate and maintain optimal corrosion

  control.” Jim Sygo, then Deputy Director of MDEQ, was copied on the letter and

  continued to work at MDEQ throughout the Flint Water Crisis.

        436. There is also evidence that disputes MDEQ’s claim that it lacked

  knowledge that samples taken to assess compliance with the LCR should be done

  after flushing. As early has 1990, MDEQ documentation states, “Samples should

  be taken from cold water fixtures only. The fixture must not have received prior

  use the day of sampling. Capture the first flow out of the fixture and fill the sample

  container.” (handwritten underlining in the original; this paragraph is also

  surrounded by two handwritten stars).

        437. Unfortunately, these were not the only ways in which MDEQ failed to

  enforce Michigan’s SDWA. For example, the Michigan Safe Drinking Water Act

  required the MDEQ to notify the public if, “a public water supply is found not to

  be in compliance with the state drinking water standards.” MCLA 325.1019(1). As

  recounted above, the first warning signs regarding the safety of Flint having

  switched to the Flint River as its drinking source were spikes in the levels that

  triggered a boil water advisory.
  {00417884.DOCX}00388391.DOCX}
                                           141
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5183    Page 142 of
                                     207


        438. Defendant Prysby admitted in an email to Stephen Busch and Adam

  Rosenthal dated August 19, 2014 that the press release issued by the City

  accompanying the advisory falsely attributed the reason for the boil water advisory

  to an “abnormal test.” Specifically, he wrote, “the statement defers to an ‘abnormal

  test’ due to sampling error over the most recent 48 hours as the trigger for the

  BWA. This is false as the BWA was in effect for over 72 hours at the time of the

  press release and was issued because of the fecal coliform result and the number of

  total coliform results obtained from the affected area between the 12th and the

  14th. Also, while sampling error could be possible…other potential causes (LOP,

  mainbreak, Xconn, improper connects, etc.) should have been discussed in the

  press release.”

        439. Additionally, on March 10, 2015, James Henry of the Genesee County

  Health Department wrote Howard Croft, Mike Prysby, Jerry Ambrose, Mayor

  Walling, and other city and other officials from GCHD regarding the “significant

  increase of confirmed Legionella illnesses relative to previous years” and

  explaining that, “Legionella can be a deadly, waterborne disease that typically

  affects the respiratory system.” He expressly noted that, “[t]he increase of the

  illnesses closely corresponds with the timeframe of the switch to Flint River water.

  The majority of the cases reside or have an association with the City. Also,

  McLaren Hospital identified and mitigated Legionella in their water system. This
  {00417884.DOCX}00388391.DOCX}
                                          142
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5184    Page 143 of
                                     207


  is rather glaring information and it needs to be looked into now . . . .” Importantly,

  he noted that, “In the past, I have requested to meet with the water plant staff and

  MDEQ regarding Legionella concerns. I did not receive a response from the water

  plant staff and MDEQ declined.” (emphasis added).

        440. In response, Stephen Busch acknowledged that, “the change in [water]

  source may have created water quality conditions that could provide additional

  organic nutrient source to support legionella growth,” but deflects blame,

  explaining that, “there is no evidence or confirmation of legionella coming directly

  from the Water Treatment Plant or in the community water supply distribution

  system at this he made no efforts to actually investigate that issue. In this way,

  MDEQ deviated from its response to other assertions of unsafe environmental

  conditions.

        441. No other city or county in Michigan has experienced the total

  disregard MDEQ showed Flint. Indeed, over the last five years, there have been

  dozens of new water projects that MDEQ oversaw. Several of these projects took

  place in cities or counties with known lead pipes. Notably, each of these cities is

  predominately white and in none of these instances did MDEQ turn the other way

  in the face of blatant violations.

                4. The   EPA     Civil   Rights    Office    Found    MDEQ’s
                   Nondiscrimination Procedures Insufficient Under Federal Law
                   and MDEQ’s Prior Notice and Comment Procedures
  {00417884.DOCX}00388391.DOCX}
                                           143
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18              PageID.5185     Page 144 of
                                     207


                    Discriminatory Towards African Americans.
          442. The crisis in Flint is not the first time MDEQ has demonstrated its

  unwillingness to provide African Americans the same level of protection from the

  environmental laws as Michigan’s white citizens. Indeed, Flint is home to more

  hazardous sites than other, affluent and white areas of the State.

          443. Even more relevant, on January 19, 2017, the United States

  Environmental Protection Agency’s (“EPA”) External Civil Rights Compliance

  Office (ECRCO) issued a letter providing its conclusions following an investigation

  into whether the MDEQ had violated Title VI of the Civil Rights Act of 1964, as

  amended, 52 U.S.C. §§ 2000d et seq., (Title VI) and the EPA’s nondiscrimination

  regulations found at 40 C.F.R. Part 7.41

          444. That letter addressed a complaint submitted on December 15, 1992 that

  alleged the MDEQ42 discriminated against the citizens of Flint in relation to granting

  a permit to the Genesee Power Station. In granting the permit, the EPA found, “that

  the preponderance of evidence supports a finding of discriminatory treatment of

  African Americans by MDEQ in the public participation process for the GPS permit




     41
          2017 EPA Civil Rights Letter to MDEQ, Environmental Protection Agency (Jan. 17,
  2017), https://www.epa.gov/sites/production/files/2017-01/documents/finalgenesee- complaint-
  letter-to-director-grether-1-19-2017.pdf.
       42
          Formerly referred to as the Michigan Department of Natural Resources (MDNR)
       and later becoming the MDEQ.
  {00417884.DOCX}00388391.DOCX}
                                              144
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18              PageID.5186   Page 145 of
                                     207


  considered and issued from 1992 to 1994.”43 The letter noted that, “Flint was and

  continues to be predominately African American.” (footnote omitted). Additionally,

  while the EPA explained that during the relevant time period the, “MDEQ had

  written no formalized operating procedures for conducting its meetings or hearings.

          445. [T]here were a series of unwritten standard operating procedures that

  EPA was told existed or that could be discerned from hearing records.” The EPA

  concluded that the MAPCC, “deviated from those standard operating procedures on

  more than one occasion to the detriment of African Americans.”44

          446. Given the deviations, the EPA found that, “[t]he totality of the

  circumstances described above supported by a preponderance of the evidence in the

  EPA’s record would lead a reasonable person to conclude that race discrimination

  was more likely than not the reason why African Americans were treated less

  favorably than non-African Americans during the 1992-1994 public participation for

  the GPS permit.”45

          447. The letter also stated that EPA had, “concerns that MDEQs current

  policies are insufficient to address the potential for discrimination given the

  deficiencies in MDEQ’s public participation program.”46


     43
        2017 EPA Civil Rights Letter to MDEQ, supra note 19, at 3.
     44
         Id. at 16.
     45
         Id. at 17.
     46
         Id. at 3.
  {00417884.DOCX}00388391.DOCX}
                                              145
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5187    Page 146 of
                                     207


          448. More specifically, the “EPA determined that MDEQ had not been in

  compliance with its longstanding obligation to establish procedural safeguards

  required by EPA’s regulations implementing the federal non-discrimination statutes.

  For almost 30 years, MDEQ failed to provide the foundational nondiscriminatory

  program as required by non-discrimination regulations to: provide a continuing

  notice of non-discrimination; adopt grievance procedures that assure the prompt and

  fair resolution of complaints alleging violations of the non-discrimination statutes

  and EPA’s implementing regulations, and designate at least one person to coordinate

  its efforts to comply with its obligations under the federal non-discrimination

  statutes and EPA’s implementing regulations.”47

          449. In July 2014 the EPA informed MDEQ that it was not in compliance

  with the EPA’s requirement that it have in place a non-discrimination policy; the

  EPA followed up with MDEQ again on this issue in a phone call on August 20, 2015

  during which it informed MDEQ regarding how to remedy the agency’s nearly 30

  years of non-compliance. On November 6, 2015, MDEQ provided EPA with a copy

  of its October 28, 2015 “Policy and Procedure Number: 09-024, Subject: Non

  Discrimination in Programs Receiving Federal Assistance from the U.S.

  Environmental Protection Agency.” That policy was signed by then-Director of the

  MDEQ, Dan Wyant.

     47
          Id.
  {00417884.DOCX}00388391.DOCX}
                                          146
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18             PageID.5188      Page 147 of
                                     207


          450. On December 3, 2015, the EPA informed MDEQ that its policy was

  still insufficient in several respects outlined in the table below. Critically, however,

  despite having been informed of these deficiencies nearly three years ago by the

  EPA, MDEQ has taken no steps to remedy these deficiencies and the same defective

  policy remains in place.


          EPA’s Identified Deficiencies in            Current Status of MDEQ’s
          MDEQ’s Nondiscrimination Policy             Nondiscrimination Policy (October
          (Jan. 2017)                                 2018)48
          Does not list the Federal                   Same.
          nondiscrimination statutes to inform
          people about the statutes that protect
          them and on what bases complaints
          may be filed through MDEQ’s
          grievance procedure.
          The notice is not prominently               The nondiscrimination policy is
          displayed on MDEQ’s home page.              nearly impossible to find – one has to
                                                      click on the “DEQ policies” in the
                                                      bottom, right-hand corner of
                                                      MDEQ’s homepage and then click on
                                                      the first “Department” link in the list
                                                      of DEQ policies and procedures
                                                      (there are two) and then read through
                                                      the policies to find the
                                                      nondiscrimination policy.
          Searching MDEQ’s website for                Same.
          “race,” “title VI,” “discrimination,”
          and “disability” does not lead to the
          notice.

     48
         Nondiscrimination in Programs Receiving Federal Assistance from the U.S. Environmental
  Protection Agency, Michigan Department of Environmental Quality (Oct. 28. 2015),
  https://www.michigan.gov/documents/deq/deq-Final-_DEQ-_Procedure_09-024_10-28-
  15_505494_7.pdf.
  {00417884.DOCX}00388391.DOCX}
                                              147
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5189   Page 148 of
                                     207



        The Notice is in English only with a      Same.
        note informing those with limited
        English proficiency that they can
        requires the notice in other languages.
        While the notice states that MDEQ         Same. Their home page has a link for
        will accommodate those with               “ADA” but this only links users to
        impaired vision or hearing, there is no   Michigan’s general disability
        evidence on MDEQ’s website that           resources center – there is no
        those services are available or how to    information about how those with
        access them.                              impaired vision or hearing could
                                                  access MDEQ services.
        The Notice provides that the              Same.
        Nondiscrimination Compliance
        Coordinator was responsible for
        coordinating MDEQ’s compliance
        with federal nondiscrimination
        statutes and EPA’s implementing
        regulations but does not identify this
        person
        The  grievance
                by name.procedure fails to        Same.
        identify the type of discrimination
        prohibited or the applicable Federal
        nondiscrimination statutes.



        The policy fails to contain assurances    Same.
        that retaliation is prohibited and that
        claims of retaliation will be handled
        promptly.




  {00417884.DOCX}00388391.DOCX}
                                          148
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18    PageID.5190    Page 149 of
                                     207



        The policy fails to provide for        Same.
        periodic assessments of the efficacy
        of MDEQ’s effort to maintain
        compliance with federal
        nondiscrimination statutes.


        The policy fails to provide for        Same.
        conduct reviews of formal or
        informal discrimination complaints
        filed with the MDEQ to identify and
        address any patterns or systemic
        problems.

        The policy fails to provide for      Same.
        appropriate training for persons
        involved in informal resolution of
        discrimination complaints filed with
        DEQ under federal nondiscrimination
        statutes.

        451. The EPA concluded that at the time of issuing the letter in 2017, “EPA

  ha[d] significant concerns about MDEQ’s current public participation program and

  whether MDEQ can ensure that discriminatory treatment would not occur today.

  Similarly, EPA . . . is deeply concerned that MDEQ does not take seriously its

  responsibility to implement a properly functioning non-discrimination program as

  required under EPA regulations.”

        452. Those concerns are well-founded. Despite years having passed since

  the EPA issued its initial set of concerns regarding MDEQ’s nondiscrimination

  policy and MDEQ failing to take any steps to remedy those concerns, in regard to

  {00417884.DOCX}00388391.DOCX}
                                        149
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5191    Page 150 of
                                     207


  the Flint Water Crisis, MDEQ flagrantly ignored Michigan law as well as its own

  internal procedures to the detriment of Flint’s predominantly Black/African

  American citizens. With regard to the Flint Water crisis, the EPA stated that it has,

  “informed MDEQ that it will conduct an investigation into MDEQ’s procedures for

  public notification and involvement as well as compliance with its non-

  discrimination requirements.” To date, nothing has been made public as to the

  results of that investigation, however the minority populations in Flint continue to

  suffer as a result of MDEQ’s failure to abide by and enforce Michigan’s

  environmental laws and regulations as well as federal nondiscrimination statutes.

               5. The    EPA     Civil  Rights    Office    Found    MDEQ’s
                  Nondiscrimination Procedures Insufficient Under Federal Law
                  and MDEQ’s Prior Notice and Comment Procedures
                  Discriminatory Towards African Americans.
        453. Governor Snyder’s response to the public health crisis in Flint

  unnecessarily prolonged the crisis, depriving Flint of key state resources that could

  have hastened efforts to provide Flint with safe water.

        454. While the sheer number of individuals in Governor Snyder’s

  administration with knowledge of the lead levels in Flint suggests that the Governor

  became aware of this crisis far earlier than he has admitted, by his own admission

  he learned “On October 1st, 2015 . . . that our state experts were wrong. Flint’s

  water had dangerous levels of lead. On that day, I took immediate action. First, we

  {00417884.DOCX}00388391.DOCX}
                                          150
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18                PageID.5192      Page 151 of
                                     207


  quickly reconnected to the Detroit water supply to begin sealing the damages pipes.

  Second, I ordered the immediate distribution of water filters and extensive blood

  level testing in schools and homes to identify those at the highest risk so they

  received healthcare, nutrition and additional support.”

          455. Thus, even if Governor Snyder is to be believed that he did not learn

  about the heightened lead levels until October 15, 2015, he still waited months to

  impose a State of Emergency in Flint – a declaration that would provide key

  resources to the residents of Flint.

          456. Critically, Governor Snyder did not demonstrate this type of delay in

  recognizing and responding to various emergencies in other cities and counties

  where the population was predominately white:49


      Declaratio Date of        Date          Time         Cause         Location
                                                                                Demographics
      n          Emerge         Emergenc      from                              (Census
                                              Emerge
                 ncy            y             ncy to                            Bureau -
                 Declarat       Noted in      Govern                            2017 est.)
      State of   ion
                 5/14/201       News
                                5/3/2012      or's
                                              10-11        Flooding Genesee     75.4% White;
      Emergency 2                             Declara                           20.3%
                                to            tion
                                              days                  County      African
                                5/4/2012                                        American
      State of   5/25/201       5/21/2012     4 days       Wildfire Luce        79.1% White;
      Disaster   2                                                  County      11.7%
                                                                                African
                                                                                American
      State of      5/25/201 5/21/2012 4 days              Wildfire Schoolcraft 86.3%
      Disaster      2                                               County      White; 0.5%
                                                                                African
                                                                                American

     49
         Governor Snyder also declared a “State of Emergency” for Detroit during his tenure as
  Governor. Because that declaration related to Detroit’s financial status—rather than some type of
  disaster—and because it was in response to an “emergency” that evolved over a long period of
  time, it is not included in the current chart.
  {00417884.DOCX}00388391.DOCX}
                                                151
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18   PageID.5193   Page 152 of
                                     207


     State of  5/9/2013 4/12/2013 14-27        Flooding Kent      82.5% White;
     Disaster           to        days                  County    10.5%
                        4/25/2013                                 African
                                                                  American
     State of  8/13/201 8/11/2014 2 days       Flooding Wayne     54.6% White;
     Emergency 4                                        County    39.0%
                                                                  African
                                                                  American
     State of    8/13/201 8/11/2014 2 days     Flooding Oakland   75.7% White;
     Emergency                                                    14.2%
                 4                                      County    African
                                                                  American
     State of    8/13/201 8/11/2014 2 days     Flooding Washtenaw 74.2% White;
     Emergency   4                                      County    12.4%
                                                                  African
                                                                  American
     State of    1/5/2016 Gov.       3 months Water     Genesee   Declaration
     Emergency            Snyder     10 days - Contamin County    declared for
                          testified  more                         entire
                          he knew    than 6    ation              County; toxic
                          as of Oct. months                       water
                          1, 2015;             Sewer              supplied
                                                                  81.4%
     State of
     Emergency
                 1/6/2017 12/24/2016
                          news       13 days Line       Macomb
                                                        County    only
                                                                  12.0%toWhite;
                                                                          the
                          articles             Collaps            City of Flint
                                                                  African
                          discussed            e;                 54.3%
                                                                  American
     State of    6/26/201 lead
                          Flint
                                in
                          6/23/2017  3 days    Sinkhol Isabella
                                               Flooding           African
                                                                  88.2%
                                                                  American;
     Emergency   7                             e        County    White;  2.8%
                          water                                   59.6%
                                                                  African
                          for many                                Minority/Non
                                                                  American
     State of             months
                 3/13/201 2/19/2018  18-22     Flooding Allegan   -White;
                                                                  95.0%
                 8        before
                          to         days               County    40.4%
                                                                  White; White
                                                                          1.5%
     Disaster             that date.                              African
                          2/23/2018                               American
     State of    3/13/201 2/19/2018 18-22      Flooding Arenac    96.5%
     Disaster    8        to         days               County    White; 0.4%
                          2/23/2018                               African
     State of    3/13/201 2/19/2018 18-22      Flooding Barry     97.0%
                                                                  American
     Disaster    8        to         days               County    White; 0.6%
                          2/23/2018                               African
                                                                  American
     State of    3/13/201 2/19/2018 18-22      Flooding Berrien   79.7% White;
     Disaster    8        to         days               County    15.1%
                                                                  African
                          2/23/2018                               American
     State of    3/13/201 2/19/2018 18-22      Flooding Cass      89.5%
     Disaster    8        to         days               County    White; 5.3%
                          2/23/2018                               African
                                                                  American
     State of    3/13/201 2/19/2018 18-22      Flooding Clare     96.5%
     Disaster    8        to         days               County    White; 0.7%
                          2/23/2018                               African
                                                                  American
     State of    3/13/201 2/19/2018 18-22      Flooding Eaton     87.6%
     Disaster                                                     White; 7.0%
                 8        to         days               County    African
                          2/23/2018                               American


  {00417884.DOCX}00388391.DOCX}
                                      152
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18   PageID.5194   Page 153 of
                                     207


     State of    3/13/201 2/19/2018 18-22      Flooding Ingham     76.1% White;
     Disaster    8        to        days                County     12.1%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Ionia      92.5%
     Disaster    8        to        days                County     White; 4.8%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Kalamazoo 81.5% White;
     Disaster    8        to        days                County     11.7%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Kent       82.5% White;
     Disaster    8        to        days                County     10.5%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Mecosta    93.1%
     Disaster    8        to        days                County     White; 2.9%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Newaygo 95.8%
     Disaster                                           County     White; 1.2%
                 8        to        days                           African
                          2/23/2018                                American
     State of    3/13/201 2/19/2018 18-22      Flooding Ogemaw 96.5%
     Disaster    8        to        days                County     White; 0.4%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Oscoda     96.8%
     Disaster    8        to        days                County     White; 0.4%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding Ottawa     92.6%
     Disaster    8        to        days                County     White; 1.8%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding St. Joseph 93.6%
     Disaster    8        to        days                County     White; 2.7%
                          2/23/2018                                African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding City of    68.3% White;
     Disaster    8        to        days                Grand      19.7%
                          2/23/2018                     Rapids     African
                                                                   American
     State of    3/13/201 2/19/2018 18-22      Flooding City of    61.2% White;
     Disaster                                                      21.7%
                 8        to        days                Lansing    African
                          2/23/2018                                American
     State of    6/18/201 6/17/2018 1 day      Flooding Houghton 93.6%
     Disaster    8                                      County     White; 0.9%
                                                                   African
                                                                   American
     State of    6/18/201 6/17/2018 1 day      Flooding Menominee 94.4%
     Disaster    8                                      County     White; 0.7%
                                                                   African
                                                                   American

  {00417884.DOCX}00388391.DOCX}
                                      153
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5195    Page 154 of
                                     207


     State of     7/25/201 7/12/2018 1 day          Flooding Houghton  93.6%
     Disaster     8                                          County    White; 0.9%
                                                                       African
                                                                       American
     State of  7/29/201 7/26/2016 3 days            Water    Kalamazoo 81.5% White;
     Emergency 8                                    Contamin County    11.7%
                                                    ation              African
                                                                       American


        457. The most analogous crisis involves the July 2018 declaration of

  emergency by Lt. Gov. Brian Calley (at Governor Snyder’s request because Snyder

  was out of the State) for Kalamazoo County due to health and safety concerns related

  to per- and polyfluoralkyl (PFAs) contamination in the drinking water for

  Kalamazoo County. According to Lt. Gov. Calley, declaring a state of emergency

  was important because, “[t]his declaration will allow the state to supply additional

  resources to help with response efforts and ensure the health and safety of residents

  in Parchment and Cooper Township.” Indeed, by declaring a state of emergency,

  many state resources become available and the Michigan State Police, Emergency

  management and Homeland Security Division is authorized to coordinate state relief

  efforts. Critically, the declaration was made exactly three days after test results

  revealed unacceptable levels of PFAs.

        458. In contrast, the State of Michigan affirmatively lied to Flint residents

  for months, denying and dismissing their fears regarding the water quality. Indeed,

  even after the Governor’s office acknowledged that Flint’s water was dangerous,

  their talking points contained several knowing lies including:
  {00417884.DOCX}00388391.DOCX}
                                          154
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5196    Page 155 of
                                     207


                 • The falsely state that Flint used lime as a corrosion
                   control and that “Flint was within federal protocols
                   when it chose to use lime, and this is consistent with
                   what every other community was required to do.” In
                   truth, MDEQ and other State officials were aware by
                   this point that Flint’s lack of optimized corrosion
                   control was in violation of federal and state law.
                   Indeed the very talking points that suggest that lime
                   softening is sufficient includes the statement that,
                   “[o]perators of large systems are required to implement
                   corrosion control measures, and Flint is doing that on a
                   very abbreviated schedule” – a clear recognition that
                   (a) corrosion control was necessary and (b) Flint did
                   not have corrosion control measures at the time.

                 • The talking points continued to falsely assert that Flint,
                   “system [was] in compliance with federal lead and
                   copper rules, based on testing.”

                 • The talking points misleadingly assert that, “[t]he
                   state was opposed to Flint leaving DWSD – not
                   because of concerns about water quality, but because
                   at the time the city was working through its bankruptcy
                   and the state felt the move would incur more expenses
                   for both cities. Flint made the case it could save
                   money in the period that KWA was constructing its
                   pipe, and the state leaders – including the Emergency
                   Financial Manager – eventually granted the city its
                   request.” In truth, Emergency Manager Kurtz
                   advocated for joining the KWA which State officials,
                   including Defendant Dillon, affirmatively signed off
                   on.

        459. The Governor’s own task force concluded that, “[n]either the

  Governor nor the Governor’s office took steps to reverse poor decisions by MDEQ

  and state-appointed emergency managers until October 2015, in spite of mounting

  {00417884.DOCX}00388391.DOCX}
                                         155
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18           PageID.5197     Page 156 of
                                     207


  problems and suggestions to do so by senior staff members in the Governor’s office,

  in part because of continued reassurances from MDEQ that the water was safe.”

  (emphasis added).50

          460. The Flint Water Advisory Task force concluded that, “The suggestion

  made by members of the Governor’s executive staff in October 2014 to switch back

  to DWSD should have resulted, at a minimum, in a full and comprehensive review

  of the water situation in Flint, similar to that which accompanied the earlier decision

  to switch to KWA. It was disregarded, however, because of cost considerations and

  repeated assurances that the water was safe.”51

                6. Internal Correspondence From MDEQ, the City of Flint, and
                   Senior Officials in the Governor’s Office Evidence a
                   Callousness Toward Flint’s Citizens.
          461. Thus far, the only documents provided in this litigation have been those

  selected for distribution by defendants. However, even this incomplete production

  paints a troubling picture of government officials callously dismissing the desperate

  pleas of Flint citizens. Some of the correspondence produced contains racially

  charged language while other documents bluntly explain how Flint’s concerns were

  easily dismissed as simply the product of “old time negative racial experiences.”


     50
         Flint Water Advisory Task Force Final Report at 1, Flint Water Advisory Task Force
  (Mar. 2016),
  https://www.michigan.gov/documents/snyder/FWATF_FINAL_REPORT_21March2016_51780
  5_7.pdf.
      51
          Id. at 7.
  {00417884.DOCX}00388391.DOCX}
                                            156
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5198    Page 157 of
                                     207


        462. In one example of such racially charged language, EM Mike Brown

  emailed Gerald Ambrose with a draft memorandum he intended to send to Governor

  Snyder regarding his administration. He wrote, “In my opinion, the group making

  the noise about civil unrest, violence, MSP shootings and an EM, are the naysayers

  in the community. Too many of them have their handout and their voices raised but

  do very little to contribute to solutions in Flint.” EM Brown explained, “I have

  offered them many ways to contribute to improving conditions for Flint citizens

  since I became Emergency manager. I have not offered them money, or simply

  caved into their demands. This type of submission to their demands has helped

  create an unhealthy culture in Flint. Past administrations have bowed to the demands

  of this group. It is part of the reason Flint has been placed in receivership twice in

  the past decade.”

        463. EM Brown attempted to dismiss any improper motives for his attitude

  toward the citizens of Flint by explaining that, “I have spent 35 years in Flint. My

  credibility permeates every sector of the community. I grew up on the North end in

  one of the few integrated Flint neighborhoods.” But then he continued his tirade

  against Flint’s “culture” explaining how he had, “challenged the culture at city hall

  since we arrived. It is difficult to understand that culture unless you are there

  everyday confronting it. My team has challenged that culture on a daily basis. It is

  an entitlement mentality. It is a mentality that goes beyond city hall. There are
  {00417884.DOCX}00388391.DOCX}
                                           157
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5199     Page 158 of
                                     207


  individuals and groups in the community who simply expect certain things from city

  hall. If they don’t get ‘their perceived share’ of the pie, they scream to anyone who

  will listen.”

         464. In response, Jerry Ambrose encouraged EM Brown, stating that his

  memo is a “great start.” He agreed with EM Brown’s assessment, stating that EM

  Brown had, “also taken great pains to develop Flint based emerging leaders who are

  NOT from the same mold as the old leaders. While this approach has meant that

  many things have taken longer to achieve than it might otherwise take, it has been

  with the realization that CHANGING THE CULTURE OF CITY HALL IS

  IMPERATIVE IF HISTORY IS NOT TO REPEAT ITSELF. Turn Flint back to the

  same old groups without change and history WILL repeat itself” (capitalization in

  original).

         465. In March of 2015, as concerns regarding lead in the water grew,

  Arlington Dumas wrote an email to Mayor Walling and several news outlets and city

  officials stating that, “the water is dangerous to our health! GM will not use the

  water at its Engine Plant in Flint to wash engines parts! We need your help to guide

  us to the profession people that know about ‘Bad Drinking Water and Environmental

  Racism’ I truly believe it’s ‘Environmental Racism’ at its worst or I should say best!

  . . . I have challenged our elected officials to step up to the plate and fix this water

  problem!”
  {00417884.DOCX}00388391.DOCX}
                                            158
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5200     Page 159 of
                                     207


        466. Mayor Walling forwarded the message to additional Flint officials

  including then EM Ambrose whose response to the charge of environmental racism

  and seriously dangerous water conditions was to forward the message to the City’s

  outside public relations firm stating simply, “Welcome to Monday.”

        467. Having failed to get the MDEQ, City, or State to take their concerns

  regarding Flint’s water safety issues seriously, in early April 2015, a group of

  Concerned Pastors from the City of Flint warned they might have to seek judicial

  intervention. Once again, government officials’ response to the City’s desperate

  pleas for help are callously dismissed. Indeed, Governor Snyder’s Chief of Staff

  wrote simply, “[w]hy not, we haven’t anything else to do except spend our time

  chasing our tail. This issue isn’t going to go away until we do some serious comms

  work in the city.”

        468. Instead of using State resources to provide Flint safe drinking water,

  Mr. Muchmore instead urged senior treasury officials, “[w]e need to up our comms

  efforts in Flint area. How would we ever afford this now?” In response, Harvey

  Hollins suggested that the City use its scant resources not to investigate the safety of

  the drinking water or provide bottled water to the people of Flint, but rather to hire

  “a good firm for several months to help weather this.”

        469. Meanwhile,       MDEQ employees were actively and knowingly

  concealing the extent of the problem. In response to an email from EPA Program
  {00417884.DOCX}00388391.DOCX}
                                            159
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5201     Page 160 of
                                     207


  Manager Jennifer Crooks on May 7, 2015 reiterating serious concerns regarding lead

  poisoning in Flint, Mike Prysby wrote to Adam Rosenthal, “[j]ust a heads up. . . .

  EPA Region V is really delving into the Flint lead issue…..only thing is…..there

  isn’t an issue…..yet[.]”

        470. On July 22, 2015, Dennis Muchmore wrote Dan Wyant of the MDEQ,

  “I’m frustrated by the water issue in Flint. I really don’t think people are getting the

  benefit of the doubt. Now they are concerned and rightfully so about the lead level

  studies they are receiving from the DEQ samples. . . . These folks are scared and

  worried about the health impacts and they are basically getting blown off by us (as

  a state, we’re just not sympathizing with their plight).” That same day, it appears

  that Flint’s water system and shift to the KWA was placed on the Governor’s

  calendar for a meeting with senior staff.

        471. In response, Defendant Wyant forwarded the message to Brad Wurfel

  and several other MDEQ employees. Wurfel’s response demonstrates a total lack

  of concern for the people of Flint. First, he suggested that those citizens with lead

  poisoning deserve what they got because, “[w]e aren’t talking about lead in the water

  supply here. We are talking about people with lead in their premise plumbing . . . .”

  He then continued, “[w]hat of the folks who test high? The city contacts them to let

  them know they have elevated levels and should get a plumber to check and replace

  their lead transmission hardware.” He ended his rant by attacking one of the entities
  {00417884.DOCX}00388391.DOCX}
                                              160
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18            PageID.5202     Page 161 of
                                     207


  that tried to bring this tragedy to light, stating, “[t]he ACLU’s fear campaign on this

  issue is an embarrassment.”

        472. Eventually, MDEQ did respond to Muchmore’s request for

  information, falsely stating that, “[b]y the tenants of the federal statute, the city is in

  compliance for lead and copper” but admitting as early as July 24, 2015 that, “they

  have not optimized their water treatment (for the most part, this means adding

  phosphates to minimize the degree that the water Ph mobilizes lead and copper in

  people’s home plumbing).” Mr. Muchmore also emailed Wayne Workman of

  treasury, acknowledging that, “The people there [in Flint] just seem to be getting a

  raw deal from the city particularly in terms of the information they are getting.”

        473. In early August 2015, Dennis Muchmore met with various leaders

  from Flint regarding issues with the water quality. Following the meeting, Mr.

  Muchmore emailed Harvey Hollins and Stacie Clayton—senior officials within the

  Governor’s office, dismissing Flint’s concerns with the water’s safety. He wrote,

  “We can’t do too many more of these. The three activists in the room just want to

  be right, they don’t want answers. No matter what we say they’ll always want

  something else to be the answer.” He then dismissed these concerns, stating that one

  of the women who tended to “lecture[]” just expressing, “some of the old time

  negative racial experiences she’s had.” But these leaders’ concerns were not just a

  product of their “old time negative racial experiences”—as we now know, their
  {00417884.DOCX}00388391.DOCX}
                                             161
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5203    Page 162 of
                                     207


  concerns were entirely valid.

         474. In response, Harvey Hollins wrote, “I agree. It’s hard to get to yes or

  satisfaction with certain types of community advocates because no matter what you

  do, they will always grind an ax on something.” He then stated, “I agree, I think one

  more meeting with the pastors and maybe the professor from kettering (who I think

  is reasonable) to put closure on the outstanding questions is warranted. The other

  women who were there to argue for the sake of arguing should not be apart [sic] of

  that meeting.”

         475. As described above, Flint issued a Lead Advisory Release on

  September 26, 2015. Dennis Muchmore forwarded that release to Governor Snyder

  (once again, apparently at his personal email address given that part of the address

  is redacted as, “PPI”) and several other high-ranking officials in the Governor’s

  office. Despite the mounting evidence of a serious problem, Muchmore continued

  to dismiss Flint’s concerns, lamenting that, “[n]ow we have the anti-everything

  group turning to the lead content . . . .” He wrote, “some of the Flint people respond

  by looking for someone to blame instead of working to reduce anxiety.” But the

  people of Flint had every reason to want to get to the bottom of who was responsible

  for the situation.

                7. MDEQ Officials Rewarded for Failing to Protect Citizens of
                   Flint from Dangerous Drinking Water

  {00417884.DOCX}00388391.DOCX}
                                           162
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5204    Page 163 of
                                     207


        476. Two days before the Governor finally acknowledged the existence of

  lead poisoning in a press conference, Richard Benzie, the Chief of the Field

  Operations Section of the Office of Drinking Water and Municipal Assistance of the

  MDEQ emailed Defendants Busch, Prysby, Rosenthal, Shekter-Smith, and Cook, as

  well as a few other MDEQ employees, about how to further mislead Flint residents

  who called regarding concerns about their drinking water. Benzie emphasized the

  importance of keeping their “message” consistent and provided that callers be

  informed that, “the drinking water distributed to city customers currently meets all

  drinking water standards and is considered safe. However, there is no safe level for

  lead.” But at this point MDEQ – including specifically the Defendants who received

  this email – was keenly aware that its failure to have optimized corrosion control

  qualified as noncompliance with federal and state drinking water requirements.

        477. Despite MDEQ’s total failure to adhere to, and enforce, its own policies

  and procedures as well as State and Federal environmental laws, Benzie then stated,

  “I also want to thank you for the effort you have made to respond to this issue. It is

  noticed and appreciated. In recognition of your performance, I have arranged for

  you to receive a 2 percent merit increase starting tomorrow.” (emphasis added).

  This likely amounted to more than $1000 per employee, per year of taxpayer dollars

  for allowing tragedy to unfold upon the people of Flint, staying quiet about the events

  that caused that tragedy, or both.
  {00417884.DOCX}00388391.DOCX}
                                           163
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5205    Page 164 of
                                     207


        478. Were there any doubt that the actions of the MDEQ Defendants

  reflected a culture within MDEQ that not only tolerated but rewarded conduct that

  negatively impacted African Americans, MDEQ’s decision to reward several of the

  individuals who played key roles in causing this crisis – many of whom are currently

  facing criminal charges – dispels those doubts.

              8. MDEQ’s and Governor Snyder’s Deviation from Prior
                 Practice and Existing Law Disproportionately Injured African
                 Americans in Flint
        479. MDEQ’s flagrant violation of Michigan and Federal law with regard to

  its issuance of the ACO, approval of the FWTP construction permit, noncompliance

  with Michigan SDWA notice requirements, refusal to implement nondiscrimination

  policies, refusal to require Flint to utilize corrosion control, noncompliance with

  LCR sampling requirements, refusal to coordinate with other departments to

  investigate the Legionnaires outbreak, and subsequent cover-up of the crisis

  disproportionately impacted African Americans.

        480. Leading scholars agree that race played a critical role in the events that

  caused the Flint Water Crisis. For example, Robert D. Bullard, Dean of the School

  of Public Affairs at Texas Southern University and a pioneering scholar in the field

  of environmental justice explained, “What happened in Flint is a blatant example of

  environmental injustice. The more information comes out, the clearer it is that this

  community was not treated according to the usual protocols. It was almost as if
  {00417884.DOCX}00388391.DOCX}
                                          164
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18              PageID.5206      Page 165 of
                                     207


  regulators didn’t believe them and thought their health wasn’t important. In studying

  the history of environmental justice, you see over and over that it generally takes

  longer for poor communities to be heard when they make complaints. Government

  officials received complaints in April 2014 expressing that something was wrong

  with the water in Flint. If regulators at the Michigan Department of Environmental

  Quality had had to drink that water, or serve it to their children, their response would

  have been different.”52

          481. Moreover, the Commission concluded, “Environmental Justice requires

  that all people and communities receive the equal protection of environmental and

  public health laws, and should have an equal and meaningful voice in decisions

  related to their environment. . . . The people of Flint did not enjoy the equal

  protection of environmental or public health laws, nor did they have a meaningful

  voice in the decisions leading up to the Flint Water Crisis. Many argue they had no

  voice.” (emphasis in original)53 As described above, the people of Flint were

  deprived of an opportunity to have a voice in this process when MDEQ issued a

  permit for the FWTP without observing the statutorily required 45-day notice and

  comment period.


     52
         Flint’s Water Crisis Is A Blatant Example Of Environmental Injustice, IFLScience,
  https://www.iflscience.com/environment/flint-s-water-crisis-blatantexample- environmental-
  injustice/.
      53
         Michigan Civil Rights Commission, supra note 6, at 4.
  {00417884.DOCX}00388391.DOCX}
                                               165
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18               PageID.5207   Page 166 of
                                     207


          482.     Most definitively, the Report provides, “The Commission believes

  we have answered our initial question, ‘was race a factor in the Flint Water Crisis?’

  Our answer is an unreserved and undeniable -- ‘yes’.”54

          483.     Similarly, the Flint Water Advisory Task Force found that, “Flint

  residents, who are majority Black or African American and among the most

  impoverished of any metropolitan area in the United States, did not enjoy the same

  degree of protection from environmental and health hazards as that provided to other

  communities. Moreover, by virtue of their being subject to emergency management,

  Flint residents were not provided equal access to, and meaningful involvement in,

  the government decision-making process.”55

          484.     The task force further found that “MDEQ, specifically its Office of

  Drinking Water and Municipal Assistance (ODWMA), suffers from cultural

  shortcomings that prevent it from adequately serving and protecting the public health

  of Michigan residents.”56

          485.     Regardless of Defendants’ motivations in entirely failing to adhere

  to and enforce state and federal environmental laws, no rational basis exists for

  issuing a fraudulent ACO allowing Flint to borrow funds, issuing a construction

  permit under the Michigan Safe Drinking Water Act without observing the

     54
         Id. at 6.
     55
        Flint Water Advisory Task Force Final Report, supra note 28, at 54.
     56
        Id. at 6.
  {00417884.DOCX}00388391.DOCX}
                                               166
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5208    Page 167 of
                                     207


  mandatory 45- day notice and comment period, failing enforce sampling protocols

  and optimized corrosion control requirements mandated by state and federal law,

  and refusing to implement a nondiscrimination policy that informs persons of color

  of their rights and provides them with a viable basis for raising complaints related

  to discrimination. These laws, regulations, and policies exist for a reason: to

  prevent exactly the type of crisis that unfolded in Flint and provide some basis of

  protection for historically disempowered minorities. The MDEQ Defendants’

  blatant disregard for enforcing these laws to protect the predominantly African

  American and poor citizens of Flint deprived them of their right to equal protection

  of the law.

          486.    Likewise, no rational basis exists that justifies Governor Snyder’s

  refusal to issue a declaration of emergency for at least three months after he admits

  having become aware of the crisis unfolding in Flint (and likely much longer) in

  light of his prompt response to emergencies in affluent, predominantly white cities

  and counties throughout Michigan. This refusal denied Flint citizens access to key

  resources, unnecessarily prolonging their exposure to toxic chemicals including

  lead.



           COUNT I: 42 U.S.C. § 1983 – FOURTEENTH AMENDMENT
          SUBSTANTIVE DUE PROCESS – STATE CREATED DANGER
                     GOVERNMENTAL DEFENDANTS
  {00417884.DOCX}00388391.DOCX}
                                          167
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5209    Page 168 of
                                     207




        487. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        488. Plaintiffs have a clearly established right under the substantive due

  process clause of the Fourteenth Amendment to the United States Constitution to

  be protected from risks, dangers, dangerous situations, or being made more vul-

  nerable to increased risk of harms, affirmatively created and/or caused by persons

  acting under color of state law.

        489. Defendants, while acting under color of state law, affirmatively creat-

  ed or exacerbated the dangers and dangerous situations to which Plaintiffs were

  exposed, making them more vulnerable to said dangers, and these Defendants did

  so with an extreme degree of culpability.

        490. Defendants, while acting under color of state law, affirmatively con-

  tinued, increased and perpetuated the dangers, risks of harm and dangerous situa-

  tions creating the public health crisis, when they deliberately and affirmatively de-

  nied, lied about, covered up, deceived, discredited and ignored said known dangers

  and risks of harm to which they exposed Plaintiffs making them more vulnerable to

  said dangers.

        491. Defendants were aware that their conduct could result in the depriva-

  tion of Plaintiffs’ due process rights to be protected from the dangers, dangerous

  {00417884.DOCX}00388391.DOCX}
                                          168
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5210     Page 169 of
                                     207


  situations, or being made more vulnerable to the dangers affirmatively created and

  perpetuated by them.

         492. This conduct was reckless, deliberately indifferent and/or so outra-

  geous as to shock the conscience, such that it was culpable in the extreme, insofar

  as these Defendants knew of and disregarded the substantial risk of serious harm to

  Plaintiffs.

         493. The dangers and risks of harm were discreet and special to Plaintiffs,

  as Flint water users and property owners in particular, and not risks affecting the

  public at large.

         494. The dangers and risks of harm to Plaintiffs from the ongoing exposure

  to the water toxins which were created and perpetuated by Defendants, were so

  extreme as to be equivalent to private acts of violence visited upon them.

         495. These actions of Defendants constituted affirmative acts that caused

  and/or substantially increased the risks of physical, emotional and economic harm

  to Plaintiffs.

         496. As a direct and proximate result of the unconstitutional acts of De-

  fendants as alleged in this Master Complaint, Plaintiffs suffered violations of their

  fundamental rights to bodily integrity, property and liberty interests, including, but

  not limited to:


  {00417884.DOCX}00388391.DOCX}
                                           169
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5211     Page 170 of
                                     207


               a.     Serious and in some cases life threatening and irreversible bodi-
                      ly injury;
               b.     Substantial economic losses from medical expenses, lost wages,
                      lost income, lost business profits, reduced property values,
                      among others;

               c.     Pain and suffering;

               d.     Embarrassment, outrage, mental anguish, fear and mortifica-
                      tion, and stress related physical symptoms.


        497. Plaintiffs have further suffered property damage to their homes and/or

  places of business in the form of lost property values and lost business profits.

        498. The conduct of Defendants was reckless and outrageous, entitling

  Plaintiffs to an award of punitive damages, as well as costs and reasonable attorney

  fees, pursuant to 42 U.S.C. §1988.

          COUNT II: 42 U.S.C. § 1983 – FOURTEENTH AMENDMENT
           SUBSTANTIVE DUE PROCESS – BODILY INTEGRITY
                     GOVERNMENTAL DEFENDANTS

        499. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        500. Plaintiffs have a clearly established fundamental right under the sub-

  stantive due process clause of the Fourteenth Amendment to the United States

  Constitution to bodily integrity.

        501. The conduct of Defendants, all while acting under color of law, en-


  {00417884.DOCX}00388391.DOCX}
                                            170
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5212   Page 171 of
                                     207


  dangered and/or threatened Plaintiffs’ fundamental liberty interest to bodily integ-

  rity as guaranteed by the Due Process Clause of the Fourteenth Amendment to the

  United States Constitution.

        502. Defendants were aware that their conduct could result in the depriva-

  tion of Plaintiffs’ fundamental due process rights to bodily integrity.

        503. Defendants deliberately and knowingly breached the constitutionally

  protected bodily integrity of Plaintiffs by creating and perpetuating the ongoing

  exposure to contaminated water, with deliberate indifference to the known risks of

  harm which said exposure would, and did, cause to Plaintiffs.

        504. Defendants had the opportunity to reflect and deliberate before they

  acted and/or failed to act.

        505. As a direct and proximate result of the unconstitutional acts of De-

  fendants as alleged in this Master Complaint, Plaintiffs have suffered violations of

  their fundamental rights to bodily integrity, property and liberty interests,

  including, but not limited to:


               a.     Serious and in some cases life threatening and irreversible bodi-
                      ly injury;
               b.     Substantial economic losses from medical expenses, lost
                      wages, lost income, lost business profits, reduced property
                      values, among others;

               c.     Pain and suffering;
  {00417884.DOCX}00388391.DOCX}
                                            171
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5213     Page 172 of
                                     207


               d.     Embarrassment, outrage, mental anguish, fear and mortifica-
                      tion, and stress related physical symptoms.


        506. The conduct of Defendants was both reckless and outrageous, enti-

  tling Plaintiffs to an award of punitive damages, as well as costs and reasonable

  attorney fees, pursuant to 42 U.S.C. §1988, as well as costs and reasonable attor-

  ney fees, pursuant to 42 U.S.C. §1988.

       COUNT III: 42 U.S.C. § 1983 – 5th AND 14th AMENDMENTS
        EQUAL PROTECTION OF THE LAW: RACE BASED BY
    AFRICAN AMERICAN PLAINTIFFS AGAINST SNYDER, DILLON,
   WRIGHT, AMBROSE, KURTZ, EARLEY, WYANT, SHEKTER-SMITH,
                          PRYSBY & BUSCH

        507. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        508. Defendants Governor Snyder, Dillon, Wright, Walling, Ambrose, and

  Earley, acting under color of law, and in their respective individual and/or official

  capacities, engaged in conduct and/or adopted laws and policies that violated

  Plaintiffs’ rights under the Fifth and Fourteenth Amendments to the United States

  Constitution.

        509. Amendment Fourteen, § 1 states in pertinent part, “No state shall

  make or enforce any law which shall ... deny to any person within its jurisdiction

  the equal protection of the laws.”

        510. The Equal Protection Clause protects laws and the application of laws
  {00417884.DOCX}00388391.DOCX}
                                           172
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5214    Page 173 of
                                     207


  that invidiously discriminate between similarly situated individuals or between

  groups of persons in the exercise of fundamental rights.

        511. Defendants’ conduct deliberately exposed Plaintiffs to contaminated

  Flint River water, knowing that it could and would result in widespread serious

  damage.

        512. In 2013, Defendants were required to develop an Interim Plan to de-

  liver water to Genesee County and Flint while the KWA water system was being

  built. This Interim Plan would be in effect for more than 2.5 years (April 25, 2014

  until approximately October 2016 when the KWA water system would become

  operational).

        513. These Defendants knew that the water from the Flint River was gross-

  ly inferior to the Lake Huron water Flint and Genesee County citizens had been

  receiving from DWSD.

        514. These Defendants knew that the raw water from the Flint River would

  have to be processed at the Flint WTP, which required millions of dollars of

  upgrades.

        515. These Defendants knew that using the raw water from the Flint River

  had been rejected as recently as 2011.

        516. Recognizing these facts, Defendants devised an Interim Plan that

  caused the predominately white water users of those areas of Genesee County out-
  {00417884.DOCX}00388391.DOCX}
                                           173
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5215   Page 174 of
                                     207


  side of Flint to receive the safe and superior water from DWSD, whereas the water

  users of predominantly African American Flint received water that was known to

  be grossly inferior and unsafe, i.e. Flint River water.

        517. As evidence of the fact that race discrimination was the reason for

  treating the two groups of water users differently, the cost of continuing with the

  finished water product from the DWSD for all water users (both Genesee County

  and Flint) would have been substantially less than the cost of upgrading the Flint

  WTP in order to safely process the raw Flint River water.

        518. Given the clear difference in the treatment between these two groups

  of similarly situated water users, the deliberate and intentional decisions and

  actions of these Defendants in devising the Interim Plan was the product of racial

  discrimination in violation of the Equal Protection Clause.

        519. If Plaintiffs’ community had been predominately white, Plaintiffs

  would have been treated in the same manner as their predominantly white neigh-

  bors in Genesee County, and they too would have received DWSD water as part of

  the Interim Plan.

        520. Because Plaintiffs were water users in a predominately African

  American community, their complaints were dismissed and disrespected as

  exaggerated, without merit or inconsequential. If Plaintiffs’ community had been

  predominately white, citizen complaints would have been taken seriously, treated
  {00417884.DOCX}00388391.DOCX}
                                           174
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5216   Page 175 of
                                     207


  as valid and the MDEQ and Flint public officials would have taken timely action to

  address the concerns.57

        521. As a direct and proximate result of the unconstitutional acts of De-

  fendants as alleged in this Master Complaint, Plaintiffs have suffered violations of

  their fundamental constitutional rights including, but not limited to:


               a.    Serious and in some cases life threatening and irreversible bodi-
                     ly injury;

               b.    Substantial economic losses from medical expenses, lost
                     wages, lost income, lost business profits, reduced property
                     values, among others;

               c.    Pain and suffering;

               d.    Embarrassment, outrage, mental anguish, fear and mortifica-
                     tion, and stress related physical symptoms.


        522. The conduct of Defendants was reckless and outrageous, entitling

  Plaintiffs to an award of punitive damages, as well as costs and reasonable attorney

  fees, pursuant to 42 U.S.C. §1988.

       COUNT IV: 42 U.S.C. § 1983 – 5th AND 14th AMENDMENTS
        EQUAL PROTECTION OF THE LAW: WEALTH-BASED
                  BY ALL PLAINTIFFS AGAINST
   SNYDER, DILLON, WRIGHT, AMBROSE, KURTZ, EARLEY, WYANT,
                  SHEKTER-SMITH, PRYSBY & BUSCH
  57
    “Citizen concerns were at times derided and dismissed, in spite of the fact that
  various members of the Governor’s staff had expressed-and were expressing-
  concerns about the water situation in Flint at the same time.” Exhibit A, Task
  Force Report at 37.
  {00417884.DOCX}00388391.DOCX}
                                           175
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5217     Page 176 of
                                     207


        523. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        524. Defendants Governor Snyder, Dillon, Wright, Walling, Ambrose, and

  Earley, acting under color of law, and in their respective individual and/or official

  capacities, engaged in conduct and/or adopted laws and policies that violated

  Plaintiffs’ rights under the Fifth and Fourteenth Amendments to the United States

  Constitution.

        525. Amendment Fourteen, § 1 states in pertinent part, “No state shall

  make or enforce any law which shall ... deny to any person within its jurisdiction

  the equal protection of the laws.”

        526. The Equal Protection Clause protects laws and the application of laws

  that invidiously discriminate between similarly situated individuals or between

  groups of persons in the exercise of fundamental rights.

        527. Defendants’ conduct deliberately exposed Plaintiffs to contaminated

  Flint River water, knowing that it could and would result in widespread serious

  damage.

        528. In 2013, Defendants were required to develop an Interim Plan to de-

  liver water to Genesee County and Flint while the KWA water system was being

  built. This Interim Plan would be in effect for more than 2.5 years (April 25, 2014

  until approximately October 2016 when the KWA water system would become op-
  {00417884.DOCX}00388391.DOCX}
                                          176
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5218   Page 177 of
                                     207


  erational.)

        529. These Defendants knew that the water from the Flint River was gross-

  ly inferior to the water Flint and Genesee County citizens had been receiving from

  DWSD.

        530. These Defendants knew that the raw water from the Flint River would

  have to be processed at the Flint WTP, which required millions of dollars of up-

  grades.

        531. These Defendants knew that using the raw water from the Flint River

  had been rejected as recently as 2011.

        532. Recognizing these facts, Defendants’ devised an Interim Plan that al-

  lowed the predominately more affluent water users of Genesee County to receive

  the safe, superior water from DWSD and the predominately impoverished water

  users of Flint would have to accept during the interim period grossly inferior,

  previously rejected and dangerous Flint River water.

        533. There was no rational economic or fiscal justification for treating the

  predominately more affluent water users of Genesee County differently than the

  predominately impoverished water users of Flint, because the cost of continuing

  with the finished water product from the DWSD for all water users (both Genesee

  County and Flint) would have been substantially less the cost of upgrading the

  Flint WTP in order to safely process the raw Flint River water.
  {00417884.DOCX}00388391.DOCX}
                                           177
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5219    Page 178 of
                                     207


        534. Given the unexplained difference in treatment between these two

  groups of similarly situated water users, considering the absence of any rational

  economic justification, and taking into account the economic and class makeup of

  the group which received the grossly inferior and dangerous water product, the de-

  liberate decisions and actions of these Defendants in devising the Interim Plan can

  fairly be said to be the product of income and class discrimination, in violation of

  the Equal Protection Clause of the Fourteenth Amendment.

        535. Governor Snyder additionally prolonged Plaintiffs’ exposure to toxic

  Flint Water, and limited their access to state resources, by failing to declare a state

  of emergency in Flint until several months after he acknowledges becoming aware

  that Flint’s water was dangerous. Governor Snyder responded to similar

  emergencies affecting predominantly affluent communities substantially faster—

  often declaring a state of emergency or state of disaster in a matter of days.

        536. Additionally, Defendants Wyant, Shekter-Smith, Prysby, and Busch—

  all MDEQ officials—refused to enforce environmental and nondiscrimination laws

  to protect the predominantly poor citizens of Flint by (1) granting a fraudulent

  Administrative Consent Order to allow Flint to borrow funds to participate in the

  KWA; (2) issuing the Flint Water Treatment Plant a permit pursuant to the

  Michigan Safe Drinking Water Act without observing the statutorily mandated 45-

  day notice and comment period; (3) failing to comply with sampling and optimized
  {00417884.DOCX}00388391.DOCX}
                                           178
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5220    Page 179 of
                                     207


  corrosion control protocols as required under the State and Federal Lead and

  Copper Rule; and (4) lacking any nondiscrimination policy for more than 30 years

  and ignoring EPA requirements to update its policy for years.

        537. Defendants Wyant, Shekter-Smith, Prysby, and Busch adhered to the

  requirements of the Michigan Safe Drinking Water Act for other cities and

  counties in more affluent areas of the State. Specifically, multiple water projects

  went forth during the time of the Flint Water crisis—including several in areas

  with lead pipes —and those projects adhered to the notice requirements and did not

  result in the serious disaster that occurred in Flint.

        538. If Plaintiffs’ community had been predominately more affluent,

  Plaintiffs would have been treated just like their more affluent neighbors in

  Genesee County and throughout the State, and they too would have received

  DWSD water as part of the Interim Plan, enjoyed the protection of Michigan’s

  environmental statutes and regulations, and, should an emergency have occurred,

  received a prompt declaration of emergency by the Governor and the attendant

  resources such a declaration provides.

        539. Because Plaintiffs were in a predominately impoverished community,

  their complaints were dismissed as exaggerated, without merit or inconsequential.

  If Plaintiffs’ community had been predominately more affluent, citizen complaints

  would have been treated as valid and the MDEQ and Flint public officials would
  {00417884.DOCX}00388391.DOCX}
                                             179
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5221   Page 180 of
                                     207


  have taken timely action to address the concerns.

        540. As a direct and proximate result of the unconstitutional acts of De-

  fendants as alleged in this Master Complaint, Plaintiffs have suffered violations of

  their fundamental constitutional rights including, but not limited to:

               a.     Serious and in some cases, life threatening and irreversible
                      bodily injury;

               b.     Substantial economic losses from medical expenses, lost wages,
                      lost income, lost business profits, reduced property values,
                      among others;

               c.     Pain and suffering;

               d.     Embarrassment, outrage, mental anguish, fear and mortifica-
                      tion, and stress related physical symptoms.
        541. The conduct of Defendants was reckless and outrageous, entitling

  Plaintiffs to an award of punitive damages, as well as costs and reasonable attorney

  fees, pursuant to 42 U.S.C. §1988.

      COUNT V: 42 U.S.C. § 1985(3) – INVIDIOUS RACIAL ANIMUS
   BY AFRICAN AMERICAN PLAINTIFFS AGAINST SNYDER, DILLON,
             WRIGHT, AMBROSE, KURTZ & EARLEY
        542. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        543. Defendants Governor Snyder, Dillon, Wright, Walling, Ambrose, and

  Earley, acting under color of law, and in their respective individual and/or official




  {00417884.DOCX}00388391.DOCX}
                                            180
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5222    Page 181 of
                                     207



  capacities, engaged in conduct and/or adopted laws and policies that violated Plain-

  tiffs’ rights under the Thirteenth Amendments to the United States Constitution.

        544. 42 U.S.C § 1985 (3) secures the rights of the Plaintiffs to be free from

  conspiracies, founded on invidious racial animus, to violate the constitutional

  rights of Plaintiffs to equal protection and due process.

        545. The Equal Protection Clause protects laws and the application of laws

  that invidiously discriminate between similarly situated individuals or between

  groups of persons in the exercise of fundamental rights.

        546. Defendants’ conduct deliberately exposed Plaintiffs to contaminated

  Flint River water, knowing that it could and would result in widespread serious

  damage.

        547. In 2013, Defendants were required to develop an Interim Plan to de-

  liver water to Genesee County and Flint while the KWA water system was being

  built. This Interim Plan would be in effect for more than 2.5 years (April 25, 2014

  until approximately October 2016 when the KWA water system would become

  operational).

        548. These Defendants knew that the water from the Flint River was gross-

  ly inferior to the water Flint and Genesee County citizens had been receiving from

  DWSD.




  {00417884.DOCX}00388391.DOCX}
                                           181
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5223    Page 182 of
                                     207



        549. These Defendants knew that the raw water from the Flint River would

  have to be processed at the Flint WTP, which required millions of dollars of up-

  grades.

        550. These Defendants knew that using the raw water from the Flint River

  had been rejected as recently as 2011.

        551. Recognizing these facts, Defendants’ conspired to devise an Interim

  Plan that allowed the predominately white water users of Genesee County to re-

  ceive the safe, superior water from DWSD and the predominately black water

  users of Flint would have to accept during the interim period grossly inferior,

  previously rejected and potentially unsafe Flint River water.

        552. There was no rational economic or fiscal justification for treating the

  predominately white water users of those parts of Genesee County outside if Flint

  differently than the water users in the predominately African American community

  of Flint, because the cost of continuing with the finished water product from the

  DWSD for all water users (both Genesee County and Flint) would have been

  substantially less the cost of upgrading the Flint WTP in order to safely process the

  raw Flint River water.
        553. Given the unexplained difference in treatment between these two

  groups of similarly situated water users, considering the absence of any rational

  economic or fiscal justification and taking into account the racial makeup of the

  community that received the grossly inferior and dangerous water product, the de-
  {00417884.DOCX}00388391.DOCX}
                                           182
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5224    Page 183 of
                                     207


  liberate decisions and actions of these conspiring Defendants in devising the

  Interim Plan can fairly be said to be the product of invidious racial animus in

  violation of the Thirteenth Amendment. The provision of unhealthy and dangerous

  food and water is a badge, vestige and symbol of slavery abolished and prohibited

  by the Thirteenth Amendment.

        554. Governor Snyder additionally prolonged Plaintiffs’ exposure to toxic

  Flint Water, and limited their access to state resources, by failing to declare a state

  of emergency in Flint until several months after he acknowledges becoming aware

  that Flint’s water was dangerous. Governor Snyder responded to similar

  emergencies affecting predominantly affluent communities substantially faster—

  often declaring a state of emergency or state of disaster in a matter of days.

        555. Additionally, Defendants Wyant, Shekter-Smith, Prysby, and Busch—

  all MDEQ officials—refused to enforce environmental and nondiscrimination laws

  to protect the predominantly poor citizens of Flint by (1) granting a fraudulent

  Administrative Consent Order to allow Flint to borrow funds to participate in the

  KWA; (2) issuing the Flint Water Treatment Plant a permit pursuant to the

  Michigan Safe Drinking Water Act without observing the statutorily mandated 45-

  day notice and comment period; (3) failing to comply with sampling and optimized

  corrosion control protocols as required under the State and Federal Lead and

  Copper Rule; and (4) lacking any nondiscrimination policy for more than 30 years
  {00417884.DOCX}00388391.DOCX}
                                           183
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5225    Page 184 of
                                     207


  and ignoring EPA requirements to update its policy for years.

        556. Defendants Wyant, Shekter-Smith, Prysby, and Busch adhered to the

  requirements of the Michigan Safe Drinking Water Act for other cities and

  counties in more affluent areas of the State. Specifically, multiple water projects

  went forth during the time of the Flint Water crisis—including several in areas

  with lead pipes —and those projects adhered to the notice requirements and did not

  result in the serious disaster that occurred in Flint.

        557. If Plaintiffs’ community had been predominately white, Plaintiffs

  would have been treated the same as their white neighbors in Genesee County, and

  they too would have received DWSD water as part of the Interim Plan.


        558. Because Plaintiffs were water users in a predominately African Ameri-

  can community, their complaints were disrespected and dismissed as exaggerated,

  without merit or inconsequential. If Plaintiffs’ community had been predominately

  white, citizen complaints would have been treated as valid and the MDEQ and Flint

  public officials would have taken timely action to address the concerns. This

  disrespect and dismissive response arose directly from the conspiracy between these

  Defendants founded on invidious racial animus.

        559. As a direct and proximate result of the conspiracy and the

  unconstitutional acts of Defendants as alleged in this Master Complaint, have suf-


  {00417884.DOCX}00388391.DOCX}
                                             184
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5226    Page 185 of
                                     207



  fered violations of their fundamental constitutional rights including, but not

  limited to:

                a.    Serious and in some cases life threatening and irreversible bodi-
                      ly injury;

                b.    Substantial economic losses from medical expenses, lost wages,
                      lost income, lost business profits, reduced property values,
                      among others;

                c.    Pain and suffering;
                d.    Embarrassment, outrage, mental anguish, fear and mortification
                      and stress related physical symptoms.

        560. The conduct of Defendants was reckless and outrageous, entitling

  Plaintiffs an award of punitive damages, as well as costs and reasonable attorney

  fees, pursuant to 42 U.S.C. §1988.

              COUNT VI: MCL 37.2303 – VIOLATION OF
             PUBLIC SERVICE PROVISIONS OF ELCRA
     AFRICAN AMERICAN PLAINTIFFS AGAINST SNYDER, DILLON,
      WRIGHT, AMBROSE, KURTZ, EARLEY, THE CITY OF FLINT,
           WYANT, SHEKTER-SMITH, PRYSBY & BUSCH
        561. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        562. Flint and Emergency Managers Walling, Ambrose and Earley

  represent a public facility, agency, board owned and operated by a political

  subdivision of the state established to provide public service to the public. MCL

  37.2301(b).


  {00417884.DOCX}00388391.DOCX}
                                          185
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18        PageID.5227    Page 186 of
                                     207



        563. If not “provider[s]” of a public service, Wright, Walling, Ambrose,

  Earley are liable under MCL 37.2701 because they aided or abetted the “provider”

  to violate MCL 37.2302(a).
         564. Governor Snyder and Dillon are liable under MCL 37.2701 because

  they aided the “provider” of water services to Plaintiffs in the acts which denied

  Plaintiffs of the full and equal enjoyment of water services because of race.

        565. These Defendants were under a statutory duty to either provide water

  services to Plaintiffs so that they would not be denied the full and equal enjoyment

  of public water service on account of race, or they aided and abetted the public ser-

  vice provider to deny Plaintiffs full and equal enjoyment of public water service.

        566. In 2013, Defendants were required to develop an Interim Plan to de-

  liver water to Genesee County and Flint while the KWA water system was being

  built. This Interim Plan would be in effect for more than 2.5 years (April 25, 2014

  until approximately October 2016 when the KWA water system would become op-

  erational).

        567. These Defendants knew that the water from the Flint River was gross-

  ly inferior to the water Flint and Genesee County citizens had been receiving from

  DWSD.




  {00417884.DOCX}00388391.DOCX}
                                          186
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5228    Page 187 of
                                     207


        568. These Defendants knew that the water from the Flint River would

  have to be processed at the Flint WTP, which required millions of dollars of up-

  grades.

        569. These Defendants knew that using the raw water from the Flint River

  had been rejected as recently as 2011.

        570. Recognizing these facts, Defendants devised an Interim Plan that al-

  lowed the predominately white water users of Genesee County to receive the safe,

  superior water from DWSD and the predominately black water users of Flint

  would have to accept during the interim period grossly inferior, previously rejected

  and potentially unsafe Flint River water.

        571. There was no rational economic justification for treating the predomi-

  nately white water users from those areas of Genesee County outside of Flint dif-

  ferently than the users of water from Flint, a predominately African American

  community. This is so because the cost of continuing with the finished water

  product from the DWSD for all water users (both Genesee County and Flint)

  would have been substantially less than the cost of upgrading the Flint WTP in

  order to safely process the raw Flint River water.

        572. Given the unexplained difference in treatment between these two

  groups of similarly situated water users, considering the absence of any rational

  economic or fiscal justification, and taking into account the racial makeup of the
  {00417884.DOCX}00388391.DOCX}
                                           187
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5229    Page 188 of
                                     207


  community that received the grossly inferior and dangerous water product, the de-

  liberate decisions and actions of these conspiring Defendants in devising the Inter-

  im Plan can fairly be said to be the product of racial discrimination in violation of

  MCL 37.2302(a).

        573. Governor Snyder additionally prolonged Plaintiffs’ exposure to toxic

  Flint Water, and limited their access to state resources, by failing to declare a state

  of emergency in Flint until several months after he acknowledges becoming aware

  that Flint’s water was dangerous. Governor Snyder responded to similar

  emergencies affecting predominantly affluent communities substantially faster—

  often declaring a state of emergency or state of disaster in a matter of days.

        574. Additionally, Defendants Wyant, Shekter-Smith, Prysby, and Busch—

  all MDEQ officials—refused to enforce environmental and nondiscrimination laws

  to protect the predominantly poor citizens of Flint by (1) granting a fraudulent

  Administrative Consent Order to allow Flint to borrow funds to participate in the

  KWA; (2) issuing the Flint Water Treatment Plant a permit pursuant to the

  Michigan Safe Drinking Water Act without observing the statutorily mandated 45-

  day notice and comment period; (3) failing to comply with sampling and optimized

  corrosion control protocols as required under the State and Federal Lead and

  Copper Rule; and (4) lacking any nondiscrimination policy for more than 30 years

  and ignoring EPA requirements to update its policy for years.
  {00417884.DOCX}00388391.DOCX}
                                           188
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18      PageID.5230    Page 189 of
                                     207


        575. Defendants Wyant, Shekter-Smith, Prysby, and Busch adhered to the

  requirements of the Michigan Safe Drinking Water Act for other cities and

  counties in more affluent areas of the State. Specifically, multiple water projects

  went forth during the time of the Flint Water crisis—including several in areas

  with lead pipes —and those projects adhered to the notice requirements and did not

  result in the serious disaster that occurred in Flint.

        576. If Plaintiffs’ community had been predominately more affluent,

  Plaintiffs would have been treated just like their more affluent neighbors in

  Genesee County and throughout the State, and they too would have received

  DWSD water as part of the Interim Plan, enjoyed the protection of Michigan’s

  environmental statutes and regulations, and, should an emergency have occurred,

  received a prompt declaration of emergency by the Governor and the attendant

  resources such a declaration provides.


        577. As a direct and proximate result of the violation of the ELCRA as al-

  leged in this Master Complaint, Plaintiffs have experienced damages including, but

  not limited to:

               a.     Serious and in some cases life threatening and irreversible
                      bodily injury;
               b.     Substantial economic losses from medical expenses, lost
                      wages, lost income, lost business profits, reduced property
                      values, among others;
  {00417884.DOCX}00388391.DOCX}
                                             189
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5231   Page 190 of
                                     207


               c.     Pain and suffering;

               d.     Embarrassment, outrage, mental anguish, fear and mortifica-
                      tion and stress related physical symptoms.


                     COUNT VII: GROSS NEGLIGENCE
    SNYDER, DILLON, LYON, SHEKTER-SMITH, ROSENTHAL, BUSCH,
    COOK, PRYSBY, WURFEL, WRIGHT, KURTZ, EARLEY, AMBROSE,
                      CROFT, JOHNSON, & GLASGOW
       578. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        579. Defendants independently owed Plaintiffs a duty to exercise

  reasonable care.

        580. Defendants undertook, for consideration, to perform a duty owed to

  Plaintiffs and by the City of Flint and/or the State of Michigan.

        581. Based on their undertakings, Defendants had a duty to Plaintiffs to

  exercise reasonable care to protect that undertaking.

        582. Plaintiffs relied on the City, State, and/or Defendants to perform the

  duty to ensure the proper treatment of Flint River Water.

        583. Plaintiffs relied on the City, State, and/or Defendants to perform the

  duty to disclose known hazards in their drinking water.

        584. Defendants failed to exercise reasonable care.

        585. Defendants breached their duties to Plaintiffs in ways including but not

  limited to the following:
  {00417884.DOCX}00388391.DOCX}
                                            190
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18           PageID.5232   Page 191 of
                                     207


                 a. Failing to require corrosion control treatment of Flint River water;
                 b. Failing to conduct proper testing of Flint’s water;

                 c. Failing to require proper testing of Flint’s water;

                 d. Failing to respond to evidence that Flint’s water was improperly
                    treated;
                 e. Misrepresenting that corrosion control treatment had been
                    implemented;

                 f. Publicly declaring unsafe water to be safe to drink;
                 g. Ignoring evidence that Flint’s water was unsafe to drink;
                 h. Withholding information that showed that Flint’s water was unsafe
                    to drink;
                 i. Publicly discrediting those who claimed that Flint’s water may not
                    be safe to drink;
                 j. Failing to warn Plaintiffs and the public that Flint’s water was not
                    safe to drink.

        586. Plaintiffs suffered harm resulting from Defendants’ failures to exercise

  reasonable care.

        587. Plaintiffs suffered harm resulting from Defendants’ failures to exercise

  reasonable care to protect their undertakings.

        588. Defendants’ failures to exercise reasonable care to protect their

  undertakings proximately caused the Plaintiffs’ injuries and were entirely

  foreseeable.




  {00417884.DOCX}00388391.DOCX}
                                             191
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5233   Page 192 of
                                     207


         589. Defendants are liable to Plaintiffs for all harms resulting to themselves

  and their property from Defendants’ failures to exercise reasonable care.

         590. Defendants’ liability includes without limitation: personal injuries,

  illnesses, exposure to toxic substances and property damage suffered by Plaintiffs

  as a result of Defendants’ failures to exercise reasonable care.

         591. Defendants’ actions and/or omissions were the proximate cause of the

  Plaintiffs’ injuries.

         592. All of the above individual Defendants’ conduct and/or failure to act

  constitute gross negligence because it was so reckless that it demonstrates a

  substantial lack of concern for whether injury would result.

         593. The performance of governmental functions constituting gross

  negligence falls within the exceptions of governmental immunity pursuant to MCL

  691.1407.

         594. As a direct and proximate result of the above individual Defendants’

  conduct and/or failures to act, Plaintiffs have suffered past, present and future

  personal injuries, including but not limited to: various health problems (including

  without limitation hair loss, skin rashes, digestive and other organ problems),

  physical pain and suffering, mental anguish, fright and shock, disability, denial of

  social pleasures and enjoyments, embarrassment, humiliation, and mortification,

  medical expenses, wage loss, brain and/or developmental injuries (including
  {00417884.DOCX}00388391.DOCX}
                                           192
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5234        Page 193 of
                                     207


  without limitation cognitive deficits, lost earning capacity and aggravation of pre-

  existing conditions), contract damages and property damages (including but not

  limited to damaged plumbing and lost real property value), as well as punitive

  and/or exemplary damages.

                          COUNT VIII: PUNITIVE DAMAGES
                                ALL DEFENDANTS
         595. Plaintiffs incorporate by reference all preceding allegations set forth
  above as if fully stated herein.
         596. Upon information and belief, Defendants engaged in willful, wanton,
  malicious, and or/reckless conduct that caused the foregoing property damage,
  nuisances, and trespasses upon Plaintiffs’ persons and properties, disregarding the
  rights of Plaintiffs.
         597. Defendants’ willful, wanton, malicious, and/or reckless conduct
  includes but is not limited to:
            a. Failure to provide safe drinking water to the residents of Flint;
            b. Failure to implement adequate corrosion controls for Flint River water;
            and
            c. Underestimating the seriousness of the lead contamination in Flint’s
            water system.
         598. Defendants have caused great harm to Plaintiffs’ property and water
  supplies and demonstrated an outrageous conscious disregard for Plaintiffs’ safety
  with implied malice, warranting the imposition of punitive damages.

  {00417884.DOCX}00388391.DOCX}
                                           193
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5235    Page 194 of
                                     207


                  COUNT IX – PROFESSIONAL NEGLIGENCE
                           LAN PC, LAN INC. and LAD
        599. Plaintiffs incorporate by reference all preceding allegations set forth
  above as if fully stated herein.
        600. The LAN Defendants undertook, for consideration, to render services
  for the City of Flint, which they should have recognized as necessary for the
  protection of Plaintiffs.
        601. The LAN Defendants undertook to perform a duty owed to Plaintiffs
  by the City of Flint and/or the State of Michigan.
        602. Based on their undertaking, the LAN Defendants had a duty to
  Plaintiffs, as residents and property owners in the City of Flint, to exercise that
  degree of care consistent with the greater degree of knowledge and skill possessed
  by design professionals, as well as an ethical duty to report to public authorities the
  dangers posed to public health and property that would result from the failure to
  install and/or operate a proper anti-corrosive treatment when using the Flint River
  as a primary source of drinking water.
        603. The LAN Defendants also owed a duty to Plaintiffs to notify the
  proper authorities of unethical illegal practices of others whose actions or decisions
  posed threats to public health and property that would result from the failure to
  install and/or operate a proper anti-corrosive treatment when using the Flint River
  as a primary source of drinking water.
        604. The LAN Defendants’ duties to Plaintiffs included but were not
  limited to: a duty to properly administer the placing of the Flint WTP into

  {00417884.DOCX}00388391.DOCX}
                                           194
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5236    Page 195 of
                                     207



  operation using the Flint River as a primary source, a duty to do so in such a
  manner that would not endanger the health and property of Plaintiffs, a duty to take
  other actions consistent with the greater degree of knowledge and skill possessed
  by design professionals and/or the duty to report to public authorities the dangers
  posed to public health and property that would result from the failure to install
  and/or provide proper anti-corrosive treatment when using the Flint River as a
  primary source of drinking water.
        605. Plaintiffs relied on the LAN Defendants to perform their duties.

        606. The LAN Defendants failed to exercise reasonable care in performing
  their duties, including in preparing for and executing the transition from treated
  DWSD water to untreated Flint River water, which was unsafe, toxic and
  unsuitable for human use.
        607. The LAN Defendants failed to undertake reasonable care and conduct
  as a professional engineering firm.
        608. The LAN Defendants failed to exercise reasonable care when they did
  not ensure that corrosion control measures were implemented in a water supply
  system containing lead pipes that was being transitioned onto a highly corrosive
  water source.
        609. There is also an inference that the LAN Defendants breached their
  collective duties to Plaintiffs, since the spike in lead levels does not normally occur
  unless water is not properly treated, such as when there is a failure to use anti-
  corrosion treatments in providing finished water drawn from a water source and

  {00417884.DOCX}00388391.DOCX}
                                           195
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5237    Page 196 of
                                     207



  transported through a pipe system, when it is known, or should have been known,
  that such anti-corrosion treatments must be used to protect health and safety.
        610. Plaintiffs suffered harm resulting from the LAN Defendant’s failures
  to exercise reasonable care.
        611. The LAN Defendants’ failure to exercise reasonable care was direct
  and proximate cause of the Plaintiffs’ injuries, which were entirely foreseeable.
        612. The LAN Defendants are liable to Plaintiffs for all harms resulting to
  them from the LAN Defendants’ failures to exercise reasonable care.
        613. As a direct and proximate result of the LAN Defendants’ actions
  and/or omissions, Plaintiffs have been lead poisoned and/or suffered from life
  threatening Legionella pneumonia, infections, dementia, and have suffered past,
  present and future personal injuries, including but not limited to: various health
  problems (including without limitation hair loss, skin rashes, digestive and other
  organ problems), physical pain and suffering, mental anguish, fright and shock,
  disability, denial of social pleasures and enjoyments, embarrassment, humiliation,
  and mortification, medical expenses, wage loss, brain and/or developmental
  injuries (including without limitation cognitive deficits and lost earning capacity).
        614. Further, as a direct and proximate cause of the LAN Defendants’ acts
  and omissions, Plaintiffs’ property has been damaged in the form of damaged
  pipes, service lines, and appliances in their homes, a diminution of property values,
  and other property damages.



  {00417884.DOCX}00388391.DOCX}
                                           196
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5238   Page 197 of
                                     207



        615. The LAN Defendants’ conduct and/or failure(s) to act constitutes
  gross negligence because they were so reckless that they demonstrated a
  substantial lack of concern for whether an injury would result.
        616. In addition to the damages alleged above, Plaintiffs seek exemplary
  damages against the LAN Defendants.
        617. The LAN Defendants’ professional negligence was voluntary conduct
  that inspired humiliation, outrage and indignity by the Plaintiffs.
        618. The LAN Defendants’ conduct was malicious, willful and wantonly
  as to disregard the Plaintiffs’ rights, for the following reasons:


                   b. The LAN Defendants knew that Plaintiffs were relying upon

                      them to provide Flint with safe water;

                   c. The LAN Defendants knew that the failure to include corrosion

                      control chemicals posed threats to public health and property

                      that would result in injury and damages to Plaintiffs; and/or

                   d. The LAN Defendants knew that the failure to notify and/or

                      report to the proper authorities of unethical or illegal practices

                      of others whose actions or decisions posed threats to public

                      health and property that would result in injury and damages to

                      Plaintiffs.



  {00417884.DOCX}00388391.DOCX}
                                            197
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5239   Page 198 of
                                     207



        619. As a result of the foregoing, Plaintiffs seek an award of exemplary
  damages from the LAN Defendants so as to deter such morally reprehensible
  conduct by the LAN Defendants and similarly situated corporations in the future.

                     COUNT X – PROFESSIONAL NEGLIGENCE
                                   ROWE
        620. Plaintiffs incorporate by reference all preceding allegations set forth
  above as if fully stated herein.
        621. Rowe undertook, for consideration, to render services for the City of
  Flint, which it should have recognized as necessary for the protection of Plaintiffs.
        622. Rowe undertook to perform a duty owed to Plaintiffs by the City of
  Flint and/or the State of Michigan.
        623. Based on its undertaking, Rowe had a duty to Plaintiffs to exercise
  reasonable care.
        624. Rowe failed to undertake reasonable care and conduct as a
  professional engineering firm.
        625. Rowe failed to exercise reasonable care when it failed to insist upon
  the implementation of corrosion control chemical in a system containing lead pipes
  that was transporting highly corrosive water from the Flint River to the Flint WTP
  to the residents and property owners of Flint, including Plaintiffs.
        626. Plaintiffs relied on Rowe to perform their duties.
        627. Plaintiffs suffered harm resulting from Rowe’s failure to exercise
  reasonable care.

  {00417884.DOCX}00388391.DOCX}
                                           198
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5240   Page 199 of
                                     207



        628. Rowe’s failure to exercise reasonable care was a direct and proximate
  cause of the Plaintiffs’ injuries, which were entirely foreseeable.
        629. Rowe is liable to Plaintiffs for all harms resulting to them from
  Rowe’s failures to exercise reasonable care.
        630. As a direct and proximate result of Rowe’s actions and/or omissions,
  Plaintiffs have been lead poisoned and/or suffered from life threatening Legionella
  pneumonia, infections, dementia, and have suffered past, present and future
  personal injuries, including but not limited to: various health problems (including
  without limitation hair loss, skin rashes, digestive and other organ problems),
  physical pain and suffering, mental anguish, fright and shock, disability, denial of
  social pleasures and enjoyments, embarrassment, humiliation, and mortification,
  medical expenses, wage loss, brain and/or developmental injuries (including
  without limitation cognitive deficits and lost earning capacity).
        631. Further, as a direct and proximate cause of Rowe’s acts and
  omissions, Plaintiffs’ property has been damaged in the form of damaged pipes,
  service lines, and appliances in their homes, a diminution of property values and
  other property damages.
        632. Rowe’s conduct and/or failure(s) to act constitutes gross negligence
  because it was so reckless that it demonstrated a substantial lack of concern for
  whether an injury would result.
        633. In addition to the damages alleged above, Plaintiffs seek exemplary
  damages against Rowe.

  {00417884.DOCX}00388391.DOCX}
                                           199
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5241   Page 200 of
                                     207



        634. Rowe’s professional negligence was voluntary conduct that inspired
  humiliation, outrage and indignity by the Plaintiffs.
        635. Rowe’s conduct was malicious, willful and wantonly as to disregard
  the Plaintiffs’ rights for the following reasons:


                  a. Rowe knew, or should have known, that Plaintiffs were relying

                      upon them to provide Flint with safe water;

                  b. Rowe knew, or should have known, that the failure to include

                      corrosion control chemicals posed threats to public health and

                      property that would result in injury and damages to Plaintiffs;

                      and/or

                  c. Rowe knew, or should have known, that the failure to notify

                      and/or report to the proper authorities of unethical or illegal

                      practices of others whose actions or decisions posed threats to

                      public health and property that would result in injury and

                      damages to Plaintiffs.

        636. As a result of the foregoing, Plaintiffs seek an award of exemplary
  damages from Rowe so as to deter such morally reprehensible conduct by Rowe
  and similarly situated corporations in the future.

              COUNT XI – PROFESSIONAL NEGLIGENCE
      VEOLIA LLC, VEOLIA INC., VEOLIA WATER AND VEOLIA S.A.
  {00417884.DOCX}00388391.DOCX}
                                            200
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5242   Page 201 of
                                     207



        637. Plaintiffs incorporate by reference all preceding allegations set forth
  above as if fully stated herein.
        638. The Veolia Defendants undertook, for consideration, to render
  services for the City of Flint, which they should have recognized as necessary for
  the protection of Plaintiffs.
        639. The Veolia Defendants undertook to perform a duty owed to Plaintiffs
  by the City of Flint and/or the State of Michigan.
        640. Based on their undertaking, the Veolia Defendants had a duty to
  Plaintiffs to exercise reasonable care.
        641. Plaintiffs relied on the Veolia Defendants to perform the duty to
  inspect the City’s water supply to make sure that it was safe.
        642. The Veolia Defendants failed to undertake reasonable care and
  conduct as a professional engineering firm.
        643. The Veolia Defendants failed to exercise reasonable care in inspecting
  the city’s water system and issuing its interim and final reports.
        644. The Veolia Defendants failed to exercise reasonable care when they
  declared that Flint’s drinking water met federal and/or state and/or all applicable
  requirements.
        645. The Veolia Defendants failed to exercise reasonable care when they
  represented that Flint’s drinking water was safe.




  {00417884.DOCX}00388391.DOCX}
                                            201
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5243    Page 202 of
                                     207



        646. The Veolia Defendants failed to exercise reasonable care when they
  discounted the possibility that problems unique to Flint’s water supply were
  causing medical harms.
        647. The Veolia Defendants failed to exercise reasonable care when they
  failed to warn about the dangers of lead leaching into Flint’s water system.
        648. The Veolia Defendants failed to exercise reasonable care when they
  did not forcefully recommend the immediate implementation of corrosion control
  for purposes of preventing lead contamination in Flint’s water supply.
        649. The Veolia Defendants failed to exercise reasonable care when they
  recommended the addition of phosphates to the water, when phosphates exacerbate
  the problem of lead leaching, and in fact made the lead poisoning worse.
        650. Plaintiffs suffered harm resulting from the Veolia Defendants’ failures
  to exercise reasonable care to protect its undertaking.
        651. The Veolia Defendants’ failures to exercise reasonable care to protect
  their undertaking directly and proximately caused the Plaintiffs’ injuries and were
  entirely foreseeable.
        652. The Veolia Defendants are liable to Plaintiffs for all harms resulting
  to them from their failures to exercise reasonable care.
        653. As a direct and proximate result of the Veolia Defendants’ actions
  and/or omissions, Plaintiffs have been lead poisoned and/or suffered from life
  threatening Legionella pneumonia, infections, dementia, and have suffered past,
  present and future personal injuries, including but not limited to: various health

  {00417884.DOCX}00388391.DOCX}
                                           202
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5244     Page 203 of
                                     207



  problems (including, without limitation, hair loss, skin rashes, digestive and other
  organ problems), physical pain and suffering, mental anguish, fright and shock,
  disability, denial of social pleasures and enjoyments, embarrassment, humiliation,
  and mortification, medical expenses, wage loss, brain and/or developmental
  injuries including (without limitation) cognitive deficits and lost earning capacity.
        654. Further, as a direct and proximate cause of the Veolia Defendants’
  acts and omissions, Plaintiffs’ property has been damaged in the form of damaged
  pipes, service lines, and appliances in their homes, a diminution in property values,
  and other property damages.
        655. The Veolia Defendants’ conduct and/or failure(s) to act constitute
  gross negligence because it was so reckless that they demonstrated a substantial
  lack of concern for whether an injury would result.
        656. In addition to the damages alleged above, Plaintiffs seek exemplary
  damages against Veolia.
        657. The Veolia Defendants’ professional negligence was voluntary
  conduct that inspired humiliation, outrage, and indignity by the Plaintiffs.
        658. The Veolia Defendants’ conduct was malicious, willful and wantonly
  as to disregard the Plaintiffs’ rights for the following reasons:


                  a. The Veolia Defendants knew, or should have known, that

                      Plaintiffs were relying upon them to provide Flint with safe

                      water;

  {00417884.DOCX}00388391.DOCX}
                                            203
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18         PageID.5245   Page 204 of
                                     207


                   b. The Veolia Defendants knew, or should have known, that the

                      failure to include corrosion control chemicals posed threats to

                      public health and property that would result in injury and

                      damages to Plaintiffs; and/or

                   c. The Veolia Defendants knew, or should have known, that the

                      failure to notify and/or report to the proper authorities of

                      unethical or illegal practices of others whose actions or

                      decisions posed threats to public health and property that would

                      result in injury and damages to Plaintiffs.

        659. As a result of the foregoing, Plaintiffs seek an award of exemplary

  damages from the Veolia Defendants so as to deter such morally reprehensible

  conduct by the Veolia Defendants and similarly situated corporations in the future.

                       COUNT XII – FRAUD
      VEOLIA LLC, VEOLIA INC., VEOLIA WATER AND VEOLIA S.A.

        660. Plaintiffs incorporate by reference all preceding allegations set forth

  above as if fully stated herein.

        661. Upon information and belief, the Veolia Defendants made false and

  material representations regarding the safety of Flint’s water, the nature and cause

  of the water quality problems in Flint, and the risks to public health.

        662. Upon information and belief, the false and material representations

  {00417884.DOCX}00388391.DOCX}
                                           204
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18       PageID.5246    Page 205 of
                                     207


  include, but are not limited to, statements in the Veolia Defendants’ 2015 Interim

  Report that:

                 a. Flint’s water was “safe” and “in compliance with drinking water
                    standards[.]”

                 b. The observed discoloration was merely aesthetic and not indicative
                    of water quality or health problem; and

                 c. Medical problems are because “[s]ome people may be sensitive to
                    any water.”

        663. Upon information and belief, the material representations and other

  acts and omissions of the Veolia Defendants constitute fraud.

        664. Upon information and belief, the Veolia Defendants knew the

  representations were made recklessly without any knowledge about their veracity.

        665. Upon information and belief, the Veolia Defendants made the

  representations with the intention that Plaintiffs would act and rely on them, which

  they did.

        666. As a direct and proximate result, Plaintiffs suffered and continue to

  suffer injuries and damages.

                             DEMAND FOR JURY TRIAL
        667. Plaintiffs hereby demand a jury trial pursuant to Federal Rule of Civil

  Procedure 38(b) on all issues so triable in this action.

                              RELIEF REQUESTED
                          GOVERNMENTAL DEFENDANTS

  {00417884.DOCX}00388391.DOCX}
                                            205
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18          PageID.5247     Page 206 of
                                     207


        668. Plaintiffs request the following relief from the court:
              a. An order declaring the conduct of Defendants unconstitutional;

              b. An injunctive order to remediate the harm caused by Defendants’
                   unconstitutional conduct including, but not limited to: repairs of
                   private property and establishment of medical monitoring to provide
                   health care and other appropriate services to Plaintiffs for a period of
                   time deemed appropriate by the Court;
              c. Appointment of a monitor who will assist in the development of
                   remedial plans including, but not limited to: early education,
                   education intervention programs, criminal and juvenile justice
                   evaluations;
              d. An order for an award of compensatory damages;

              e. An order for an award of punitive damages;

              f. An order for an award of actual reasonable attorney fees and liti-
                   gation expenses; and

              g. An order for all such other relief the court deems equitable.


                                   RELIEF REQUESTED
                                ENGINEERING DEFENDANTS

        669. Plaintiffs demand judgment against Engineering Defendants for:

              a.   Compensatory damages;
              b.   Punitive damages;
              c.   Exemplary damages;
              d.   Equitable relief;
              e.   Declaratory judgment;
              f.   Reasonable Value of Needed Services;
              g.   Pre-judgment and post-judgment interest;
              h.   Attorneys’ fees and litigation expenses; and
              i.   An order for such other relief the court deems equitable.


  {00417884.DOCX}00388391.DOCX}
                                            206
Case 5:17-cv-10164-JEL-MKM ECF No. 185-2 filed 11/28/18    PageID.5248   Page 207 of
                                     207


                                             Respectfully submitted,

  Dated: November 28, 2018

  LEVY KONIGSBERG, LLP                       NAPOLI SHKOLNIK PLLC

  By: /s/ Corey M. Stern                     By: /s/ Hunter Shkolnik
  Corey M. Stern, Esq.                       Hunter J. Shkolnik, Esq.
  800 Third Avenue, Suite 11th Floor         360 Lexington Avenue, 11th Floor
  New York, NY, 10022                        New York, NY, 10017
  (212) 605-6200                             (212) 397-1000
  cstern@levylaw.com                         hunter@napolilaw.com



                                             Co-Liaison Counsel for Personal Injury
                                             Claims




  {00417884.DOCX}00388391.DOCX}
                                       207
